

Exhibit 10.8(a)
 
EXECUTION VERSION
 

--------------------------------------------------------------------------------

 
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of November 9, 2007
 
among
 
FINLAY FINE JEWELRY CORPORATION,
CARLYLE & CO. JEWELERS LLC,
L. CONGRESS, INC.


as Borrowers,
 
FINLAY ENTERPRISES, INC.
AND THE OTHER CREDIT PARTIES SIGNATORY HERETO,
 
as Credit Parties,
 
THE LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
 
as Lenders,
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
as Agent, L/C Issuer and Lender
 
GE CAPITAL MARKETS, INC.,
 
as Sole Bookrunner and Joint Lead Arranger,
 
JPMORGAN SECURITIES INC.,
 
as Joint Lead Arranger
 
and
 
WACHOVIA BANK, NA,
 
Documentation Agent
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

   
Page
     
1.
AMOUNT AND TERMS OF CREDIT
2
       
1.1.
 
Credit Facilities.
2
 
1.2.
 
Letters of Credit
7
 
1.3.
 
Prepayments.
7
 
1.4.
 
Use of Proceeds
10
 
1.5.
 
Interest and Applicable Margins.
10
 
1.6.
 
Eligible Accounts
13
 
1.7.
 
Eligible Inventory
15
 
1.8.
 
Cash Management Systems
16
 
1.9.
 
Fees.
17
 
1.10.
 
Receipt of Payments
18
 
1.11.
 
Application and Allocation of Payments.
18
 
1.12.
 
Loan Account and Accounting
19
 
1.13.
 
Indemnity.
19
 
1.14.
 
Access
20
 
1.15.
 
Taxes.
21
 
1.16.
 
Capital Adequacy; Increased Costs; Illegality.
23
 
1.17.
 
Single Loan
25
         
2.
CONDITIONS PRECEDENT
25
       
2.1.
 
Conditions to the Initial Loans
25
 
2.2.
 
Further Conditions to Each Loan
26
         
3.
REPRESENTATIONS AND WARRANTIES
27
       
3.1.
 
Corporate Existence; Compliance with Law
27
 
3.2.
 
Executive Offices, Collateral Locations, FEIN
28
 
3.3.
 
Corporate Power, Authorization, Enforceable Obligations
28
 
3.4.
 
Financial Statements and Projections
28
 
3.5.
 
Material Adverse Effect
29
 
3.6.
 
Ownership of Property; Liens
29
 
3.7.
 
Labor Matters
30
 
3.8.
 
Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness
30
 
3.9.
 
Government Regulation
30
 
3.10.
 
Margin Regulations
31
 
3.11.
 
Taxes
31
 
3.12.
 
ERISA.
32
 
3.13.
 
No Litigation
32
 
3.14.
 
Brokers
32
 
3.15.
 
Intellectual Property
33
 
3.16.
 
Full Disclosure
33
 
3.17.
 
Environmental Matters.
33
 
3.18.
 
Insurance
34
 
3.19.
 
Deposit and Disbursement Accounts
34

 
i

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 

       
Page
           
3.20.
 
Government Contracts
34
 
3.21.
 
Customer and Trade Relations
34
 
3.22.
 
[Intentionally Omitted].
35
 
3.23.
 
Solvency
35
 
3.24.
 
Acquisition Agreement
35
 
3.25.
 
License Agreements
35
 
3.26.
 
Material Contracts
35
 
3.27.
 
Unwritten Agreements
35
 
3.28.
 
UCC Financing Statements
36
         
4.
FINANCIAL STATEMENTS AND INFORMATION
36
       
4.1.
 
Reports and Notices.
36
 
4.2.
 
Communication with Accountants
36
         
5.
AFFIRMATIVE COVENANTS
36
       
5.1.
 
Maintenance of Existence and Conduct of Business
36
 
5.2.
 
Payment of Charges.
37
 
5.3.
 
Books and Records; Reserves.
37
 
5.4.
 
Insurance; Damage to or Destruction of Collateral.
38
 
5.5.
 
Compliance with Laws
39
 
5.6.
 
Supplemental Disclosure
39
 
5.7.
 
Intellectual Property
40
 
5.8.
 
Environmental Matters
40
 
5.9.
 
Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases
41
 
5.10.
 
Further Assurances
41
 
5.11.
 
Consignment Agreements.
42
 
5.12.
 
License Agreements.
42
         
6.
NEGATIVE COVENANTS
43
       
6.1.
 
Mergers, Subsidiaries, Etc
43
 
6.2.
 
Investments; Loans and Advances
46
 
6.3.
 
Indebtedness.
48
 
6.4.
 
Employee Loans and Affiliate Transactions.
51
 
6.5.
 
Capital Structure and Business
52
 
6.6.
 
Guaranteed Indebtedness
52
 
6.7.
 
Liens
53
 
6.8.
 
Sale of Stock and Assets
54
 
6.9.
 
ERISA
55
 
6.10.
 
Financial Covenants
55
 
6.11.
 
Hazardous Materials
55
 
6.12.
 
Sale-Leasebacks
56
 
6.13.
 
Restricted Payments
56

 
ii

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 

       
Page
           
6.14.
 
Change of Corporate Name, State of Incorporation or Location; Change of Fiscal
Year
57
 
6.15.
 
No Impairment of Intercompany Transfers
58
 
6.16.
 
Changes Relating to Material Contracts.
58
 
6.17.
 
Compromise of Accounts
58
 
6.18.
 
Rental Obligations
58
 
6.19.
 
Parent
59
 
6.20.
 
No Negative Pledges
59
         
7.
TERM
59
       
7.1.
 
Termination
59
 
7.2.
 
Survival of Obligations Upon Termination of Financing Arrangements
59
         
8.
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
60
           
8.1.
 
Events of Default
60
 
8.2.
 
Remedies.
63
 
8.3.
 
Waivers by Credit Parties
63
         
9.
ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
64
       
9.1.
 
Assignment and Participations.
64
 
9.2.
 
Appointment of Agent
66
 
9.3.
 
Agent’s Reliance, Etc
67
 
9.4.
 
GE Capital and Affiliates
67
 
9.5.
 
Lender Credit Decision
68
 
9.6.
 
Indemnification
68
 
9.7.
 
Successor Agent
68
 
9.8.
 
Setoff and Sharing of Payments
69
 
9.9.
 
Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.
70
         
10.
SUCCESSORS AND ASSIGNS
72
       
10.1.
 
Successors and Assigns
72
         
11.
MISCELLANEOUS
72
       
11.1.
 
Complete Agreement; Modification of Agreement
72
 
11.2.
 
Amendments and Waivers.
73
 
11.3.
 
Fees and Expenses
75
 
11.4.
 
No Waiver
76
 
11.5.
 
Remedies
76
 
11.6.
 
Severability
76
 
11.7.
 
Conflict of Terms
76
 
11.8.
 
Confidentiality
76
 
11.9.
 
GOVERNING LAW
77
 
11.10.
 
Notices.
78

 
iii

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 

       
Page
           
11.11.
 
Section Titles
78
 
11.12.
 
Counterparts
78
 
11.13.
 
WAIVER OF JURY TRIAL
79
 
11.14.
 
Press Releases and Related Matters
79
 
11.15.
 
Reinstatement
79
 
11.16.
 
Advice of Counsel
79
 
11.17.
 
No Strict Construction
80
 
11.18.
 
USA PATRIOT Act Notice
80
 
11.19.
 
Amendment and Restatement
80
         
12.
CROSS-GUARANTY
80
       
12.1.
 
Cross-Guaranty
80
 
12.2.
 
Waivers by Borrowers
81
 
12.3.
 
Benefit of Guaranty
81
 
12.4.
 
Waiver of Subrogation, Etc
81
 
12.5.
 
Election of Remedies
81
 
12.6.
 
Limitation
82
 
12.7.
 
Contribution with Respect to Guaranty Obligations.
82
 
12.8.
 
Liability Cumulative
83

 
iv

--------------------------------------------------------------------------------



INDEX OF APPENDICES
 
Annex A (Recitals)
-
Definitions
Annex B (Section 1.2)
-
Letters of Credit
Annex C (Section 1.8)
-
Cash Management System
Annex D (Section 2.1(a))
-
Closing Checklist
Annex E (Section 4.1(a))
-
Financial Statements and Projections - Reporting
Annex F (Section 4.1(b))
-
Collateral Reports
Annex G (Section 6.10)
-
Financial Covenants
Annex H (Section 9.9(a))
-
Lenders’ Wire Transfer Information
Annex I (Section 11.10)
-
Notice Addresses
Annex J (from Annex A -Commitments definition)
-
Commitments as of Closing Date
Exhibit 1.1(a)(i)
-
Form of Notice of Tranche A Revolving Credit Advance
Exhibit 1.1(a)(ii)
-
Form of Tranche A Revolving Note
Exhibit 1.1(a)(iii)
-
Form of Notice of Tranche B Revolving Credit Advance
Exhibit 1.1(a)(iv)
-
Form of Tranche B Revolving Note
Exhibit 1.1(b)(ii)
-
Form of Swing Line Note
Exhibit 1.5(e)
-
Form of Notice of Conversion/Continuation
Exhibit 4.1(b)
-
Form of Borrowing Base Certificate
Exhibit 5.19
 
Form of Consignor Letter
Exhibit 9.1(a)
-
Form of Assignment Agreement
Exhibit A-1
-
Form of Indemnification Agreement
Exhibit B-1
-
Application for Standby Letter of Credit
Exhibit B-2
-
Application for Documentary Letter of Credit
Schedule 1.1
-
Agent’s Representatives
Disclosure Schedule 1.4
-
Sources and Uses; Funds Flow Memorandum
Disclosure Schedule 3.1
-
Type of Entity; State of Organization
Disclosure Schedule 3.2
-
Executive Offices, Collateral Locations, FEIN
Disclosure Schedule 3.4(A)
-
Financial Statements
Disclosure Schedule 3.4(B)
-
Projections
Disclosure Schedule 3.6
-
Real Estate and Leases
Disclosure Schedule 3.7
-
Labor Matters
Disclosure Schedule 3.8
-
Ventures, Subsidiaries and Affiliates; Outstanding Stock
Disclosure Schedule 3.11
-
Tax Matters
Disclosure Schedule 3.12
-
ERISA Plans
Disclosure Schedule 3.13
-
Litigation
Disclosure Schedule 3.14
-
Brokers
Disclosure Schedule 3.15
-
Intellectual Property
Disclosure Schedule 3.17
-
Hazardous Materials
Disclosure Schedule 3.18
-
Insurance
Disclosure Schedule 3.19
-
Deposit and Disbursement Accounts
Disclosure Schedule 3.20
-
Government Contracts
Disclosure Schedule 3.22
-
Consignor Letters
Disclosure Schedule 3.25
-
License Agreements
Disclosure Schedule 3.26
-
Material Contracts
Disclosure Schedule 5.1
-
Trade Names

 

--------------------------------------------------------------------------------


 
Disclosure Schedule 6.2
-
Existing Investments
Disclosure Schedule 6.3
-
Indebtedness
Disclosure Schedule 6.4(a)
-
Transactions with Affiliates
Disclosure Schedule 6.7
-
Existing Liens




--------------------------------------------------------------------------------


 
This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as
of November 9, 2007 among FINLAY FINE JEWELRY CORPORATION, a Delaware
corporation (“Finlay”), CARLYLE & CO. JEWELERS LLC, a Delaware limited liability
company (“Carlyle”), L. CONGRESS, INC., a Florida corporation (“Congress”)
(Finlay, Carlyle and Congress are sometimes collectively referred to herein as
the “Borrowers” and individually as a “Borrower”); the other Credit Parties
signatory hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(in its individual capacity, “GE Capital”), for itself, as Lender, and as Agent
for Lenders, and the other Lenders signatory hereto from time to time.
 
RECITALS
 
WHEREAS, Borrowers, GE Capital, for itself, as Lender and as Agent, and the
lenders party thereto are party to that certain Third Amended and Restated
Credit Agreement dated as of May 19, 2005, as amended by the Amendment dated as
of April 7, 2006, the Amendment dated as of April 24, 2006, Amendment No. 3
dated as of November 30, 2006 and Amendment No. 4 dated as of December 27, 2006
and Amendment No. 5, dated as of June 20, 2007 (as so amended, restated,
supplemented or otherwise modified from time to time, the “Existing Credit
Agreement”); and
 
WHEREAS, Borrowers have requested that the Existing Credit Agreement be amended
and restated in its entirety to read as set forth herein; and
 
WHEREAS, Borrowers have requested that Lenders extend revolving facilities to
Borrowers of up to Five Hundred Fifty Million Dollars ($550,000,000) in the
aggregate for the purpose of funding the Acquisition and to provide (a) working
capital financing for Borrowers and their respective Subsidiaries, (b) funds for
other general corporate purposes of Borrowers and (c) funds for other purposes
permitted hereunder; and for these purposes, Lenders are willing to make certain
loans and other extensions of credit to Borrowers of up to such amount upon the
terms and conditions set forth herein; and
 
WHEREAS, the Lenders are willing to amend and restate the Existing Credit
Agreement as set forth herein; and
 
WHEREAS, Borrowers have agreed to continue to secure all of the Obligations by
reaffirming its grant to Agent, for the benefit of Agent and Lenders, of a
security interest in and lien upon all of its existing and after-acquired
personal and real property; and
 
WHEREAS, Finlay Enterprises, Inc., a Delaware corporation (“Parent”), is willing
to guarantee all of the obligations of Borrowers to Agent and Lenders under the
Loan Documents and to pledge to Agent, for the benefit of Agent and Lenders, all
of the Stock of each of its Subsidiaries to secure such guaranty; and
 
WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Disclosure Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement. These Recitals shall be construed as part of
the Agreement.
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:
 

 
1.
AMOUNT AND TERMS OF CREDIT

 
1.1. Credit Facilities. 
 
(a) Revolving Credit Facility.
 
(i) Subject to the terms and conditions hereof, each Tranche A Revolving Lender
agrees to make available to Borrowers from time to time until the Commitment
Termination Date its Pro Rata Share of advances (each, a “Tranche A Revolving
Credit Advance”); provided, that no Tranche A Revolving Credit Advance shall be
made at any time when the outstanding Tranche B Revolving Loan is less than the
Tranche B Maximum Amount. The Pro Rata Share of the Tranche A Revolving Loan of
any Tranche A Revolving Lender shall not at any time exceed its separate Tranche
A Revolving Loan Commitment. The obligations of each Tranche A Revolving Lender
hereunder shall be several and not joint. Until the Commitment Termination Date,
Borrowers may borrow, repay and reborrow Tranche A Revolving Credit Advances
under this Section 1.1(a)); provided that the amount of any Tranche A Revolving
Credit Advance to be made at any time shall not exceed Borrowing Availability at
such time. Borrowing Availability may be reduced by Reserves imposed by Agent in
its reasonable credit judgment upon prior notice to Borrower Representative.
Moreover, (x) the sum of the Tranche A Revolving Loan and Swing Line Loan
outstanding shall not exceed at any time the Tranche A Borrowing Base, and (y)
the sum of the Tranche A Revolving Loan, the Tranche B Revolving Loan and Swing
Line Loan outstanding shall not exceed at any time the Aggregate Borrowing Base.
Each Tranche A Revolving Credit Advance shall be made on notice by Borrower
Representative on behalf of the applicable Borrower to one of the
representatives of Agent identified in Schedule 1.1 at the address specified
therein. Any such notice must be given no later than (1) 12:00 noon (New York
time) on the Business Day of the proposed Tranche A Revolving Credit Advance, in
the case of an Index Rate Loan, or (2) 12:00 noon (New York time) on the date
which is three (3) Business Days prior to the proposed Tranche A Revolving
Credit Advance, in the case of a LIBOR Loan. Each such notice (a “Notice of
Tranche A Revolving Credit Advance”) must be given in writing (by telecopy or
overnight courier) substantially in the form of Exhibit 1.1(a)(i), and shall
include the information required in such Exhibit and such other information as
may be reasonably required by Agent. If any Borrower desires to have the Tranche
A Revolving Credit Advances bear interest by reference to a LIBOR Rate, Borrower
Representative must comply with Section 1.5(e).
 
2

--------------------------------------------------------------------------------



(ii) Except as provided in Section 1.11, each Borrower shall execute and deliver
to each Tranche A Revolving Lender, if requested by such Lender, a note to
evidence the Tranche A Revolving Loan Commitment of that Tranche A Revolving
Lender. Each note shall be in the principal amount of the Tranche A Revolving
Loan Commitment of the applicable Tranche A Revolving Lender, dated the Closing
Date and substantially in the form of Exhibit 1.1(a)(ii) (each a “Tranche A
Revolving Note” and, collectively, the “Tranche A Revolving Notes”). Each
Tranche A Revolving Note shall represent the obligation of the applicable
Borrower to pay the amount of the applicable Tranche A Revolving Lender’s
Tranche A Revolving Loan Commitment or, if less, such Tranche A Revolving
Lender’s Pro Rata Share of the aggregate unpaid principal amount of all Tranche
A Revolving Credit Advances to such Borrower together with interest thereon as
prescribed in Section 1.4. The entire unpaid balance of the aggregate Tranche A
Revolving Loan and all other non-contingent Obligations shall be immediately due
and payable in full in immediately available funds on the Commitment Termination
Date.
 
(iii) Subject to the terms and conditions hereof, each Tranche B Revolving
Lender agrees to make available to Borrowers from time to time until the
Commitment Termination Date its Pro Rata Share of advances (each, a “Tranche B
Revolving Credit Advance”). The Pro Rata Share of the Tranche B Revolving Loan
of any Tranche B Revolving Lender shall not at any time exceed its separate
Tranche B Revolving Loan Commitment. The obligations of each Tranche B Revolving
Lender hereunder shall be several and not joint. Until the Commitment
Termination Date, Borrowers may borrow, repay and reborrow Tranche B Revolving
Credit Advances under this Section 1.1(a)); provided, that (A) the amount of any
Tranche B Revolving Credit Advance to be made at any time shall not exceed
Borrowing Availability at such time, (B) prior to repaying any Tranche B
Revolving Credit Advances, all Tranche A Revolving Credit Advances shall have
been repaid in full and all Letter of Credit Obligations shall have been cash
collateralized in accordance with the provisions of Annex B, (C) on the Closing
Date, Tranche B Revolving Credit Advances shall be made up to the full amount of
the Tranche B Revolving Loan Commitment prior to the making of any Tranche A
Revolving Credit Advances, (D) repayments of the Tranche B Revolving Credit
Advances shall be in minimum amounts of $5,000,000, and (E) following any such
repayment, the Tranche B Revolving Credit Advances may be reborrowed in minimum
amounts of $5,000,000. Each Tranche B Revolving Credit Advance shall be made on
notice by Borrower Representative on behalf of the applicable Borrower to one of
the representatives of Agent identified in Schedule 1.1 at the address specified
therein. Any such notice must be given no later than (1) 12:00 noon (New York
time) on the Business Day of the proposed Tranche B Revolving Credit Advance, in
the case of an Index Rate Loan, or (2) 12:00 noon (New York time) on the date
which is three (3) Business Days prior to the proposed Tranche B Revolving
Credit Advance, in the case of a LIBOR Loan. Each such notice (a “Notice of
Tranche B Revolving Credit Advance”) must be given in writing (by telecopy or
overnight courier) substantially in the form of Exhibit 1.1(a)(iii), and shall
include the information required in such Exhibit and such other information as
may be reasonably required by Agent. If any Borrower desires to have the Tranche
B Revolving Credit Advances bear interest by reference to a LIBOR Rate, Borrower
Representative must comply with Section 1.5(e).
 
3

--------------------------------------------------------------------------------


 
(iv) Except as provided in Section 1.11, each Borrower shall execute and deliver
to each Tranche B Revolving Lender, if requested by such Lender, a note to
evidence the Tranche B Revolving Loan Commitment of that Tranche B Revolving
Lender. Each note shall be in the principal amount of the Tranche B Revolving
Loan Commitment of the applicable Tranche B Revolving Lender, dated the Closing
Date and substantially in the form of Exhibit 1.1(a)(iv) (each a “Tranche B
Revolving Note” and, collectively, the “Tranche B Revolving Notes”). Each
Tranche B Revolving Note shall represent the obligation of the applicable
Borrower to pay the amount of the applicable Tranche B Revolving Lender’s
Tranche B Revolving Loan Commitment or, if less, such Tranche B Revolving
Lender’s Pro Rata Share of the aggregate unpaid principal amount of all Tranche
B Revolving Credit Advances to such Borrower together with interest thereon as
prescribed in Section 1.4. The entire unpaid balance of the aggregate Tranche B
Revolving Loan and all other non-contingent Obligations shall be immediately due
and payable in full in immediately available funds on the Commitment Termination
Date.
 
(b) Swing Line Facility.
 
(i) Agent shall notify the Swing Line Lender upon Agent’s receipt of any Notice
of Tranche A Revolving Credit Advance. Subject to the terms and conditions
hereof, the Swing Line Lender may make available from time to time until the
Commitment Termination Date advances (each, a “Swing Line Advance”) in
accordance with any such notice. The provisions of this Section 1.1(b) shall not
relieve Tranche A Revolving Lenders of their obligations to make Tranche A
Revolving Credit Advances under Section 1.1(a); provided that if the Swing Line
Lender makes a Swing Line Advance pursuant to any such notice, such Swing Line
Advance shall be in lieu of any Tranche A Revolving Credit Advance that
otherwise may be made by Tranche A Revolving Credit Lenders pursuant to such
notice. The aggregate amount of Swing Line Advances outstanding shall not exceed
at any time the lesser of (A) the Swing Line Commitment and (B) the lesser of
the Tranche A Maximum Amount and the Tranche A Borrowing Base, in each case,
less the outstanding balance of the Tranche A Revolving Loan at such time
(“Swing Line Availability”). Until the Commitment Termination Date, Borrowers
may from time to time borrow, repay and reborrow under this Section 1.1(b). Each
Swing Line Advance shall be made pursuant to a Notice of Tranche A Revolving
Credit Advance delivered to Agent by Borrower Representative on behalf of the
applicable Borrower in accordance with Section 1.1(a). Any such notice must be
given no later than 12:00 noon (New York time) on the Business Day of the
proposed Swing Line Advance. Unless the Swing Line Lender has received at least
one Business Day’s prior written notice from Requisite Lenders instructing it
not to make a Swing Line Advance, the Swing Line Lender shall, notwithstanding
the failure of any condition precedent set forth in Sections 2.2, be entitled to
fund that Swing Line Advance, and to have each Tranche A Revolving Lender make
Tranche A Revolving Credit Advances in accordance with Section 1.1(b)(iii) or
purchase participating interests in accordance with Section 1.1(b)(iv).
Notwithstanding any other provision of this Agreement or the other Loan
Documents, the Swing Line Loan shall constitute an Index Rate Loan. Borrowers
shall repay the aggregate outstanding principal amount of the Swing Line Loan
upon demand therefor by Agent.
 
4

--------------------------------------------------------------------------------


 
(ii) Each Borrower shall execute and deliver to the Swing Line Lender, at the
request of the Swing Line Lender, a promissory note to evidence the Swing Line
Commitment. Each note shall be in the principal amount of the Swing Line
Commitment of the Swing Line Lender, dated the Closing Date and substantially in
the form of Exhibit 1.1(b)(ii) (each a “Swing Line Note” and, collectively, the
“Swing Line Notes”). Each Swing Line Note shall represent the obligation of each
Borrower to pay the amount of the Swing Line Commitment or, if less, the
aggregate unpaid principal amount of all Swing Line Advances made to such
Borrower together with interest thereon as prescribed in Section 1.5. The entire
unpaid balance of the Swing Line Loan and all other noncontingent Obligations
shall be immediately due and payable in full in immediately available funds on
the Commitment Termination Date if not sooner paid in full.
 
(iii) The Swing Line Lender, at any time and from time to time no less
frequently than once weekly shall on behalf of any Borrower (and each Borrower
hereby irrevocably authorizes the Swing Line Lender to so act on its behalf)
request each Tranche A Revolving Lender (including the Swing Line Lender) to
make a Tranche A Revolving Credit Advance to each Borrower (which shall be an
Index Rate Loan) in an amount equal to that Tranche A Revolving Lender’s Pro
Rata Share of the principal amount of the applicable Borrower’s Swing Line Loan
(the “Refunded Swing Line Loan”) outstanding on the date such notice is given.
Unless any of the events described in Sections 8.1(h) or 8.1(i) has occurred (in
which event the procedures of Section 1.1(b)(iv) shall apply) and regardless of
whether the conditions precedent set forth in this Agreement to the making of a
Tranche A Revolving Credit Advance are then satisfied, each Tranche A Revolving
Lender shall disburse directly to Agent, its Pro Rata Share of a Tranche A
Revolving Credit Advance on behalf of the Swing Line Lender prior to 3:00 p.m.
(New York time) in immediately available funds on the date that notice is given;
provided, that such notice shall have been given prior to 1:00 p.m. (New York
time) on such date. The proceeds of those Tranche A Revolving Credit Advances
shall be immediately paid to the Swing Line Lender and applied to repay the
Refunded Swing Line Loan of the applicable Borrower.
 
(iv) If, prior to refunding a Swing Line Loan with a Tranche A Revolving Credit
Advance pursuant to Section 1.1(b)(iii), one of the events described in Sections
8.1(h) or 8.1(i) has occurred, then, subject to the provisions of Section
1.1(b)(v) below, each Tranche A Revolving Lender shall, on the date such Tranche
A Revolving Credit Advance was to have been made for the benefit of the
applicable Borrower, purchase from the Swing Line Lender an undivided
participation interest in the Swing Line Loan to such Borrower in an amount
equal to its Pro Rata Share of such Swing Line Loan. Upon request, each Tranche
A Revolving Lender shall promptly transfer to the Swing Line Lender, in
immediately available funds, the amount of its participation interest.
 
5

--------------------------------------------------------------------------------


 
(v) Each Tranche A Revolving Lender’s obligation to make Tranche A Revolving
Credit Advances in accordance with Section 1.1(b)(iii) and to purchase
participation interests in accordance with Section 1.1(b)(iv) shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right that such Tranche A
Revolving Lender may have against the Swing Line Lender, any Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of any
Default or Event of Default; (C) any inability of any Borrower to satisfy the
conditions precedent to borrowing set forth in this Agreement at any time or (D)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing. If any Tranche A Revolving Lender does not make available
to Agent or the Swing Line Lender, as applicable, the amount required pursuant
to Sections 1.1(b)(iii) or 1.1(b)(iv), as the case may be, the Swing Line Lender
shall be entitled to recover such amount on demand from such Tranche A Revolving
Lender, together with interest thereon for each day from the date of non-payment
until such amount is paid in full at the Federal Funds Rate for the first two
Business Days and at the Index Rate thereafter.
 
(c) Reliance on Notices; Appointment of Borrower Representative. Agent shall be
entitled to rely upon, and shall be fully protected in relying upon, any Notice
of Tranche A Revolving Credit Advance, Notice of Tranche B Revolving Credit
Advance, Notice of Conversion/Continuation or similar notice received from any
Borrower or the Borrower Representative believed by Agent to be genuine. Agent
may assume that each Person executing and delivering any notice in accordance
herewith was duly authorized, unless the responsible individual acting thereon
for Agent has actual knowledge to the contrary. Each Borrower hereby designates
Finlay as its representative and agent on its behalf for the purposes of issuing
Notices of Revolving Credit Advances and Notices of Conversion/Continuation,
giving instructions with respect to the disbursement of the proceeds of the
Loans, selecting interest rate options, requesting Letters of Credit, giving and
receiving all other notices and consents hereunder or under any of the other
Loan Documents and taking all other actions (including in respect of compliance
with covenants) on behalf of any Borrower or Borrowers under the Loan Documents.
Borrower Representative hereby accepts such appointment. Agent and each Lender
may regard any notice or other communication pursuant to any Loan Document from
Borrower Representative as a notice or communication from all Borrowers, and may
give any notice or communication required or permitted to be given to any
Borrower or Borrowers hereunder to Borrower Representative on behalf of such
Borrower or Borrowers. Each Borrower agrees that each notice, election,
representation and warranty, covenant, agreement and undertaking made on its
behalf by Borrower Representative shall be deemed for all purposes to have been
made by such Borrower and shall be binding upon and enforceable against such
Borrower to the same extent as if the same had been made directly by such
Borrower.
 
6

--------------------------------------------------------------------------------


 
1.2. Letters of Credit. Subject to and in accordance with the terms and
conditions contained herein and in Annex B, Borrower Representative, on behalf
of the applicable Borrower, shall have the right to request, and Tranche A
Revolving Lenders agree to incur, or purchase participations in, Letter of
Credit Obligations in respect of each Borrower.
 
1.3. Prepayments. 
 
(a) Voluntary Prepayments; Reductions in Commitments.
 
(i) Borrowers may at any time on at least three (3) Business Days’ prior written
notice by Borrower Representative to Agent permanently reduce (but not
terminate) the Tranche A Revolving Loan Commitment; provided that (A) any such
reductions shall be in a minimum amount of $25,000,000 and integral multiples of
$5,000,000 in excess of such amount or following the first such reduction, an
amount equal to $50,000,000 minus the amount of such first reduction, (B) the
Tranche A Revolving Loan Commitment shall not be reduced (except in connection
with a termination) by more than $50,000,000 in the aggregate during the term of
this Agreement or, in any event, to an amount less than the amount of the
Tranche A Revolving Loan then outstanding, and (C) after giving effect to such
reductions, Borrowers shall comply with Section 1.3(b)(i). In addition,
Borrowers may at any time on at least five (5) Business Days’ prior written
notice by Borrower Representative to Agent terminate the Tranche A Revolving
Loan Commitment; provided that upon such termination, all Loans and other
Obligations shall be immediately due and payable in full and all Letter of
Credit Obligations shall be cash collateralized or otherwise satisfied in
accordance with Annex B hereto. Any voluntary prepayment and any reduction or
termination of the Tranche A Revolving Loan Commitment must be accompanied by
the payment of any LIBOR funding breakage costs in accordance with Section
1.13(b). Upon any such reduction or termination of the Tranche A Revolving Loan
Commitment, each Borrower’s right to request Tranche A Revolving Credit
Advances, or request that Letter of Credit Obligations be incurred on its
behalf, or request Swing Line Advances, shall simultaneously be permanently
reduced or terminated, as the case may be; provided that a permanent reduction
of the Tranche A Revolving Loan Commitment shall not require a corresponding pro
rata reduction in the L/C Sublimit.
 
(ii) Borrowers may at any time on at least three (3) Business Days’ prior
written notice by Borrower Representative to Agent permanently reduce (but not
terminate) the Tranche B Revolving Loan Commitment; provided that (A) any such
reductions shall be in a minimum amount of $5,000,000 and integral multiples of
$5,000,000 in excess of such amount and (B) prior to any such permanent
reduction, all Tranche A Revolving Credit Advances shall have been repaid in
full and all Letter of Credit Obligations shall have been cash collateralized in
accordance with the provisions of Annex B. In addition, Borrowers (x) may, at
any time on at least five (5) Business Days’ prior written notice by Borrower
Representative to Agent, and (y) shall, upon any termination of the Tranche A
Revolving Loan Commitment, terminate the Tranche B Revolving Loan Commitment;
provided, that upon any such termination, all Tranche B Revolving Loans shall be
immediately due and payable in full. Any voluntary prepayment and any reduction
or termination of the Tranche B Revolving Loan Commitment must be accompanied by
the payment of any LIBOR funding breakage costs in accordance with Section
1.13(b) and any fee payable in accordance with Section 1.9(e). Upon any such
reduction or termination of the Tranche B Revolving Loan Commitment, each
Borrower’s right to request Tranche B Revolving Credit Advances shall
simultaneously be permanently reduced or terminated.
 
7

--------------------------------------------------------------------------------


 
(b) Mandatory Prepayments.
 
(i) If at any time the aggregate outstanding balances of the Tranche A Revolving
Loan and the Swing Line Loan exceed the lesser of (A) the Tranche A Maximum
Amount and (B) the Tranche A Borrowing Base, Borrowers shall immediately repay
the aggregate outstanding Tranche A Revolving Credit Advances to the extent
required to eliminate such excess. If any such excess remains after repayment in
full of the aggregate outstanding Tranche A Revolving Credit Advances, Borrowers
shall provide cash collateral for the Letter of Credit Obligations in the manner
set forth in Annex B to the extent required to eliminate such excess.
 
(ii) Immediately upon receipt by any Credit Party on or after the Closing Date
of any working capital, earnings, balance sheet or similar adjustment payment
under the Acquisition Agreement or cash proceeds of any asset disposition,
Borrowers shall, jointly and severally, prepay the Loans in an amount equal to
all such adjustment payments or proceeds, net of (A) commissions and other
reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by Borrowers in connection
therewith (in each case, paid to non-Affiliates), (B) transfer taxes, (C)
amounts payable to holders of senior Liens on such asset (to the extent such
Liens constitute Permitted Encumbrances hereunder), if any, and (D) an
appropriate reserve for income taxes and contingent liabilities, in each case,
in accordance with GAAP in connection therewith. Any such prepayment shall be
applied in accordance with Section 1.3(c). The following shall not be subject to
mandatory prepayment under this clause (ii): (1) proceeds of sales of Inventory
in the ordinary course of business; (2) asset disposition proceeds of less than
$500,000 in the aggregate in any Fiscal Year and (3) asset disposition proceeds
that are reinvested in Equipment, Fixtures or Real Estate within one hundred and
eighty (180) days following receipt thereof; provided that Borrower notifies
Agent of its intent to reinvest at the time such proceeds are received and when
such reinvestment occurs.
 
8

--------------------------------------------------------------------------------



(iii) If Parent or any Borrower issues Stock or debt securities or incurs any
indebtedness for borrowed money on or after the Closing Date, no later than the
Business Day following the date of receipt of the proceeds thereof, all
Borrowers (in the case of an issuance by Parent) or the issuing Borrower shall
prepay the Loans (and cash collateralize Letter of Credit Obligations) in an
amount equal to all such proceeds, net of underwriting discounts and commissions
and other costs paid to non-Affiliates in connection therewith. Any such
prepayment shall be applied in accordance with Section 1.3(c). The following
shall not be subject to prepayment under this clause (iii): (A) proceeds of
Stock issuances to employees, officers and directors of Parent and its
Subsidiaries, (B) any intercompany Stock issuances between Finlay and one or
more of its Subsidiaries or (C) consideration received in connection with a
Permitted Acquisition.
 
(c) Application of Certain Mandatory Prepayments. Any prepayments made by any
Borrower pursuant to Section 1.3(b)(ii) or (iii) above shall be applied as
follows: first, to Fees and reimbursable expenses of Agent then due and payable
pursuant to any of the Loan Documents; second, to interest then due and payable
on that Borrower’s Swing Line Loan; third, to the principal balance of the Swing
Line Loan outstanding to that Borrower until the same has been repaid in full;
fourth, to interest then due and payable on Tranche A Revolving Credit Advances
made to that Borrower; fifth, to the principal balance of Tranche A Revolving
Credit Advances outstanding to that Borrower until the same has been paid in
full; sixth, to any Letter of Credit Obligations of such Borrower to provide
cash collateral therefore in the manner set forth in Annex B, until all such
Letter of Credit Obligations have been fully cash collateralized in the manner
set forth in Annex B; seventh, to interest then due and payable on the Swing
Line Loan of each other Borrower, pro rata; eighth, to the principal balances of
the Swing Line Loan outstanding to each other Borrower, pro rata, until the same
have been repaid in full; ninth, to interest then due and payable on the Tranche
A Revolving Credit Advances outstanding to each other Borrower, pro rata; tenth,
to the principal balance of the Tranche A Revolving Credit Advances made to each
other Borrower, pro rata, until the same has been paid in full; eleventh, to any
Letter of Credit Obligations of each other Borrower, pro rata, to provide cash
collateral therefore in the manner set forth in Annex B, until all such Letter
of Credit Obligations have been fully cash collateralized; twelfth, to interest
then due and payable on Tranche B Revolving Credit Advances made to that
Borrower; thirteenth, to the principal balance of Tranche B Revolving Credit
Advances outstanding to that Borrower until the same has been paid in full, with
a corresponding permanent reduction in the Tranche B Revolving Loan Commitments;
fourteenth, to interest then due and payable on the Tranche B Revolving Credit
Advances outstanding to each other Borrower, pro rata; and last, to the
principal balance of the Tranche B Revolving Credit Advances made to each other
Borrower, pro rata, until the same has been paid in full, with a corresponding
permanent reduction in the Tranche B Revolving Loan Commitments. Neither the
Tranche A Revolving Loan Commitment nor the Swing Line Commitment shall be
permanently reduced by the amount of any such prepayments.
 
9

--------------------------------------------------------------------------------



(d) No Implied Consent. Nothing in this Section 1.3 shall be construed to
constitute Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.
 
1.4. Use of Proceeds. Borrowers shall utilize the proceeds of the Loans solely
in connection with the Related Transactions, and for the financing of Borrowers’
ordinary working capital and general corporate needs (including, any Permitted
Acquisition). Disclosure Schedule (1.4) contains a description of Borrowers’
sources and uses of funds as of the Closing Date, including Loans and Letter of
Credit Obligations to be made or incurred on that date, and a funds flow
memorandum detailing how funds from each source are to be transferred to
particular uses.
 
1.5. Interest and Applicable Margins. 
 
(a) Borrowers shall pay interest to Agent, for the ratable benefit of Lenders in
accordance with the various Loans being made by each Lender, in arrears on each
applicable Interest Payment Date, at the following rates: (i) with respect to
the Tranche A Revolving Credit Advances, the Index Rate plus the Applicable
Tranche A Revolver Index Margin per annum or, at the election of Borrower
Representative, the applicable LIBOR Rate plus the Applicable Tranche A Revolver
LIBOR Margin per annum; (ii) with respect to the Swing Line Loan, the Index Rate
plus the Applicable Tranche A Revolver Index Margin per annum; and (iii) with
respect to the Tranche B Revolving Credit Advances, the Index Rate plus the
Applicable Tranche B Revolver Index Margin per annum or, at the election of
Borrower Representative, the applicable LIBOR Rate plus the Applicable Tranche B
Revolver LIBOR Margin per annum.
 
As of the Closing Date, the Applicable Margins are as follows:
 
Applicable Tranche A Revolver Index Margin
 
0.25%
 
Applicable Tranche A Revolver LIBOR Margin
 
2.00%
 
Applicable Tranche B Revolver Index Margin
 
2.75%
 
Applicable Tranche B Revolver LIBOR Margin
4.50%



Commencing with the calendar quarter beginning January 1, 2009, the Applicable
Tranche A Revolver Index Margin and Applicable Tranche A Revolver LIBOR Margin
shall be determined by reference to the following grids:
 
If Average Adjusted Excess
 Availability is:
 
Level of
Applicable Margins:
 
< $75,000,000
   
Level I
 
<$100,000,000, but > $75,000,000
   
Level II
 
<$150,000,000, but > $100,000,000
   
Level III
 
<$200,000,000, but > $150,000,000
   
Level IV
 
>$200,000,000
   
Level V
 



10

--------------------------------------------------------------------------------


 

   
Applicable Margins
     
Level I
 
Level II
 
Level III
 
Level IV
 
Level V
 
Applicable Tranche A Revolver
Index Margin
   
0.50
%
 
0.25
%
 
0.00
%
 
0.00
%
 
0.00
%
Applicable Tranche A Revolver LIBOR Margin
   
2.25
%
 
2.00
%
 
1.75
%
 
1.50
%
 
1.25
%



Adjustments in the Applicable Margins shall be implemented on a prospective
basis for each calendar quarter following delivery to Agent of a certificate
from the Credit Parties, which certificate shall be delivered within five (5)
Business Days after the end of each calendar quarter) stating the Average
Adjusted Excess Availability for the most recently ended calendar quarter and
evidencing the need for an adjustment. Failure to timely deliver such
certificate shall result in an increase in the Applicable Margins to the highest
level set forth in the foregoing grid, until the first day of the calendar month
following the delivery of such certificate demonstrating that such an increase
is not required. If an Event of Default has occurred and is continuing at the
time any reduction in the Applicable Margins is to be implemented, that
reduction shall be deferred until the first day of the first calendar month
following the date on which such Event of Default is waived or cured.
 
(b) If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period) and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.
 
(c)  All computations of Fees shall be calculated on a per annum basis and
interest shall be calculated by Agent on the basis of a 360-day year, in each
case for the actual number of days occurring in the period for which such
interest and Fees are payable. The Index Rate is a floating rate determined for
each day. Each determination by Agent of an interest rate and Fees hereunder
shall be presumptive evidence of the correctness of such rates and Fees.
 
(d) So long as an Event of Default has occurred and is continuing under Section
8.1(a), (h) or (i) or so long as any other Event of Default has occurred and is
continuing and at the election of Agent (or upon the written request of
Requisite Lenders) confirmed by written notice from Agent to Borrower
Representative, the interest rates applicable to the Loans and the Letter of
Credit Fees shall be increased by two percentage points (2%) per annum above the
rates of interest or the rate of such Fees otherwise applicable hereunder unless
Agent or Requisite Lenders elect to impose a smaller increase (the “Default
Rate”), and all outstanding Obligations shall bear interest at the Default Rate
applicable to such Obligations. Interest and Letter of Credit Fees at the
Default Rate shall accrue from the initial date of such Event of Default until
that Event of Default is cured or waived and shall be payable upon demand.
 
11

--------------------------------------------------------------------------------


 
(e) Subject to the conditions precedent set forth in Section 2.2, Borrower
Representative shall have the option to (i) request that any Tranche A Revolving
Credit Advance or Tranche B Revolving Credit Advance be made as a LIBOR Loan,
(ii) convert at any time all or any part of outstanding Loans (other than the
Swing Line Loan) from Index Rate Loans to LIBOR Loans, (iii) convert any LIBOR
Loan to an Index Rate Loan and subject to payment of LIBOR breakage costs in
accordance with Section 1.13(b) if such conversion is made prior to the
expiration of the LIBOR Period applicable thereto, or (iv) continue all or any
portion of any Loan (other than the Swing Line Loan) as a LIBOR Loan upon the
expiration of the applicable LIBOR Period and the succeeding LIBOR Period of
that continued Loan shall commence on the first day after the last day of the
LIBOR Period of the Loan to be continued. Any Loan or group of Loans having the
same proposed LIBOR Period to be made or continued as, or converted into, a
LIBOR Loan must be in a minimum amount of $1,000,000 and integral multiples of
$1,000,000 in excess of such amount. Any such election must be made no later
than 12:00 noon (New York time) on the third Business Day prior to (1) the date
of any proposed Advance which is to bear interest at the LIBOR Rate, (2) the end
of each LIBOR Period with respect to any LIBOR Loans to be continued as such, or
(3) the date on which Borrower Representative wishes to convert any Index Rate
Loan to a LIBOR Loan for a LIBOR Period designated by Borrower Representative in
such election, as applicable. If no election is received with respect to a LIBOR
Loan by 12:00 noon (New York time) on the third Business Day prior to the end of
the LIBOR Period with respect thereto (or if a Default or an Event of Default
has occurred and is continuing or if the additional conditions precedent set
forth in Section 2.2 shall not have been satisfied), that LIBOR Loan shall be
converted to an Index Rate Loan at the end of its LIBOR Period. Borrower
Representative must make such election by notice to Agent in writing, by
telecopy or overnight courier. In the case of any conversion or continuation,
such election must be made pursuant to a written notice (a “Notice of
Conversion/Continuation”) in the form of Exhibit 1.5(e). No Loan may be made as
or converted into a LIBOR Loan until the earlier of (i) forty-five (45) days
after the Closing Date or (ii) completion of primary syndication as determined
by Agent.
 
(f) Notwithstanding anything to the contrary set forth in this Section 1.5, if a
court of competent jurisdiction determines in a final order that the rate of
interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate,
Borrowers shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by Agent, on behalf of Lenders,
is equal to the total interest that would have been received had the interest
rate payable hereunder been (but for the operation of this paragraph) the
interest rate payable since the Closing Date as otherwise provided in this
Agreement. In no event shall the total interest received by any Lender pursuant
to the terms hereof exceed the amount that such Lender could lawfully have
received had the interest due hereunder been calculated for the full term hereof
at the Maximum Lawful Rate.
 
12

--------------------------------------------------------------------------------


 
1.6. Eligible Accounts. The Net Amount of Finlay Receivables owned by any Finlay
Credit Party and reflected in the most recent Borrowing Base Certificate
delivered to Agent shall be “Eligible Accounts” for purposes of this Agreement,
except to the extent that Agent, in its reasonable credit judgment, has
determined such amount is not an Eligible Account. Agent shall have the right to
establish, modify or eliminate Reserves against Eligible Accounts from time to
time in its reasonable credit judgment upon prior notice to Borrower
Representative. In addition, Agent reserves the right, at any time and from time
to time after the Closing Date, to adjust any of the criteria set forth below
and to establish new criteria, in its reasonable credit judgment, subject to the
approval of each Lender in the case of adjustments or new criteria which have
the effect of making more credit available.  Without in any way limiting the
discretion of Agent to deem or not deem any Account as an Eligible Account,
Eligible Accounts shall not include any Account of any Finlay Credit Party:
 
(a) that does not arise from the sale of goods or the performance of services by
such Finlay Credit Party in the ordinary course of its business;
 
(b) (i) upon which such Finlay Credit Party’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or
(ii) as to which such Finlay Credit Party is not able to bring suit or otherwise
enforce its remedies against the Account Debtor through judicial process or
(iii) if the Account represents a progress billing consisting of an invoice for
goods sold or used or services rendered pursuant to a contract under which the
Account Debtor’s obligation to pay that invoice is subject to such Finlay Credit
Party’s completion of further performance under such contract or is subject to
the equitable lien of a surety bond issuer;
 
(c) to the extent that any defense, counterclaim, setoff or dispute is asserted
as to such Account, but only to the extent of any such asserted defense,
counterclaim, set off, or dispute;
 
(d) that is not a true and correct statement of bona fide indebtedness incurred
in the amount of the Account for merchandise sold to or services rendered and
accepted by the applicable Account Debtor;
 
(e) with respect to which an invoice, reasonably acceptable to Agent in form and
substance, has not been sent to the applicable Account Debtor;
 
(f) that (i) is not owned by such Finlay Credit Party or (ii) is subject to any
Lien of any other Person, other than Liens in favor of Agent, on behalf of
itself and Lenders;
 
(g) that arises from a sale to any director, officer, other employee or
Affiliate of any Credit Party, or to any entity that has any common officer or
director with any Credit Party;
 
(h) that is the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless Agent, in
its sole discretion, has agreed to the contrary in writing and such Finlay
Credit Party, if necessary or desirable, has complied with respect to such
obligation with the Federal Assignment of Claims Act of 1940, or any applicable
state, county or municipal law restricting assignment thereof;
 
13

--------------------------------------------------------------------------------



(i) that is the obligation of an Account Debtor located in a foreign country
other than Canada unless payment thereof is assured by a letter of credit
assigned and delivered to Agent, reasonably satisfactory to Agent as to form,
amount and issuer;
 
(j) to the extent such Finlay Credit Party or any Subsidiary thereof is liable
for goods sold or services rendered by the applicable Account Debtor to such
Finlay Credit Party or any Subsidiary thereof but only to the extent of the
potential offset;
 
(k) that arises with respect to goods that are delivered on a bill-and-hold,
cash-on-delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the Account Debtor is or may be conditional;
 
(l) that is in default; provided, that, without limiting the generality of the
foregoing, an Account shall be deemed in default upon the occurrence of any of
the following:
 
(i) the Account is not paid within the earlier of: sixty (60) days following its
due date or ninety (90) days following its original invoice date;
 
(ii) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or
 
(iii) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;
 
(m) that is the obligation of an Account Debtor if fifty percent (50%) or more
of the Dollar amount of all Accounts owing by that Account Debtor are ineligible
under the other criteria set forth in this Section 1.6;
 
(n) as to which Agent’s Lien thereon, on behalf of itself and Lenders, is not a
first priority perfected Lien;
 
(o) as to which any of the representations or warranties in the Loan Documents
are untrue;
 
(p) to the extent such Account is evidenced by a judgment, Instrument or Chattel
Paper;
 
(q) that is payable in any currency other than Dollars;
 
14

--------------------------------------------------------------------------------


 
(r) with respect to Accounts arising under a License Agreement, if such License
Agreement has been terminated (or notice of termination given) or is otherwise
not in full force and effect (or, if not in effect because such License
Agreement has been approved as a reasonably acceptable arrangement by Agent, if
Agent’s approval has not been rescinded), the applicable Finlay Credit Party or
licensor thereunder is in material default under such License Agreement, the
licensor under such License Agreement is entitled to withhold amounts which may
be withheld only upon default by the applicable Finlay Credit Party thereunder,
or the Account Debtor under such License Agreement has no place of business in
the United States;
 
(s) with respect to Accounts arising under a License Agreement, to the extent
that any sale thereunder was made other than in accordance with the terms of the
License Agreement;
 
(t) that is assigned to the credit insurance company pursuant to the Factor
Guaranties; and
 
(u) that arises from an Unapproved License Agreement.
 
1.7. Eligible Inventory. All of the Inventory owned by the Borrowers and
reflected in the most recent Borrowing Base Certificate delivered by each
Borrower to Agent shall be “Eligible Inventory” for purposes of this Agreement,
except Inventory that Agent, in its reasonable credit judgment and upon prior
notice to Borrower Representative, has determined is not Eligible Inventory.
Agent shall have the right to establish, modify or eliminate Reserves against
Eligible Inventory from time to time in its reasonable credit judgment, in each
case, upon prior notice to Borrower Representative. In addition, Agent reserves
the right, at any time and from time to time after the Closing Date, to adjust
any of the criteria set forth below and to establish new criteria, in its
reasonable credit judgment and upon prior notice to Borrower Representative,
subject to the approval of each Lender in the case of adjustments or new
criteria which have the effect of making more credit available. Without in any
way limiting the discretion of Agent to deem or not deem any Inventory as
Eligible Inventory, Eligible Inventory shall not include any Inventory of any
Borrower that:
 
(a) is not owned by such Borrower free and clear of all Liens and rights of any
other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure such
Borrower’s performance with respect to that Inventory), except the Liens in
favor of Agent, on behalf of itself and Lenders, and Permitted Encumbrances in
favor of landlords and bailees to the extent permitted in Section 5.9 hereof
(subject to Reserves established by Agent in accordance with Section 5.9
hereof); provided, that, Inventory subject to the Rolex Security Agreement shall
not be deemed to be ineligible solely because of the provisions of this clause
(a); provided, further, that, the Congress Rolex Inventory shall not be deemed
to be ineligible solely because of the provisions in this clause (a) so long as
the Congress Rolex Intercreditor is in full force and effect;
 
(b) (i) is not located on premises owned, leased or rented by such Borrower and
set forth in Disclosure Schedule (3.2) (as the same may be updated from time to
time), or (ii) is stored at a leased location, unless Agent has given its prior
consent thereto and unless either (x) a reasonably satisfactory landlord waiver
has been delivered to Agent, or (y) Reserves reasonably satisfactory to Agent
have been established with respect thereto or (iii) is stored with a bailee or
warehouseman unless a reasonably satisfactory, acknowledged bailee letter has
been received by Agent and Reserves reasonably satisfactory to Agent have been
established with respect thereto, or (iv) is located at an owned location
subject to a mortgage in favor of a lender other than Agent unless a reasonably
satisfactory mortgagee waiver has been delivered to Agent;
 
15

--------------------------------------------------------------------------------


 
(c) is placed on consignment or is in transit, except for Inventory in transit
between domestic locations of Credit Parties;
 
(d) is covered by a negotiable document of title, unless such document has been
delivered to Agent with all necessary endorsements, free and clear of all Liens
except those in favor of Agent and Lenders;
 
(e) is obsolete, slow moving, unsalable, shopworn, seconds, damaged or unfit for
sale;
 
(f) consists of display items or packing or shipping materials, manufacturing
supplies, work-in-process Inventory or replacement parts;
 
(g) is not of a type held for sale in the ordinary course of such Borrower’s
business;
 
(h) is not subject to a first priority lien in favor of Agent on behalf of
itself and Lenders, subject to Permitted Encumbrances as set forth in clause (e)
of the definition thereof (subject to reserves satisfactory to Agent);
 
(i) breaches any of the representations or warranties pertaining to Inventory
set forth in the Loan Documents;
 
(j) consists of any costs associated with “freight-in” charges;
 
(k) consists of Hazardous Materials or goods that can be transported or sold
only with licenses that are not readily available;
 
(l) is not covered by casualty insurance reasonably acceptable to Agent; or
 
(m) is subject to any patent or trademark license requiring the payment of
royalties or fees or requiring the consent of the licensor for a sale thereof by
Agent; provided, however, that, there shall be included as Eligible Inventory
(i) all Rolex Inventory and (ii) certain Inventory subject to the DAR License
Agreement with an aggregate cost value of $500,000.
 
1.8. Cash Management Systems. Borrowers will establish and will maintain until
the Termination Date, the cash management systems described in Annex C (the
“Cash Management Systems”).
 
16

--------------------------------------------------------------------------------


 
1.9. Fees. 
 
(a) Borrowers shall pay to GE Capital, individually, the Fees specified in the
GE Capital Fee Letter.
 
(b) As additional compensation for the Tranche A Revolving Lenders, Borrowers
shall pay to Agent, for the ratable benefit of such Lenders, in arrears, on the
first Business Day of each month prior to the Commitment Termination Date and on
the Commitment Termination Date, a Fee for Borrowers’ non-use of available funds
in an amount equal to one quarter of one percent (0.25%) per annum (calculated
on the basis of a 360 day year for actual days elapsed) multiplied by the
difference between (x) the Tranche A Maximum Amount (as it may be reduced from
time to time) and (y) the average for the period of the daily closing balances
of the aggregate Tranche A Revolving Loan and the Swing Line Loan outstanding
during the period for which such Fee is due.
 
(c) As additional compensation for the Tranche B Revolving Lenders, Borrowers
shall pay to Agent, for the ratable benefit of such Lenders, in arrears, on the
first Business Day of each month prior to the Commitment Termination Date and on
the Commitment Termination Date, a Fee for Borrowers’ non-use of available funds
in an amount equal to four and one half percent (4.50%) per annum (calculated on
the basis of a 360 day year for actual days elapsed) multiplied by the
difference between (x) the Tranche B Maximum Amount (as it may be reduced from
time to time) and (y) the average for the period of the daily closing balances
of the aggregate Tranche B Revolving Loan outstanding during the period for
which such Fee is due.
 
(d) Borrowers shall pay to Agent, for the ratable benefit of Tranche A Revolving
Lenders, the Letter of Credit Fee as provided in Annex B.
 
(e) If Borrowers permanently reduce or terminate the Tranche B Revolving Loan
Commitment, whether voluntarily or involuntarily and whether before or after
acceleration of the Obligations, Borrowers shall pay to Agent, for the benefit
of Tranche B Revolving Lenders as liquidated damages and compensation for the
costs of being prepared to make funds available hereunder an amount equal to the
Applicable Percentage (as defined below) multiplied by the amount of the
reduction of the Tranche B Revolving Loan Commitment. As used in this Section
1.9(e), the term “Applicable Percentage” shall mean (x) two percent (2%), in the
case of a reduction or termination on or prior to the first anniversary of the
Closing Date, (y) one percent (1%), in the case of a reduction or termination
after the first anniversary of the Closing Date but on or prior to the second
anniversary thereof, and (z) zero percent (0%) in the case of a reduction or
termination after the second anniversary of the Closing Date. The Credit Parties
agree that the Applicable Percentages are a reasonable calculation of Tranche B
Revolving Lenders’ lost profits in view of the difficulties and impracticality
of determining actual damages resulting from an early termination of the Tranche
B Revolving Loan Commitments.
 
17

--------------------------------------------------------------------------------


 
1.10. Receipt of Payments. Borrowers shall make each payment under this
Agreement not later than 12:00 noon (New York time) on the day when due in
immediately available funds in Dollars to the Collection Account. For purposes
of computing interest and Fees and determining Borrowing Availability as of any
date, all payments shall be deemed received on the Business Day on which
immediately available funds therefor are received in the Collection Account
prior to 12:00 noon (New York time). Payments received after 12:00 noon (New
York time) on any Business Day or on a day that is not a Business Day shall be
deemed to have been received on the following Business Day.
 
1.11. Application and Allocation of Payments. 
 
(a) So long as no Event of Default has occurred and is continuing, (i) payments
consisting of proceeds of Accounts received in the ordinary course of business
shall be applied, first, to the Swing Line Loan, second, to the Tranche A
Revolving Credit Advances, third, to provide cash collateral for Letter of
Credit Obligations in the manner set forth in Annex B, and fourth, to the
Tranche B Revolving Credit Advances subject to the provisions of Section
1.1(a)(iii); (ii) voluntary prepayments shall be applied in accordance with the
provisions of Section 1.3(a); and (iii) mandatory prepayments shall be applied
as set forth in Section 1.3(c). All payments and prepayments applied to a
particular Loan shall be applied ratably to the portion thereof held by each
Lender as determined by its Pro Rata Share. As to any other payment, and as to
all payments made when an Event of Default has occurred and is continuing or
following the Commitment Termination Date, each Borrower hereby irrevocably
waives the right to direct the application of any and all payments received from
or on behalf of such Borrower, and each Borrower hereby irrevocably agrees that
Agent shall have the continuing exclusive right to apply any and all such
payments against the Obligations of Borrowers as Agent may deem advisable
notwithstanding any previous entry by Agent in the Loan Account or any other
books and records for so long as an Event of Default has occurred and is
continuing. In all circumstances, after acceleration or maturity of the
Obligations, all payments and proceeds of Collateral shall be applied to amounts
then due and payable in the following order: (1) to Fees and Agent’s expenses
reimbursable hereunder; (2) to interest on the Swing Line Loan; (3) to principal
payments on the Swing Line Loan; (4) to interest on the Tranche A Revolving
Loan; (5) to principal payments on the Tranche A Revolving Loan and to provide
cash collateral for contingent Letter of Credit Obligations in the manner
described in Annex B, ratably to the aggregate, combined principal balance of
the Tranche A Revolving Loan and outstanding Letter of Credit Obligations; (6)
to interest on the Tranche B Revolving Loan; (7) to principal payments on the
Tranche B Revolving Loan; and (8) to all other Obligations, including expenses
of Lenders to the extent reimbursable under Section 11.3 and any Obligations
under any Secured Rate Contract, ratably to all such Obligations.
 
(b) Agent is authorized to, and at its sole election may, charge to the Tranche
A Revolving Loan balance on behalf of each Borrower and cause to be paid all
Fees, expenses, Charges, costs (including insurance premiums in accordance with
Section 5.4(a)) and interest and principal, other than principal of the Tranche
A Revolving Loan, owing by Borrowers under this Agreement or any of the other
Loan Documents if and to the extent Borrowers fail to pay promptly any such
amounts as and when due, even if the amount of such charges would exceed
Borrowing Availability at such time after giving effect to such charges. At
Agent’s option and to the extent permitted by law, any charges so made shall
constitute part of the Tranche A Revolving Loan hereunder.
 
18

--------------------------------------------------------------------------------


 
1.12. Loan Account and Accounting. Agent shall maintain a loan account (the
“Loan Account”) on its books to record: all Advances, all payments made by
Borrowers, and all other debits and credits as provided in this Agreement with
respect to the Loans or any other Obligations. All entries in the Loan Account
shall be made in accordance with Agent’s customary accounting practices as in
effect from time to time. The balance in the Loan Account, as recorded on
Agent’s most recent printout or other written statement, shall, absent manifest
error, be presumptive evidence of the amounts due and owing to Agent and Lenders
by each Borrower; provided that any failure to so record or any error in so
recording shall not limit or otherwise affect any Borrower’s duty to pay the
Obligations. Agent shall render to Borrower Representative a monthly accounting
of transactions with respect to the Loans setting forth the balance of the Loan
Account as to each Borrower for the immediately preceding month. Unless Borrower
Representative notifies Agent in writing of any objection to any such accounting
(specifically describing the basis for such objection), within thirty (30) days
after the date thereof, each and every such accounting shall be presumptive
evidence of all matters reflected therein. Only those items expressly objected
to in such notice shall be deemed to be disputed by Borrowers. Notwithstanding
any provision herein contained to the contrary, any Lender may elect (which
election may be revoked) to dispense with the issuance of Notes to that Lender
and may rely on the Loan Account as evidence of the amount of Obligations from
time to time owing to it.
 
1.13. Indemnity. 
 
(a) Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and hold harmless each of Agent, Lenders and their respective
Affiliates, and each such Person’s respective officers, directors, employees,
attorneys, agents, advisors and representatives (each, an “Indemnified Person”),
from and against any and all suits, actions, proceedings, claims, damages,
losses, liabilities and expenses (including reasonable attorneys’ fees and
disbursements and other costs of investigation or defense, including those
incurred upon any appeal) that may be instituted or asserted against or incurred
by any such Indemnified Person as the result of credit having been extended,
suspended or terminated under this Agreement and the other Loan Documents and
the administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
and reasonable legal costs and expenses arising out of or incurred in connection
with disputes between or among any parties to any of the Loan Documents
(collectively, “Indemnified Liabilities”); provided, that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that Indemnified Person’s gross negligence, willful
misconduct or bad faith. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO
ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR
TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED HEREUNDER OR THEREUNDER.
 
19

--------------------------------------------------------------------------------



(b) To induce Lenders to provide the LIBOR Rate option on the terms provided
herein, if (i) any LIBOR Loans are repaid in whole or in part prior to the last
day of any applicable LIBOR Period (whether that repayment is made pursuant to
any provision of this Agreement or any other Loan Document or occurs as a result
of acceleration, by operation of law or otherwise); (ii) any Borrower shall
default in payment when due of the principal amount of or interest on any LIBOR
Loan; (iii) any Borrower shall refuse to accept any borrowing of, or shall
request a termination of, any borrowing of, conversion into or continuation of,
LIBOR Loans after Borrower Representative has given notice requesting the same
in accordance herewith; or (iv) any Borrower shall fail to make any prepayment
of a LIBOR Loan after Borrower Representative has given a notice thereof in
accordance herewith, then Borrowers shall jointly and severally indemnify and
hold harmless each Lender from and against all losses, costs and expenses
resulting from or arising from any of the foregoing. Such indemnification shall
include any loss (including loss of margin) or expense arising from the
reemployment of funds obtained by it or from fees payable to terminate deposits
from which such funds were obtained. For the purpose of calculating amounts
payable to a Lender under this subsection, each Lender shall be deemed to have
actually funded its relevant LIBOR Loan through the purchase of a deposit
bearing interest at the LIBOR Rate in an amount equal to the amount of that
LIBOR Loan and having a maturity comparable to the relevant LIBOR Period;
provided, that each Lender may fund each of its LIBOR Loans in any manner it
sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this subsection. This covenant shall
survive the termination of this Agreement and the payment of the Notes and all
other amounts payable hereunder. As promptly as practicable under the
circumstances, each Lender shall provide Borrower Representative with its
written calculation of all amounts payable pursuant to this Section 1.13(b), and
such calculation shall be binding on the parties hereto unless Borrower
Representative shall object in writing within ten (10) Business Days of receipt
thereof, specifying the basis for such objection in detail.
 
1.14. Access. Each Credit Party that is a party hereto shall, during normal
business hours, from time to time upon two (2) Business Days’ prior notice as
frequently as Agent reasonably determines to be appropriate: (a) provide Agent
and any of its officers, employees and agents access to its properties,
facilities, advisors, officers and employees of each Credit Party and to the
Collateral; provided, however, that, if no Event of Default shall have occurred
and be continuing and the circumstances set forth in Section 5.8 permitting
Agent to request environmental audits and testing shall not apply, access for
the purposes of conducting an environmental assessment or investigation of the
Real Estate shall be limited to the performance of a Phase I environmental
assessment retained by Agent, at the expense of Agent and Lenders, and
acceptable to the Credit Parties, in accordance with the protocol established by
the American Society for Testing and Materials, Standard Practice for
Environmental Site Assessments; Phase I Environmental Site Assessment Process, E
1527 05; (b) permit Agent, and any of its officers, employees and agents, to
inspect, audit and make extracts from any Credit Party’s books and records,
subject to Section 11.8 hereof and (c) permit Agent, and its officers, employees
and agents, to inspect, review, evaluate and make test verifications and counts
of the Accounts, Inventory and other Collateral of any Credit Party.
Notwithstanding anything herein to the contrary, to the extent any access,
inspection or audit constitutes a field examination, the provisions of paragraph
(e) of Annex F shall control. If an Event of Default has occurred and is
continuing, each such Credit Party shall provide such access to Agent and to
each Lender at all times and without advance notice. Furthermore, so long as any
Event of Default has occurred and is continuing, Borrowers shall provide Agent
and each Lender with access to their suppliers and customers. Each Credit Party
shall make available to Agent and its counsel reasonably promptly originals or
copies of all books and records that Agent may reasonably request. Each Credit
Party shall deliver any document or instrument necessary for Agent, as it may
from time to time reasonably request, to obtain records from any service bureau
or other Person that maintains records for such Credit Party, and shall maintain
duplicate records or supporting documentation on media, including computer tapes
and discs owned by such Credit Party. Agent will give Lenders at least five (5)
Business Days’ prior written notice of regularly scheduled audits.
Representatives of other Lenders may accompany Agent’s representatives on
regularly scheduled audits at no charge to Borrowers.
 
20

--------------------------------------------------------------------------------


 
1.15. Taxes. 
 
(a) Any and all payments by each Borrower or any other Credit Party hereunder
(including any payments made pursuant to Section 12) or under the Notes or any
other Loan Document shall be made, in accordance with this Section 1.15, free
and clear of and without deduction for any and all present or future Taxes. If
any Borrower or any other Credit Party shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder (including any sum payable
pursuant to Section 12) or under the Notes or any other Loan Document, (i) the
sum payable shall be increased as much as shall be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 1.15) Agent, Lenders or L/C Issuer, as
applicable, receive an amount equal to the sum they would have received had no
such deductions been made, (ii) such Borrower or other Credit Party shall make
such deductions, and (iii) such Borrower or other Credit Party shall pay the
full amount deducted to the relevant taxing or other authority in accordance
with applicable law. Within thirty (30) days after the date of any payment of
Taxes, Borrower Representative shall furnish to Agent the original or a
certified copy of a receipt evidencing payment thereof. In addition, Borrowers
shall pay any Other Taxes to the relevant taxing or other authority in
accordance with applicable law. Within thirty (30) days after the date of any
payment of Other Taxes, Borrowers shall furnish to Agent the original or
certified copy of a receipt evidencing payment thereof.
 
(b) Each of Borrowers and Parent that is a signatory hereto shall jointly and
severally indemnify and, within ten (10) days of demand therefor, pay Agent,
each Lender and each L/C Issuer for the full amount of Taxes and Other Taxes
(including any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 1.15) paid by Agent or such Lender or such L/C
Issuer, as appropriate, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted.
 
21

--------------------------------------------------------------------------------


 
(c) Each Lender, L/C Issuer and Agent organized under the laws of a jurisdiction
outside the United States (a “Foreign Lender”) as to which payments to be made
under this Agreement or under the Notes are exempt from United States
withholding tax under an applicable statute or tax treaty shall provide to
Borrower Representative and Agent at the time prescribed by law, a properly
completed and executed IRS Form W-8ECI or Form W-8BEN or other applicable form,
certificate or document prescribed by the IRS or the United States certifying as
to such Foreign Lender’s entitlement to such exemption (a “Certificate of
Exemption”). Any foreign Person that seeks to become a Lender or an L/C Issuer
as applicable, under this Agreement shall provide a Certificate of Exemption to
Borrower Representative and Agent prior to becoming a Lender or an L/C Issuer,
as applicable, hereunder. No foreign Person may become a Lender or an L/C
Issuer, as applicable, hereunder if such Person fails to deliver a Certificate
of Exemption in advance of becoming a Lender or an L/C Issuer, as applicable.
Each Foreign Lender, from time to time after submitting the forms referred to
above, shall submit to Borrower Representative and the Agent such additional
duly completed and signed copies of one or the other such forms (or such
successor forms or other documents as shall be adopted from time to time by the
relevant United States taxing authorities) as may be (1) reasonably requested in
writing by Borrower Representative or the Agent and (2) appropriate under then
current United States law or regulations to avoid United States withholding
taxes on payments in respect of any amounts to be received by such Foreign
Lender pursuant to this Agreement and/or the Notes. If any Foreign Lender
determines that it is unable to submit to Borrower Representative or the Agent
any form or certificate that such Foreign Lender is requested to submit pursuant
to the preceding paragraph, or that it is required to withdraw or cancel any
such form or certificate, or that any such form or certificate previously
submitted has otherwise become ineffective or inaccurate, such Foreign Lender
shall promptly notify Borrower Representative and the Agent of such fact.
 
(d) No Credit Party shall be required to pay any additional amount in respect of
Taxes to any Lender if and only to the extent that (A) such Lender becomes
subject to Taxes subsequent to the date this Agreement (or, if applicable, an
Assignment Agreement) is executed by such Lender above (or in the case of a
Foreign Lender, the first date on which it delivers the appropriate form or
certificate to Borrower Representative and the Agent as referred to in Section
1.15(c)) as a result of any change in the circumstances of such Lender, other
than a change in applicable law (including without limitation an increase in any
applicable tax rate), including without limitation a change in the residence,
place of incorporation or principal place of business of the Lender, a change in
the branch or lending office of the Lender participating in the transactions set
forth herein or as a result of the sale by the Lender of participating interests
in such Lender’s creditor position(s) hereunder; provided, however, that the
Credit Parties will be required to pay any additional amount in respect of Taxes
to any Lender to the extent that after a change in the circumstances (as
described above) of such Lender a subsequent change in any applicable law
results in an additional amount that such Lender is subject to with respect to
Taxes; or (B) such Taxes would not have been incurred but for the failure of
such Lender to file with the appropriate tax authorities and/or provide to
Borrower Representative or the Agent any form or certificate that it was
required so to do pursuant to Section 1.15(c) and entitled so to do under
applicable law.
 
22

--------------------------------------------------------------------------------


 
(e) Within thirty (30) days after the written reasonable request of the
Borrowers, each Lender shall execute and deliver to such Borrower such
certificates, forms or other documents which can be furnished consistent with
the facts and which are reasonably necessary to assist such Borrower in applying
for refunds of Taxes paid by such Borrower hereunder or making payment of Taxes
hereunder; provided, however, that no Lender shall be required to furnish to the
Borrowers any financial information with respect to itself or other information
which it, in its reasonable discretion, considers confidential. Upon the written
request of the Borrowers made to the Lender, and at the Borrowers’ expense, such
Lender shall apply for a refund with respect to any Tax for which such Lender
has been indemnified by, or has received payment from, the Borrowers pursuant to
this Section 1.15, and for which such Lender believes, in its reasonable
discretion, that it is entitled to receive. If the Lender receives such refund
and in its reasonable discretion determines that such refund is of Taxes or
Other Taxes for which it has been indemnified by, or has received payment from,
the Borrowers or another Credit Party pursuant to this Section 1.15, such Lender
shall remit, within a reasonable period of time, such refund to the Borrowers
without interest (other than interest, if any, included in such refund), net of
all costs and expenses of such Lender and any taxes payable with respect to the
receipt of such refund and interest, provided that the Borrower, upon the
request of the Lender or Agent, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Lender or Agent in the event the Lender or Agent
is required to repay such refund to such Governmental Authority.
 
1.16. Capital Adequacy; Increased Costs; Illegality. 
 
(a) If any law, treaty, governmental (or quasi-governmental) rule, regulation,
guideline or order regarding capital adequacy, reserve requirements or similar
requirements or compliance by any Lender with any request or directive regarding
capital adequacy, reserve requirements or similar requirements (whether or not
having the force of law), in each case, adopted after the Closing Date, from any
central bank or other Governmental Authority increases or would have the effect
of increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such
Lender’s capital as a consequence of its obligations hereunder, then Borrowers
shall from time to time upon demand by such Lender (with a copy of such demand
to Agent) pay to Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate as to the
amount of that reduction and showing the basis of the computation thereof
submitted by such Lender to Borrower Representative and to Agent shall be
presumptive evidence of the matters set forth therein. Notwithstanding anything
herein to the contrary, Borrowers shall only be required to compensate any so
affected Lender in respect of any such reduction in the amount received or
receivable by such Lender as to which the Lender has given Borrowers written
notice within ninety (90) days after the Lender has received actual notice of
the occurrence of the relevant circumstance giving rise to such reduction in the
amount received or receivable by such Lender, as the case may be.
 
23

--------------------------------------------------------------------------------


 
(b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case adopted after
the Closing Date, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining any Loan, then Borrowers
shall from time to time, upon demand by such Lender (with a copy of such demand
to Agent), pay to Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost. A certificate as
to the amount of such increased cost, submitted to Borrower Representative and
to Agent by such Lender, shall be presumptive evidence of the matters set forth
therein. Each Lender agrees that, as promptly as practicable after it becomes
aware of any circumstances referred to above which would result in any such
increased cost, the affected Lender shall, to the extent not inconsistent with
such Lender’s internal policies of general application, use reasonable
commercial efforts to minimize costs and expenses incurred by it and payable to
it by Borrowers pursuant to this Section 1.16(b). Notwithstanding anything
herein to the contrary, Borrowers shall only be required to compensate any so
affected Lender in respect of any such increase in the amount received or
receivable by such Lender as to which the Lender has given Borrowers written
notice within ninety (90) days after the Lender has received actual notice of
the occurrence of the relevant circumstance giving rise to such increase in the
amount received or receivable by such Lender, as the case may be.
 
(c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof), in each case adopted after the Closing Date, shall make
it unlawful, or any central bank or other Governmental Authority shall assert
that it is unlawful, for any Lender to agree to make or to make or to continue
to fund or maintain any LIBOR Loan, then, unless that Lender is able to make or
to continue to fund or to maintain such LIBOR Loan at another branch or office
of that Lender without, in that Lender’s reasonable opinion, materially
adversely affecting it or its Loans or the income obtained therefrom, on notice
thereof and demand therefor by such Lender to Borrower Representative through
Agent, (i) the obligation of such Lender to agree to make or to make or to
continue to fund or maintain LIBOR Loans shall terminate and (ii) each Borrower
shall forthwith prepay in full all outstanding LIBOR Loans owing by such
Borrower to such Lender, together with interest accrued thereon, unless Borrower
Representative on behalf of such Borrower, within five (5) Business Days after
the delivery of such notice and demand, converts all LIBOR Loans into Index Rate
Loans.
 
24

--------------------------------------------------------------------------------


 
(d) Within thirty (30) days after receipt by Borrower Representative of written
notice and demand from any Lender (an “Affected Lender”) for payment of
additional amounts or increased costs as provided in Sections 1.15(a), 1.16(a)
or 1.16(b), Borrower Representative may, at its option, notify Agent and such
Affected Lender of its intention to replace the Affected Lender. So long as no
Default or Event of Default has occurred and is continuing, Borrower
Representative, with the consent of Agent, may obtain, at Borrowers’ expense, a
replacement Lender (“Replacement Lender”) for the Affected Lender, which
Replacement Lender must be reasonably satisfactory to Agent. If Borrowers obtain
a Replacement Lender within ninety (90) days following notice of their intention
to do so, the Affected Lender must sell and assign its Loans and Commitments to
such Replacement Lender for an amount equal to the principal balance of all
Loans held by the Affected Lender and all accrued interest and Fees with respect
thereto through the date of such sale and such assignment shall not require the
payment of an assignment fee to Agent; provided, that Borrowers shall have
reimbursed such Affected Lender for the additional amounts or increased costs
that it is entitled to receive under this Agreement through the date of such
sale and assignment. Notwithstanding the foregoing, Borrowers shall not have the
right to obtain a Replacement Lender if the Affected Lender rescinds its demand
for increased costs or additional amounts within 15 days following its receipt
of Borrowers’ notice of intention to replace such Affected Lender. Furthermore,
if Borrowers give a notice of intention to replace and do not so replace such
Affected Lender within ninety (90) days thereafter, Borrowers’ rights under this
Section 1.16(d) with respect to the specific instance that gave rise to such
notice shall terminate with respect to such Affected Lender and Borrowers shall
promptly pay all increased costs or additional amounts demanded by such Affected
Lender pursuant to Sections 1.15(a), 1.16(a) and 1.16(b).
 
1.17. Single Loan. All Loans to each Borrower and all of the other Obligations
of each Borrower arising under this Agreement and the other Loan Documents shall
constitute one general obligation of that Borrower secured, until the
Termination Date, by all of the Collateral.
 
1.18. Agreement to Amend and Restate. On the Closing Date, subject to the terms
and conditions specified herein, the Borrowers, the Lenders and the Agent agree
(i) to amend and restate the Existing Credit Agreement as provided herein and
(ii) that the obligations existing thereunder shall be Obligations hereunder.
 

 
2.
CONDITIONS PRECEDENT

 
2.1. Conditions to the Initial Loans. No Lender shall be obligated to make any
Loan or incur any Letter of Credit Obligations on the Closing Date, or to take,
fulfill, or perform any other action hereunder, until the following conditions
have been satisfied or provided for in a manner reasonably satisfactory to
Agent, or waived in writing by Agent:
 
(a) Credit Agreement; Loan Documents. This Agreement or counterparts hereof
shall have been duly executed by, and delivered to, Borrowers, each other Credit
Party, Agent and Lenders; and Agent shall have received such documents,
instruments, agreements and legal opinions as Agent shall reasonably request in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, including all those listed in the Closing Checklist attached
hereto as Annex D, each in form and substance reasonably satisfactory to Agent.
 
(b) Approvals. Agent shall have received (i) satisfactory evidence that the
Credit Parties have obtained all required consents and approvals of all Persons
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Loan Documents and the consummation
of the Related Transactions or (ii) an officer’s certificate in form and
substance reasonably satisfactory to Agent affirming that no such consents or
approvals are required.
 
25

--------------------------------------------------------------------------------


 
(c) Opening Adjusted Excess Availability. The Eligible Accounts and Eligible
Inventory supporting the initial Tranche A Revolving Credit Advance, the Tranche
B Revolving Credit Advance and the initial Letter of Credit Obligations incurred
and the amount of the Reserves to be established on the Closing Date shall be
sufficient in value, as reasonably determined by Agent, to provide Borrowers,
collectively, with Adjusted Excess Availability, after giving effect to the
initial Tranche A Revolving Credit Advance and Tranche B Revolving Credit
Advance made to each Borrower, the incurrence of any initial Letter of Credit
Obligations and the consummation of the Related Transactions (on a pro forma
basis, with trade payables being paid currently, and expenses and liabilities
being paid in the ordinary course of business and without acceleration of sales
and without deterioration of working capital) of at least $50,000,000.
 
(d) Payment of Fees. Borrowers shall have paid the Fees required to be paid on
the Closing Date in the respective amounts specified in Section 1.9 (including
the Fees specified in the GE Capital Fee Letter), and shall have reimbursed
Agent and Lead Arranger for all fees, costs and expenses of closing presented as
of the Closing Date.
 
(e) Consummation of Related Transactions. Agent shall have received fully
executed copies of the Acquisition Agreement and final and complete copies of
each of the other Related Transactions Documents, each of which shall be in full
force and effect. The Acquisition and the other Related Transactions shall have
been consummated in all material respects in accordance with the terms of the
Acquisition Agreement and the other Related Transactions Documents but for the
payment of the cash purchase price payable on the Closing Date pursuant to the
Acquisition Agreement.
 
2.2. Further Conditions to Each Loan. Except as otherwise expressly provided
herein, no Lender shall be obligated to fund any Advance, convert or continue
any Loan as a LIBOR Loan or incur any Letter of Credit Obligation, if, as of the
date thereof:
 
(a) (i) any representation or warranty by any Credit Party contained herein or
in any other Loan Document is untrue or incorrect in any material respect as of
such date as determined by Agent or Requisite Lenders, except to the extent that
such representation or warranty expressly relates to an earlier date and except
for changes therein expressly permitted or expressly contemplated by this
Agreement and (ii) Agent or Requisite Lenders have determined not to make such
Advance, convert or continue any Loan as LIBOR Loan or incur such Letter of
Credit Obligation as a result of the fact that such warranty or representation
is untrue or incorrect; provided, however, that, with respect to the Loans and
Letter of Credit Obligations incurred on the Closing Date, each reference to a
“Material Adverse Effect” in any representation or warranty shall be deemed to
refer to a “Closing Material Adverse Effect”;
 
26

--------------------------------------------------------------------------------


 
(b) (i) any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligation), and (ii) Agent or Requisite Lenders shall have determined
not to make any Advance, convert or continue any Loan as a LIBOR Loan or incur
any Letter of Credit Obligation as a result of that Default or Event of Default;
or
 
(c) after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligations), the outstanding principal amount of the aggregate Tranche A
Revolving Loan and Tranche B Revolving Loan would exceed the lesser of (i) the
Aggregate Borrowing Base and (ii) the sum of the Tranche A Maximum Amount and
the Tranche B Maximum Amount, in each case, less the then outstanding principal
amount of the Swing Line Loan.
 
The request and acceptance by any Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Loan into, or as, a LIBOR Loan shall be deemed to constitute, as of the
date thereof, (i) a representation and warranty by Borrowers that the conditions
in this Section 2.2 have been satisfied and (ii) a reaffirmation by Borrowers of
the cross-guaranty provisions set forth in Section 12 and of the granting and
continuance of Agent’s Liens, on behalf of itself and Lenders, pursuant to the
Collateral Documents.
 

 
3.
REPRESENTATIONS AND WARRANTIES

 
To induce Lenders to make the Loans and to incur Letter of Credit Obligations,
the Credit Parties executing this Agreement, jointly and severally, make the
following representations and warranties to Agent and each Lender with respect
to all Credit Parties, each and all of which shall survive the execution and
delivery of this Agreement. In the case of Borrowers, the representations shall
be deemed to apply to Borrowers and, to the knowledge of the Borrowers, the
Acquired Business.
 
3.1. Corporate Existence; Compliance with Law. Each Credit Party (a) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of incorporation or organization set forth in Disclosure Schedule
(3.1); (b) is duly qualified to conduct business and is in good standing in each
other jurisdiction where its ownership or lease of property or the conduct of
its business requires such qualification, except where the failure to be so
qualified would not result in exposure to losses or liabilities which could
reasonably be expected to have a Material Adverse Effect; (c) has the requisite
power and authority and the legal right to own, pledge, mortgage or otherwise
encumber and operate its properties, to lease the property it operates under
lease and to conduct its business as now conducted or proposed to be conducted;
(d) subject to specific representations regarding Environmental Laws, has all
licenses, permits, consents or approvals from or by, and has made all filings
with, and has given all notices to, all Governmental Authorities having
jurisdiction, to the extent required for such ownership, operation and conduct,
except where the failure to have obtained any such license, permit, consent or
approval or give any such notice individually or in the aggregate, could not
reasonably be expected to cause a Material Adverse Effect; (e) is in compliance
with its charter and bylaws or partnership or operating agreement, as
applicable; and (f) subject to specific representations set forth herein
regarding ERISA, Environmental Laws, tax and other laws (it being understood
that no representation or warranty is intended to be given herein with respect
to laws covered by such specific representations), is in compliance with all
applicable provisions of law, except where the failure to comply, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
27

--------------------------------------------------------------------------------


 
3.2. Executive Offices, Collateral Locations, FEIN. As of the Closing Date, each
Credit Party’s name as it appears in official filings in its state of
incorporation or organization, state of incorporation or organization,
organization type, organization number, if any, issued by its state
incorporation or organization, and the current location of each Credit Party’s
chief executive office and the warehouses and premises at which any Collateral
is located are set forth in Disclosure Schedule (3.2), none of such locations
has changed within the four (4) months preceding the Closing Date (other than as
a result of the purchase of the Acquired Business) and each Credit Party has
only one state of incorporation or organization. In addition, Disclosure
Schedule (3.2) lists the federal employer identification number of each Credit
Party.
 
3.3. Corporate Power, Authorization, Enforceable Obligations. The execution,
delivery and performance by each Credit Party of the Loan Documents to which it
is a party and the creation of all Liens provided for therein: (a) are within
such Credit Party’s power; (b) have been duly authorized by all necessary
corporate, limited liability company or limited partnership action; (c) do not
contravene any provision of such Credit Party’s charter, bylaws or partnership
or operating agreement as applicable; (d) do not violate any law or regulation,
or any order or decree of any court or Governmental Authority; (e) do not
conflict with or result in the breach or termination of, constitute a default
under or accelerate or permit the acceleration of any performance required by,
any indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Credit Party is a party or by which such Credit Party or any of its
property is bound; (f) do not result in the creation or imposition of any Lien
upon any of the property of such Credit Party other than those in favor of
Agent, on behalf of itself and Lenders, pursuant to the Loan Documents; and (g)
do not require the consent or approval of any Governmental Authority or any
other Person, except those referred to in Section 2.1(c), all of which will have
been duly obtained, made or complied with prior to the Closing Date. Each of the
Loan Documents shall be duly executed and delivered by each Credit Party that is
a party thereto and each such Loan Document shall constitute a legal, valid and
binding obligation of such Credit Party enforceable against it in accordance
with its terms.
 
3.4. Financial Statements and Projections. Except for the Projections, all
Financial Statements concerning Parent and its Subsidiaries that are referred to
below have been prepared in accordance with GAAP consistently applied throughout
the periods covered (except as disclosed therein and except, with respect to
unaudited Financial Statements, for the absence of footnotes and normal year-end
audit adjustments) and present fairly in all material respects the financial
position of the Persons covered thereby as at the dates thereof and the results
of their operations and cash flows for the periods then ended.
 
(a) Financial Statements. The following Financial Statements attached hereto as
Disclosure Schedule (3.4(a)) have been delivered on the date hereof:
 
28

--------------------------------------------------------------------------------


 
(i) The audited consolidated and unaudited consolidating balance sheets at
February 3, 2007 and January 28, 2006 and the related statements of operations,
statements of stockholders’ equity and cash flows of Parent and Borrowers for
the Fiscal Years then ended, certified by Deloitte & Touche LLP (other than with
respect to any consolidating financial statements).
 
(ii) The unaudited consolidated balance sheet(s) at August 4, 2007 and the
related statement(s) of operations and cash flows of Borrowers for the two
Fiscal Quarters then ended.
 
(b) Projections. The Projections delivered on September 26, 2007 and attached
hereto as Disclosure Schedule (3.4(b)) have been prepared by Borrowers in light
of the past operations of their businesses, and reflect projections for the five
year period beginning November 3, 2007 on a month-by-month basis for the first
year and on a year-by-year basis thereafter. The Projections are based upon the
same accounting principles as those used in the preparation of the financial
statements described above and the estimates and assumptions stated therein, all
of which Borrowers believe to be reasonable and fair in light of current
conditions and current facts known to Borrowers and, as of the Closing Date,
reflect Borrowers’ good faith and reasonable estimates of the future financial
performance of Borrowers for the period set forth therein. The Projections are
not a guaranty of future performance, and actual results may differ from the
Projections.
 
3.5. Material Adverse Effect. Between February 3, 2007 and the Closing Date: (a)
no Credit Party has incurred any obligations, contingent or noncontingent
liabilities, liabilities for Charges, long-term leases or unusual forward or
long-term commitments that, alone or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, (b) no contract, lease or other
agreement or instrument has been entered into by any Credit Party or has become
binding upon any Credit Party’s assets and no law or regulation applicable to
any Credit Party has been adopted that has had or could reasonably be expected
to have a Material Adverse Effect, and (c) no Credit Party is in default and to
the best of Borrowers’ knowledge no third party is in default under any material
contract, lease or other agreement or instrument, that alone or in the aggregate
could reasonably be expected to have a Material Adverse Effect. Since February
3, 2007 no event has occurred, that alone or together with other events, could
reasonably be expected to have a Material Adverse Effect.
 
3.6. Ownership of Property; Liens. As of the Closing Date, the real estate
(“Real Estate”) listed in Disclosure Schedule (3.6) constitutes all of the real
property owned, leased, subleased, or used by any Credit Party. Each Credit
Party owns good and marketable fee simple title to all of its owned Real Estate,
and valid and marketable leasehold interests in all of its leased Real Estate,
all as described on Disclosure Schedule (3.6), and copies of all such leases or
a summary of terms thereof reasonably satisfactory to Agent have been delivered
or made available to Agent. Disclosure Schedule (3.6) further describes any Real
Estate with respect to which any Credit Party is a lessor, sublessor or assignor
as of the Closing Date. Each Credit Party also has good title to, or valid
leasehold interests in, all of its personal property and assets. As of the
Closing Date, none of the properties and assets of any Credit Party are subject
to any Liens other than Permitted Encumbrances and Liens in favor of the Agent
or the Lenders, and there are no facts, circumstances or conditions known to any
Credit Party that may result in any Liens (including Liens arising under
Environmental Laws) other than Permitted Encumbrances. Each Credit Party has
received all material deeds, assignments, waivers, consents, bills of sale and
other documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect such Credit Party’s right, title and
interest in and to all such Real Estate and other properties and assets.
Disclosure Schedule (3.6) also describes any purchase options, rights of first
refusal to purchase or other similar contractual rights pertaining to any Real
Estate. As of the Closing Date, no portion of any Credit Party’s Real Estate has
suffered any material damage by fire or other casualty loss that has not
heretofore been repaired and restored in all material respects to its original
condition or otherwise remedied. As of the Closing Date, all material permits
required to have been issued or appropriate to enable the Real Estate to be
lawfully occupied and used for all of the purposes for which it is currently
occupied and used have been lawfully issued and are in full force and effect.
 
29

--------------------------------------------------------------------------------


 
3.7. Labor Matters. Except as set forth on Disclosure Schedule 3.7, as of the
Closing Date except as could not reasonably be expected to have a Material
Adverse Effect (a) no strikes or other material labor disputes against any
Credit Party are pending or, to any Credit Party’s knowledge, threatened; (b)
hours worked by and payment made to employees of each Credit Party comply with
the Fair Labor Standards Act and each other federal, state, local or foreign law
applicable to such matters; (c) all payments due from any Credit Party for
employee health and welfare insurance have been paid or accrued as a liability
on the books of such Credit Party; (d) no Credit Party is a party to or bound by
any collective bargaining agreement, (and true and complete copies of any
agreements described on Disclosure Schedule (3.7) have been delivered to Agent);
(e) there is no organizing activity involving any Credit Party pending or, to
any Credit Party’s knowledge, threatened by any labor union or group of
employees; (f) there are no representation proceedings pending or, to any Credit
Party’s knowledge, threatened with the National Labor Relations Board, and no
labor organization or group of employees of any Credit Party has made a pending
demand for recognition; and (g) there are no complaints or charges against any
Credit Party pending or, to the knowledge of any Credit Party, threatened to be
filed with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment by any Credit Party of any individual.
 
3.8. Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.
Except as set forth in Disclosure Schedule (3.8), as of the Closing Date, no
Credit Party has any Subsidiaries, is engaged in any joint venture or
partnership with any other Person, or is an Affiliate of any other Person. All
of the issued and outstanding Stock of each Credit Party is owned by each of the
Stockholders and in the amounts set forth in Disclosure Schedule (3.8). Except
as set forth in Disclosure Schedule (3.8), as of the Closing Date, there are no
outstanding rights to purchase, options, warrants or similar rights or
agreements pursuant to which any Credit Party may be required to issue, sell,
repurchase or redeem any of its Stock or other equity securities or any Stock or
other equity securities of its Subsidiaries. All outstanding Indebtedness and
Guaranteed Indebtedness of each Credit Party as of the Closing Date (except for
the Obligations) is described in Section 6.3 (including Disclosure Schedule
(6.3)).
 
3.9. Government Regulation. No Credit Party is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940. No Credit Party is subject to regulation under any federal or state
statute that restricts or limits its ability to incur Indebtedness or to perform
its obligations hereunder. The making of the Loans by Lenders to Borrowers, the
incurrence of the Letter of Credit Obligations on behalf of Borrowers, the
application of the proceeds thereof and repayment thereof and the consummation
of the Related Transactions will not violate any provision of any such statute
or any rule, regulation or order issued by the Securities and Exchange
Commission.
 
30

--------------------------------------------------------------------------------



3.10. Margin Regulations. No Credit Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” as such
terms are defined in Regulation U of the Federal Reserve Board as now and from
time to time hereafter in effect (such securities being referred to herein as
“Margin Stock”). No Credit Party owns any Margin Stock, and none of the proceeds
of the Loans or other extensions of credit under this Agreement will be used,
directly or indirectly, for the purpose of purchasing or carrying any Margin
Stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Loans or other extensions of credit under
this Agreement to be considered a “purpose credit” within the meaning of
Regulations T, U or X of the Federal Reserve Board. No Credit Party will take or
permit to be taken any action that might cause any Loan Document to violate any
regulation of the Federal Reserve Board.
 
3.11. Taxes. All Federal income tax and all other material tax returns, reports
and statements, including information returns, required by any Governmental
Authority to be filed by any Credit Party have been filed with the appropriate
Governmental Authority, and all Charges shown thereon to be due and payable have
been paid prior to the date on which any fine, penalty, interest or late charge
may be added thereto for nonpayment thereof excluding Charges or other amounts
being contested in good faith and with respect to which reserves are maintained
on the books of such Credit Party in accordance with GAAP or unless the failure
to so file or pay would not reasonably be expected to result in fines, penalties
or interest in excess of $1,000,000 in the aggregate. Proper and accurate
amounts have been withheld by each Credit Party from its respective employees
for all periods in full and complete compliance with all applicable federal,
state, local and foreign laws and such withholdings have been timely paid to the
respective Governmental Authorities. Disclosure Schedule (3.11) sets forth as of
the Closing Date those taxable years for which any Credit Party’s tax returns
are currently being audited by the IRS or any other applicable Governmental
Authority, and any assessments or written notice of proposed assessment in
connection with such audit, or otherwise currently outstanding. Except as
described in Disclosure Schedule (3.11), as of the Closing Date, no Credit Party
has executed or filed with the IRS or any other Governmental Authority any
agreement or other document extending, or having the effect of extending, the
period for assessment or collection of any Charges. None of the Credit Parties
are liable for any Charges: (a) under any tax sharing agreement other than the
Tax Allocation Agreement or (b) to each Credit Party’s knowledge, as a
transferee.
 
31

--------------------------------------------------------------------------------


 
3.12. ERISA. 
 
(a) Disclosure Schedule (3.12) lists, as of the Closing Date, (i) all ERISA
Affiliates and (ii) all Plans. Copies of all such listed Plans, together with a
copy of the latest form IRS/DOL 5500-series, as applicable, for each such Plan,
have been delivered or made available to Agent. Except with respect to
Multiemployer Plans, each Qualified Plan has received a determination letter
from the IRS to such Plan's qualified status under Section 401 of the IRC, the
trusts created thereunder have been determined to be exempt from tax under the
provisions of Section 501(a) of the IRC, and nothing has occurred that could
reasonably be expected to cause the loss of such qualification or tax-exempt
status. Each Plan (excluding any Multiemployer Plan) is in compliance in all
material respects with the applicable provisions of ERISA, the IRC and its
terms, including the timely filing of all reports required under the IRC or
ERISA. Neither any Credit Party nor ERISA Affiliate has failed to make any
material contribution or pay any material amount due as required by either
Section 412 of the IRC or Section 302 of ERISA or the terms of any such Plan. No
“prohibited transaction,” as defined in Section 406 of ERISA and Section 4975 of
the IRC, has occurred with respect to any Plan (excluding any Multiemployer
Plan), that would subject any Credit Party to a material tax on prohibited
transactions imposed by Section 502(i) of ERISA or Section 4975 of the IRC.
 
(b) Except as set forth in Disclosure Schedule (3.12): (i) no Title IV Plan has
any material Unfunded Pension Liability; (ii) no ERISA Event has occurred or is
reasonably expected to occur; (iii) there are no pending, or to the knowledge of
any Credit Party, threatened material claims (other than claims for benefits in
the normal course), sanctions, actions or lawsuits, asserted or instituted
against any Plan or any Person as fiduciary or sponsor of any Plan (excluding
any Multiemployer Plan); (iv) no Credit Party or ERISA Affiliate has incurred or
could reasonably be expected to incur any material liability as a result of a
complete or partial withdrawal from a Multiemployer Plan; and (v) within the
last five years no Title IV Plan of any Credit Party or ERISA Affiliate has been
terminated, whether or not in a “standard termination” as that term is used in
Section 4041 of ERISA, nor has any Title IV Plan of any Credit Party or any
ERISA Affiliate (determined at any time within the last five years) with
material Unfunded Pension Liabilities been transferred outside of the
“controlled group” (within the meaning of Section 4001(a)(14) of ERISA) of any
Credit Party or ERISA Affiliate (determined at such time).
 
3.13. No Litigation. As of the Closing Date, no action, claim, lawsuit, demand,
investigation or proceeding is now pending or, to the knowledge of any Credit
Party, threatened against any Credit Party, before any Governmental Authority or
before any arbitrator or panel of arbitrators (collectively, “Litigation”), (a)
that challenges any Credit Party’s right or power to enter into or perform any
of its obligations under the Loan Documents to which it is a party, or the
validity or enforceability of any Loan Document or any action taken thereunder,
or (b) that has a reasonable risk of being determined adversely to any Credit
Party and that, if so determined, could reasonably be expected to have a
Material Adverse Effect. Except as set forth on Disclosure Schedule (3.13), as
of the Closing Date there is no Litigation pending or, to any Credit Party’s
knowledge, threatened, that seeks damages in excess of $1,000,000 or injunctive
relief against, or alleges criminal misconduct of, any Credit Party.
 
3.14. Brokers. Except as set forth on Disclosure Schedule 3.14, no broker or
finder brought about the obtaining, making or closing of the Loans or the
Related Transactions, and no Credit Party or Affiliate thereof has any
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.
 
32

--------------------------------------------------------------------------------


 
3.15. Intellectual Property. As of the Closing Date, each Credit Party owns or
has rights to use all Intellectual Property necessary to continue to conduct its
business as now conducted by it or presently proposed to be conducted by it, and
each material Patent, Trademark, Copyright and License is listed, together with
application or registration numbers, as applicable, in Disclosure Schedule
(3.15). Each Credit Party conducts its business and affairs without infringement
of or interference with any Intellectual Property of any other Person except as
could not reasonably be expected to result in a Material Adverse Effect. Except
as set forth in Disclosure Schedule (3.15), no Credit Party has knowledge of any
material infringement claim by any other Person with respect to any Intellectual
Property.
 
3.16. Full Disclosure. No information contained in this Agreement, any of the
other Loan Documents, Financial Statements or Collateral Reports or other
written reports from time to time prepared by any Credit Party and delivered
hereunder or any written statement prepared by any Credit Party and furnished by
or on behalf of any Credit Party to Agent or any Lender pursuant to the terms of
this Agreement or in connection with the transactions contemplated hereby,
(other than Projections) the Agent’s due diligence investigation or the
negotiation and drafting of this Agreement contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made. Projections from time to
time delivered hereunder are or will be based upon the estimates and assumptions
stated therein, all of which Borrowers believed at the time of delivery to be
reasonable and fair in light of current conditions and current facts known to
Borrowers as of such delivery date, and reflect Borrowers’ good faith and
reasonable estimates of the future financial performance of Borrowers and of the
other information projected therein for the period set forth therein. Such
Projections are not a guaranty of future performance and actual results may
differ from those set forth in such Projections. The Liens granted to Agent, on
behalf of itself and Lenders, pursuant to the Collateral Documents will at all
times be fully perfected first priority Liens in and to the Collateral described
therein, subject, as to priority, only to Permitted Encumbrances.
 
3.17. Environmental Matters. 
 
(a) Except as set forth in Disclosure Schedule (3.17), as of the Closing Date:
(i) the Real Estate is free of contamination from any Hazardous Material except
for such contamination that would not adversely impact the value or
marketability of such Real Estate and that would not result in Environmental
Liabilities that could reasonably be expected to exceed $1,000,000; (ii) no
Credit Party has caused or suffered to occur any material Release of Hazardous
Materials on, at, in, under, above, to, from or about any of its Real Estate,
except for any such Release that would not result in Environmental Liabilities
which could reasonably be expected to exceed $1,000,000; (iii) the Credit
Parties are and have been in compliance with all Environmental Laws, except for
such noncompliance that would not result in Environmental Liabilities which
could reasonably be expected to exceed $1,000,000; (iv) the Credit Parties have
obtained, and are in compliance with, all Environmental Permits required by
Environmental Laws for the operations of their respective businesses as
presently conducted or as proposed to be conducted, except where the failure to
so obtain or comply with such Environmental Permits would not result in
Environmental Liabilities that could reasonably be expected to exceed
$1,000,000, and all such Environmental Permits are valid, uncontested and in
good standing; (v) no Credit Party is involved in operations or knows of any
facts, circumstances or conditions, including any Releases of Hazardous
Materials, that are likely to result in any Environmental Liabilities of such
Credit Party which could reasonably be expected to exceed $1,000,000; (vi) there
is no Litigation arising under or related to any Environmental Laws,
Environmental Permits or Hazardous Material that seeks damages, penalties,
fines, costs or expenses in excess of $1,000,000or injunctive relief against, or
that alleges criminal misconduct by, any Credit Party; (vii) no notice has been
received by any Credit Party identifying it as a “potentially responsible party”
under CERCLA or analogous state statutes, and to the knowledge of the Credit
Parties, there are no facts, circumstances or conditions that may result in any
Credit Party being identified as a “potentially responsible party” under CERCLA
or analogous state statutes; and (viii) the Credit Parties have provided to
Agent copies of all existing environmental reports, reviews and audits and all
written information pertaining to actual or potential Environmental Liabilities,
in each case relating to any Credit Party and in the Credit Parties’ custody,
possession and control.
 
33

--------------------------------------------------------------------------------


 
(b) Each Credit Party hereby acknowledges and agrees that Agent (i) is not now,
and has not ever been, in control of any of the Real Estate or any Credit
Party’s affairs, and (ii) does not have the capacity through the provisions of
the Loan Documents or otherwise to influence any Credit Party’s conduct with
respect to the ownership, operation or management of any of its Real Estate or
compliance with Environmental Laws or Environmental Permits.
 
3.18. Insurance. Disclosure Schedule (3.18) lists all insurance policies of any
nature maintained, as of the Closing Date, for current occurrences by each
Credit Party, as well as a summary of the terms of each such policy.
 
3.19. Deposit and Disbursement Accounts. Disclosure Schedule (3.19) lists all
banks and other financial institutions at which any Credit Party maintains
deposit or other accounts as of the Closing Date, including any Disbursement
Accounts, and such Schedule correctly identifies the name, address and telephone
number of each depository, the name in which the account is held, a description
of the purpose of the account, and the complete account number therefor. 
 
3.20. Government Contracts. Except as set forth in Disclosure Schedule (3.20),
as of the Closing Date, no Credit Party is a party to any contract or agreement
with any Governmental Authority and no Credit Party’s Accounts are subject to
the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any similar
state or local law.
 
3.21. Customer and Trade Relations. As of the Closing Date, there exists no
actual or, to the knowledge of any Credit Party, threatened termination or
cancellation of, or any material adverse modification or change in: the business
relationship of any Credit Party with any customer or group of customers whose
purchases during the preceding 12 months caused them to be ranked among the ten
largest customers of such Credit Party; or the business relationship of any
Credit Party with any supplier essential to its operations.
 
34

--------------------------------------------------------------------------------


 
3.22. Consignor Letters. Disclosure Schedule (3.22) sets forth all the Consignor
Letters executed by consignors of “consigned” or “memo” inventory of the
Borrowers that are in effect as of the Closing Date.
 
3.23. Solvency. Both before and after giving effect to (a) the Loans and Letter
of Credit Obligations to be made or incurred on the Closing Date or such other
date as Loans and Letter of Credit Obligations requested hereunder are made or
incurred, (b) the disbursement of the proceeds of such Loans pursuant to the
instructions of Borrower Representative; (c) the Acquisition and the
consummation of the other Related Transactions; and (d) the payment and accrual
of all transaction costs in connection with the foregoing, each Borrower is and
will be Solvent.
 
3.24. Acquisition Agreement. As of the Closing Date, Borrowers have delivered to
Agent a complete and correct copy of the Acquisition Agreement (including all
schedules, exhibits, amendments, supplements, modifications, assignments and all
other documents delivered pursuant thereto or in connection therewith). No
Credit Party and no other Person party thereto is in default in any material
respect in the performance or compliance with any provisions thereof. The
Acquisition Agreement complies in all material respects with, and the
Acquisition has been consummated in accordance with, all applicable laws. The
Acquisition Agreement is in full force and effect as of the Closing Date and has
not been terminated, rescinded or withdrawn. All requisite approvals by
Governmental Authorities having jurisdiction over Seller, any Credit Party and
other Persons referenced therein with respect to the transactions contemplated
by the Acquisition Agreement have been obtained, and no such approvals impose
any conditions to the consummation of the transactions contemplated by the
Acquisition Agreement or to the conduct by any Credit Party of its business
thereafter. To the best of each Credit Party’s knowledge, none of the Seller’s
representations or warranties in the Acquisition Agreement contain any untrue
statement of a material fact or omit any fact necessary to make the statements
therein not misleading. Each of the representations and warranties given by each
applicable Credit Party in the Acquisition Agreement is true and correct in all
material respects.
 
3.25. License Agreements. Disclosure Schedule (3.25) sets forth all the License
Agreements of Borrowers, and each of the License Agreements listed thereon is in
full force and effect (or has been approved in writing (which approval has not
been rescinded in writing) as an acceptable arrangement by the Agent), and
except as disclosed by the Borrowers in writing to the Agent from time to time,
the Borrowers are in compliance with the material terms thereof and there exists
no default on the part of the Borrowers under any of the License Agreements.
 
3.26. Material Contracts. Disclosure Schedule (3.26) sets forth all the
contracts, agreements and documents (other than those set forth on any other
Disclosure Schedule hereto or constituting an Exhibit hereto) that materially
affect or relate to the business or operations of the Parent and its
Subsidiaries.
 
3.27. Unwritten Agreements. Neither the Borrowers nor any of their Subsidiaries
is party to any arrangement which, if approved by the Agent would constitute a
License Agreement or Consignment Agreement and which is not evidenced by a
written agreement other than those previously disclosed to the Agent.
 
35

--------------------------------------------------------------------------------


 
3.28. UCC Financing Statements. Any documents (including, without limitation,
financing statements) required to be filed (if any) in order to create in favor
of the Agent for the benefit of the Lenders, a perfected security interest in
the Collateral with respect to which a security interest may be perfected by a
filing under the Code have been duly executed (if required) and delivered by the
Borrowers on or prior to the Closing Date and have been or will be (immediately
after the Closing Date) properly filed in each jurisdiction required in order to
create in favor of the Agent for the benefit of the Lenders a perfected Lien on
the Collateral immediately following the Closing Date.
 

 
4.
FINANCIAL STATEMENTS AND INFORMATION

 
4.1. Reports and Notices. 
 
(a) Each Credit Party executing this Agreement hereby agrees that from and after
the Closing Date and until the Termination Date, it shall deliver to Agent or to
Agent and Lenders, as required, the Financial Statements, notices, Projections
and other information at the times, to the Persons and in the manner set forth
in Annex E.
 
(b) Each Credit Party executing this Agreement hereby agrees that, from and
after the Closing Date and until the Termination Date, it shall deliver to Agent
or to Agent and Lenders, as required, the various Collateral Reports (including
Borrowing Base Certificates in the form of Exhibit 4.1(b)) at the times, to the
Persons and in the manner set forth in Annex F.
 
4.2. Communication with Accountants. Each Credit Party executing this Agreement
authorizes (a) Agent and (b) so long as an Event of Default has occurred and is
continuing, each Lender, to communicate directly with its independent certified
public accountants, including Eisner LLP, and authorizes and shall instruct
those accountants and advisors to communicate to Agent and each Lender
information relating to any Credit Party with respect to the business, results
of operations and financial condition of any Credit Party.
 

 
5.
AFFIRMATIVE COVENANTS

 
Each Credit Party executing this Credit Agreement jointly and severally agrees
as to all Credit Parties that from and after the date hereof and until the
Termination Date:
 
5.1. Maintenance of Existence and Conduct of Business. Each Credit Party shall:
except as otherwise expressly permitted hereunder, do or cause to be done all
things necessary to preserve and keep in full force and effect its corporate
existence and its material rights and franchises; do or cause to be done all
things necessary to comply with, preserve and keep in full force and effect all
material agreements, licenses, permits, consents and approvals necessary to the
operation and conduct of its business; continue to conduct its business
substantially as now conducted or as otherwise permitted hereunder; at all times
maintain, preserve and protect all of its assets and properties used or useful
in the conduct of its business, and keep the same in good repair, working order
and condition in all material respects (taking into consideration ordinary wear
and tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
prudent business practices; and transact business only in such corporate and
trade names as are set forth in Disclosure Schedule (5.1).
 
36

--------------------------------------------------------------------------------


 
5.2. Payment of Charges. 
 
(a) Subject to Section 5.2(b), each Credit Party shall pay and discharge or
cause to be paid and discharged promptly all Charges payable by it, including
(i) Charges imposed upon it, its income and profits, or any of its property
(real, personal or mixed) and all Charges with respect to tax, social security
and unemployment withholding with respect to its employees, (ii) lawful claims
for labor, materials, supplies and services or otherwise, and (iii) all storage
or rental charges payable to warehousemen or bailees, in each case, before any
thereof shall become past due, except in the case of clauses (ii) and (iii)
where the failure to pay or discharge such Charges would not result in aggregate
liabilities in excess of $1,000,000.
 
(b) Each Credit Party may in good faith contest, by appropriate proceedings, the
validity or amount of any Charges, Taxes or claims described in Section 5.2(a);
provided, that (i) adequate reserves with respect to such contest are maintained
on the books of such Credit Party, in accordance with GAAP; (ii) no Lien shall
be imposed to secure payment of such Charges (other than payments to
warehousemen and/or bailees) that is superior to any of the Liens securing the
Obligations and such contest is maintained and prosecuted continuously and with
diligence and operates to suspend collection or enforcement of such Charges;
(iii) none of the Collateral becomes subject to forfeiture or loss as a result
of such contest; and (iv) such Credit Party shall promptly pay or discharge such
contested Charges, Taxes or claims and all additional charges, interest,
penalties and expenses, if any, and shall deliver to Agent evidence reasonably
acceptable to Agent of such compliance, payment or discharge, if such contest is
terminated or discontinued adversely to such Credit Party or the conditions set
forth in this Section 5.2(b) are no longer met.
 
5.3. Books and Records; Reserves. 
 
(a) Each Credit Party shall keep adequate books and records with respect to its
business activities in which proper entries, reflecting all financial
transactions, are made in accordance with GAAP and on a basis consistent with
the Financial Statements attached as Disclosure Schedule (3.4(a)).
 
(b) Each Credit Party shall by means of appropriate entries, reflect in its
accounts and in all financial statements furnished pursuant to Sections 3.4 and
4.1 hereof proper liabilities and reserves for all taxes and proper provision
for depreciation and amortization or its properties and bad debts, all in
accordance with GAAP.
 
37

--------------------------------------------------------------------------------


 
5.4. Insurance; Damage to or Destruction of Collateral. 
 
(a) The Credit Parties shall, at their sole cost and expense, maintain the
policies of insurance described on Disclosure Schedule (3.18) as in effect on
the date hereof or otherwise in form and amounts and with insurers reasonably
acceptable to Agent. Such policies of insurance (or the loss payable and
additional insured endorsements delivered to Agent) shall contain provisions
pursuant to which the insurer agrees to provide thirty (30) days prior written
notice to Agent in the event of any non-renewal, cancellation or amendment of
any such insurance policy. If any Credit Party at any time or times hereafter
shall fail to obtain or maintain any of the policies of insurance required
above, or to pay all premiums relating thereto, Agent may upon prior notice to
Borrower Representative, at any time or times thereafter obtain and maintain
such policies of insurance and pay such premiums and take any other action with
respect thereto that Agent deems advisable. Agent shall have no obligation to
obtain insurance for any Credit Party or pay any premiums therefor. By doing so,
Agent shall not be deemed to have waived any Default or Event of Default arising
from any Credit Party’s failure to maintain such insurance or pay any premiums
therefor. All sums so disbursed, including reasonable attorneys’ fees, court
costs and other charges related thereto, shall be payable on demand by Borrowers
to Agent and shall be additional Obligations hereunder secured by the
Collateral.
 
(b) Agent reserves the right at any time upon any adverse change in any Credit
Party’s risk profile (including any change in the product mix maintained by any
Credit Party or any laws affecting the potential liability of such Credit Party)
to require additional forms and limits of insurance to, in Agent’s reasonable
credit judgment, adequately protect both Agent’s and Lenders’ interests in all
or any portion of the Collateral and to ensure that each Credit Party is
protected by insurance in amounts and with coverage customary for its industry.
If reasonably requested by Agent, each Credit Party shall deliver to Agent from
time to time a report of a reputable insurance broker, reasonably satisfactory
to Agent, with respect to its insurance policies.
 
(c) Each Credit Party and their respective Subsidiaries shall deliver to Agent,
in form and substance reasonably satisfactory to Agent, endorsements to (i) all
“All Risk” and business interruption insurance naming Agent, on behalf of itself
and Lenders, as loss payee, and (ii) all general liability and other liability
policies naming Agent, on behalf of itself and Lenders, as additional insured.
Each Credit Party and their respective Subsidiaries irrevocably makes,
constitutes and appoints Agent (and all officers, employees or agents designated
by Agent), so long as any Default or Event of Default has occurred and is
continuing, as such Credit Party’s or such Subsidiary’s true and lawful agent
and attorney-in-fact for the purpose of making, settling and adjusting claims
under such “All Risk” policies of insurance, endorsing the name of such Credit
Party or Subsidiary on any check or other item of payment for the proceeds of
such “All Risk” policies of insurance and for making all determinations and
decisions with respect to such “All Risk” policies of insurance. Agent shall
have no duty to exercise any rights or powers granted to it pursuant to the
foregoing power-of-attorney. Borrower Representative shall promptly notify Agent
of any loss, damage, or destruction to the Collateral in the amount of
$1,000,000 or more, whether or not covered by insurance. After deducting from
such proceeds (i) the expenses incurred by Agent in the collection or handling
thereof, and (ii) amounts required to be paid to creditors (other than Lenders)
having Permitted Encumbrances, Agent may, at its option, apply such proceeds to
the reduction of the Obligations in accordance with Section 1.3(c); provided
that in the case of insurance proceeds pertaining to any Credit Party that is
not a Borrower, such insurance proceeds shall be applied ratably to all of the
Loans owing by each Borrower, or permit or require the applicable Credit Party
or Subsidiary to use such money, or any part thereof, to replace, repair,
restore or rebuild the Collateral in a diligent and expeditious manner with
materials and workmanship of substantially the same quality as existed before
the loss, damage or destruction. Notwithstanding the foregoing, if the casualty
giving rise to such insurance proceeds could not reasonably be expected to have
a Material Adverse Effect and such insurance proceeds do not exceed $5,000,000
in the aggregate, Agent shall permit the applicable Credit Party or Subsidiary
to replace, restore, repair or rebuild the property; provided that if such
Credit Party or Subsidiary shall not have completed or entered into binding
agreements to complete such replacement, restoration, repair or rebuilding
within 180 days of such casualty, Agent may apply such insurance proceeds to the
Obligations in accordance with Section 1.3(c); provided, further, that in the
case of insurance proceeds pertaining to any Credit Party that is not a
Borrower, such insurance proceeds shall be applied ratably to all of the Loans
owing by each Borrower. All insurance proceeds that are to be made available to
any Borrower to replace, repair, restore or rebuild the Collateral shall be
applied by Agent to reduce the outstanding principal balance of the Tranche A
Revolving Loan of such Borrower (which application shall not result in a
permanent reduction of the Tranche A Revolving Loan Commitment) and upon such
application, Agent shall establish a Reserve against the Tranche A Borrowing
Base in an amount equal to the amount of such proceeds so applied. All insurance
proceeds made available to any Credit Party that is not a Borrower to replace,
repair, restore or rebuild Collateral shall be deposited in a cash collateral
account. Thereafter, such funds shall be made available to that Borrower or
Credit Party to provide funds to replace, repair, restore or rebuild the
Collateral as follows: (i) Borrower Representative shall request a Tranche A
Revolving Credit Advance or a release from the cash collateral account be made
to such Borrower or Credit Party in the amount requested to be released; (ii) so
long as the conditions set forth in Section 2.2 have been met, Tranche A
Revolving Lenders shall make such Tranche A Revolving Credit Advance or Agent
shall release funds from the cash collateral account; and (iii) in the case of
insurance proceeds applied against the Tranche A Revolving Loan, the Reserve
established with respect to such insurance proceeds shall be reduced by the
amount of such Tranche A Revolving Credit Advance. To the extent not used to
replace, repair, restore or rebuild the Collateral, such insurance proceeds
shall be applied in accordance with Section 1.3(c); provided that in the case of
insurance proceeds pertaining to any Credit Party that is not a Borrower, such
insurance proceeds shall be applied ratably to all of the Loans owing by each
Borrower.
 
38

--------------------------------------------------------------------------------


 
5.5. Compliance with Laws. Each Credit Party shall comply with all federal,
state, local and foreign laws and regulations applicable to it, including those
relating to ERISA, labor laws, and Environmental Laws and Environmental Permits,
except to the extent that the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
5.6. Supplemental Disclosure. From time to time as may be reasonably requested
by Agent (which request will not be made more frequently than once each year
absent the occurrence and continuance of an Event of Default) or at Credit
Parties’ election, the Credit Parties shall supplement each Disclosure Schedule
hereto, or any representation herein or in any other Loan Document, with respect
to any matter hereafter arising that, if existing or occurring at the date of
this Agreement, would have been required to be set forth or described in such
Disclosure Schedule or as an exception to such representation or that is
necessary to correct any information in such Disclosure Schedule or
representation which has been rendered inaccurate thereby (and, in the case of
any supplements to any Disclosure Schedule, such Disclosure Schedule shall be
appropriately marked to show the changes made therein); provided that (a) no
such supplement to any such Disclosure Schedule or representation shall amend,
supplement or otherwise modify any Disclosure Schedule or representation, or be
or be deemed a waiver of any Default or Event of Default resulting from the
matters disclosed therein, except as consented to by Agent and Requisite Lenders
in writing, and (b) no supplement shall be required or permitted as to
representations and warranties that relate solely to the Closing Date.
 
39

--------------------------------------------------------------------------------


 
5.7. Intellectual Property. Each Credit Party will conduct its business and
affairs without infringement of or interference with any Intellectual Property
of any other Person and shall comply with the terms of its Licenses except to
the extent that the failure to do so, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
5.8. Environmental Matters. Each Credit Party shall and shall cause each Person
within its control to: (a) conduct its operations and keep and maintain its Real
Estate in compliance with all Environmental Laws and Environmental Permits other
than noncompliance that could not reasonably be expected to have a Material
Adverse Effect; (b) implement any and all investigation, remediation, removal
and response actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply in all material respects
with Environmental Laws and Environmental Permits pertaining to the presence,
generation, treatment, storage, use, disposal, transportation or Release of any
Hazardous Material on, at, in, under, above, to, from or about any of its Real
Estate; (c) notify Agent promptly after such Credit Party becomes aware of any
violation of Environmental Laws or Environmental Permits or any Release on, at,
in, under, above, to, from or about any Real Estate that is reasonably likely to
result in Environmental Liabilities in excess of $500,000; and (d) promptly
forward to Agent a copy of any order, notice, request for information or any
communication or report received by such Credit Party in connection with any
such violation or Release or any other matter relating to any Environmental Laws
or Environmental Permits that could reasonably be expected to result in
Environmental Liabilities in excess of $500,000, in each case whether or not the
Environmental Protection Agency or any Governmental Authority has taken or
threatened any action in connection with any such violation, Release or other
matter. If Agent at any time has a reasonable basis to believe that there may be
a violation of any Environmental Laws or Environmental Permits by any Credit
Party or any Environmental Liability arising thereunder, or a Release of
Hazardous Materials on, at, in, under, above, to, from or about any of its Real
Estate and in each case that is reasonably likely to result in Environmental
Liabilities in excess of $500,000, then the applicable Credit Party shall, upon
Agent’s written request (i) cause the performance of such environmental audits
regarding the matters which are the subject of such violations or Environmental
Liabilities, including subsurface sampling of soil and groundwater, and
preparation of such environmental reports, at Borrowers’ expense, as Agent may
from time to time reasonably request, which shall be conducted by reputable
environmental consulting firms reasonably acceptable to Agent and shall be in
form and substance reasonably acceptable to Agent, and (ii) permit Agent or its
representatives to have access to the applicable Real Estate for the purpose of
conducting such environmental audits and testing described in the immediately
preceding clause (i). Borrowers shall reimburse Agent for the costs of such
audits and tests and the same will constitute a part of the Obligations secured
hereunder.
 
40

--------------------------------------------------------------------------------


 
5.9. Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases. Each Credit Party shall use good faith efforts to obtain a landlord’s
agreement, mortgagee agreement or bailee letter, as applicable, from the lessor
of each leased property, mortgagee of owned property or bailee with respect to
any warehouse, processor or converter facility or other location where
Collateral is stored or located, which agreement or letter shall contain a
waiver or subordination of all Liens or claims that the landlord, mortgagee or
bailee may assert against the Collateral at that location, and shall otherwise
be reasonably satisfactory in form and substance to Agent; provided that the
Borrowers shall have ninety (90) days from the Closing Dated to deliver such
executed third party agreements to the Agent with respect to any location
relating to the Acquired Business. With respect to such locations or warehouse
space leased or owned as of the Closing Date and thereafter, if Agent has not
received a landlord or mortgagee agreement or bailee letter as of the Closing
Date (or, if later, as of the date such location is acquired or leased), any
Borrower’s Eligible Inventory at that location shall, in Agent’s discretion, be
excluded from the Tranche A Borrowing Base and Tranche B Borrowing Base or be
subject to such Reserves as may be established by Agent in its reasonable credit
judgment; provided that if the Agent chooses to exclude any Borrower’s Eligible
Inventory from the Tranche A Borrowing Base and the Tranche B Borrowing Base or
subject such to Borrower’s Eligible Inventory to Reserves, any landlord or
mortgagee agreement or bailee letter relating to such location or warehouse
space holding that portion of the Borrower’s Eligible Inventory shall no longer
be required. After the Closing Date, no real property or warehouse space shall
be leased by any Credit Party and no Inventory shall be shipped to a processor
or converter under arrangements established after the Closing Date without the
prior written consent of Agent (which consent, in Agent’s discretion, may be
conditioned upon the exclusion from the Tranche A Borrowing Base and Tranche B
Borrowing Base of Eligible Inventory at that location or the establishment of
Reserves acceptable to Agent) or, unless and until a reasonably satisfactory
landlord agreement or bailee letter, as appropriate, shall first have been
obtained with respect to such location. Each Credit Party shall timely and fully
pay and perform its obligations under all leases and other agreements with
respect to each leased location or public warehouse where any Collateral is or
may be located. To the extent otherwise permitted hereunder, if any Credit Party
proposes to acquire a fee ownership interest in Real Estate after the Closing
Date, it shall first provide to Agent a mortgage or deed of trust granting Agent
a first priority Lien on such Real Estate, together with environmental audits,
mortgage title insurance commitment, real property survey, local counsel
opinion(s), and, if required by Agent, supplemental casualty insurance and flood
insurance, and such other documents, instruments or agreements reasonably
requested by Agent, in each case, in form and substance reasonably satisfactory
to Agent.
 
5.10. Further Assurances. Each Credit Party executing this Agreement agrees that
it shall and shall cause each other Credit Party to, at such Credit Party’s
expense and upon the reasonable request of Agent, duly execute and deliver, or
cause to be duly executed and delivered, to Agent such further instruments and
do and cause to be done such further acts as may be necessary or proper in the
reasonable opinion of Agent to carry out more effectively the provisions and
purposes of this Agreement and each Loan Document.
 
41

--------------------------------------------------------------------------------


5.11. Consignment Agreements. 
 
(a) Subject to the terms of clause (b) below, Borrowers shall deliver to the
Agent Consignor Letters duly executed by consignors of “consigned” or “memo”
inventory (pursuant to any written consignment agreement or otherwise)
representing at least ninety percent (90%) of the “memo” or “consigned”
inventory (based on book value) of such Borrowers and at no time following the
Closing Date shall any Borrowers suffer or permit more than ten percent (10%) of
their aggregate “memo” or “consigned” inventory (based on book value) to be on
consignment from consignors who have not executed and delivered to the Agent
Consignor Letters. Each Borrower further agrees to use its best efforts to
deliver to the Agent Consignor Letters from each of its consignors of “memo” or
“consigned” inventory and each Borrower further agrees that it shall not from
and after the Closing Date enter into any consignment agreement or arrangement
with any consignor who has not delivered to the Agent a Consignor Letter.
 
(b) Within ninety (90) days following the Closing Date, Borrower Representative
shall deliver such Consignor Letters set forth in clause (a) above to the Agent
with respect to Consignment Inventory of the Acquired Business.
 
5.12. License Agreements. 
 
(a) If an Event of Default occurs and is continuing, Borrowers shall, upon the
request of the Agent, use their best efforts to grant to the Agent for the
benefit of the Agent and the Lenders pursuant to security agreements and/or
collateral assignments each in form and substance satisfactory to the Agent, a
valid, perfected and enforceable first priority Lien on all right, title and
interest of the applicable Borrower in, to and under all Unapproved License
Agreements and License Agreements as to which the Agent shall have not
heretofore received such a valid, perfected and enforceable first priority Lien
(together with any legal opinions reasonably requested by the Agent as to the
validity, enforceability and perfection of such Liens). In connection therewith,
Borrowers shall use their best efforts to obtain all consents of third parties
(including, without limitation, any licensor consents) necessary to permit the
effective granting of such Liens. In the event such security agreements or
collateral assignments (together any legal opinions requested by the Agent and
third party consents deemed necessary by the Agent to permit the granting of
such Liens) are not delivered to the Agent within 45 days after the Agent’s
request therefor and the Agent has not otherwise received a valid, perfected and
enforceable first priority security interest in such Unapproved License
Agreements and License Agreements, such failure on the part of any Credit Party
shall constitute an Event of Default hereunder in addition to any other Default
or Event of Default existing at such time.
 
(b) The Borrowers shall (i) promptly upon entering into any Unapproved License
Agreement or License Agreement, or any amendment to any Unapproved License
Agreement or License Agreement, provide the Agent with a written description
thereof or, if requested, copies of same (or, if such Unapproved License
Agreement, License Agreement or amendment is not in writing, a written
description thereof), it being understood that the Borrowers shall not need the
approval of the Agent or any Lender to enter into, amend or terminate any
Unapproved License Agreement or License Agreement, (ii) promptly upon entering
into any Unapproved License Agreement or License Agreement after the Closing
Date, provide to the Agent an internally generated projection of gross revenues
for any such Unapproved License Agreement or License Agreement for the twelve
month period following the first date of operation under such Unapproved License
Agreement or License Agreement, (iii) provide the Agent with written notice upon
receiving notice or having knowledge that a License Agreement shall not be
renewed, (iv) comply in all material respects with all Unapproved License
Agreements or License Agreements now existing or hereafter entered into by it
(including, without limitation, those License Agreements listed on Disclosure
Schedule 3.25 hereof) and (v) provide the Agent with written notice of any
default under any Unapproved License Agreement or License Agreement immediately
upon becoming aware of any default thereunder and of any termination of any
Unapproved License Agreement or License Agreement.


42

--------------------------------------------------------------------------------




 
6.
NEGATIVE COVENANTS

 
Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof until the Termination
Date:
 
6.1. Mergers, Subsidiaries, Etc. No Credit Party shall directly or indirectly,
by operation of law or otherwise, (a) form or acquire any Subsidiary, or (b)
merge with, consolidate with, acquire all or substantially all of the assets or
Stock of, or otherwise combine with or acquire, any Person, except that a
wholly-owned direct or indirect Domestic Subsidiary of a Borrower may merge (i)
with such Borrower so long as such Borrower is the sole survivor of any such
merger; provided, that in the case of any merger to which Finlay is a party,
Finlay shall be the sole survivor of any such merger or (ii) with another
wholly-owned direct or indirect Domestic Subsidiary of such Borrower.
Notwithstanding the foregoing, any Borrower may acquire all or substantially all
of the assets or Stock of any Person (the “Target”) (in each case, a “Permitted
Acquisition”) subject to the satisfaction of each of the following conditions:
 
(i) Agent shall receive at least ten (10) Business Days’ prior written notice of
such proposed Permitted Acquisition, which notice shall include such information
with respect thereto as Agent may reasonably request, including (i) the proposed
date and the amount of the acquisition, (ii) a list and description of the
assets or Stock to be acquired, (iii) the total purchase price for the assets to
be purchased (and the terms of the payment of such purchase price), (iv) a
summary of the due diligence undertaken by such Borrower in connection with such
acquisition, and (v) appropriate financial statements of Target;
 
(ii) such Permitted Acquisition shall only involve assets located in the United
States or Canada and comprising a business, or those assets of a business, of
the type engaged in by Borrowers as of the Closing Date, and which business
would not subject Agent or any Lender to regulatory or third party approvals in
connection with the exercise of its rights and remedies under this Agreement or
any other Loan Documents other than approvals applicable to the exercise of such
rights and remedies with respect to Borrowers prior to such Permitted
Acquisition;

43

--------------------------------------------------------------------------------



(iii) such Permitted Acquisition shall be consensual and shall have been
approved by the Target’s board of directors;
 
(iv) no additional Indebtedness, Guaranteed Indebtedness, contingent obligations
(excluding contingent obligations arising as a result of a purchase price
adjustment or “earn-out” or similar provision) or other liabilities shall be
incurred, assumed or otherwise be reflected on a consolidated balance sheet of
Borrowers and Target after giving effect to such Permitted Acquisition, except
(A) Loans made hereunder and (B) ordinary course trade payables, accrued
expenses and unsecured Indebtedness of the Target to the extent no Default or
Event of Default has occurred and is continuing or would result after giving
effect to such Permitted Acquisition;
 
(v) the sum of all amounts payable in connection with all Permitted Acquisitions
consummated after the Closing Date (including all transaction costs and all
Indebtedness, liabilities and contingent obligations incurred or assumed in
connection therewith or otherwise reflected in a consolidated balance sheet of
Borrowers and Target) shall not exceed $50,000,000 and the portion thereof
allocable to goodwill and intangible assets for all such Permitted Acquisitions
during the term hereof shall not exceed $25,000,000;
 
(vi) the Target shall not have incurred an operating loss for the trailing
twelve-month period preceding the date of the Permitted Acquisition, as
determined based upon the Target’s financial statements for its most recently
completed fiscal year and its most recent interim financial period completed
within sixty (60) days prior to the date of consummation of such Permitted
Acquisition;
 
(vii) the business and assets acquired in such Permitted Acquisition shall be
free and clear of all Liens (other than Permitted Encumbrances);
 
(viii) at or prior to the closing of any Permitted Acquisition, Agent will be
granted a first priority perfected Lien (subject to Permitted Encumbrances) in
all assets acquired pursuant thereto or in the assets and Stock of the Target,
and Parent and Borrowers and the Target shall have executed such documents and
taken such actions as may be reasonably required by Agent in connection
therewith;
 
(ix) Concurrently with delivery of the notice referred to in clause (i) above,
Borrowers shall have delivered to Agent, in form and substance reasonably
satisfactory to Agent:
 
(A) a pro forma consolidated balance sheet, income statement and cash flow
statement of Parent and its Subsidiaries (the “Acquisition Pro Forma”), based on
recent financial statements, which shall be complete and shall fairly present in
all material respects the assets, liabilities, financial condition and results
of operations of Parent and its Subsidiaries in accordance with GAAP
consistently applied, but taking into account such Permitted Acquisition and the
funding of all Loans (if any) in connection therewith, and such Acquisition Pro
Forma shall reflect that (x) average daily Borrowing Availability of all
Borrowers for the 90-day period preceding the consummation of such Permitted
Acquisition would have exceeded $90,000,000 on a pro forma basis (after giving
effect to such Permitted Acquisition and all Loans (if any) funded in connection
therewith as if made on the first day of such period) and the Acquisition
Projections (as hereinafter defined) shall reflect that such Borrowing
Availability of $90,000,000 shall continue for at least ninety (90) days after
the consummation of such Permitted Acquisition, and (y) on a pro forma basis, no
Event of Default has occurred and is continuing or would result after giving
effect to such Permitted Acquisition and Borrowers would have been in compliance
with the financial covenants set forth in Annex G for the four quarter period
most recently ended prior to the consummation of such Permitted Acquisition
(after giving effect to such Permitted Acquisition and all Loans (if any) funded
in connection therewith as if made on the first day of such period);

44

--------------------------------------------------------------------------------



(B) updated versions of the most recently delivered Projections covering the
1-year period commencing on the date of such Permitted Acquisition and otherwise
prepared in accordance with the Projections (the “Acquisition Projections”) and
based upon historical financial data of a recent date reasonably satisfactory to
Agent, taking into account such Permitted Acquisition; and
 
(C) a certificate of the chief financial officer of each Borrower to the effect
that: (w) each Borrower will be Solvent upon the consummation of the Permitted
Acquisition; (x) the Acquisition Pro Forma fairly presents the financial
condition of Parent and Borrowers (on a consolidated basis) as of the date
thereof after giving effect to the Permitted Acquisition; (y) the Acquisition
Projections are reasonable estimates of the future financial performance of
Borrowers subsequent to the date thereof based upon the historical performance
of Borrowers and the Target and show that Borrowers shall continue to be in
compliance with the financial covenants set forth in Annex G for the 3-year
period thereafter; and (z) Borrowers have completed their due diligence
investigation with respect to the Target and such Permitted Acquisition, which
investigation was conducted in a manner similar to that which would have been
conducted by a prudent purchaser of a comparable business and the results of
which investigation were delivered to Agent and Lenders;
 
(x) on or prior to the date of such Permitted Acquisition, Agent shall have
received, in form and substance reasonably satisfactory to Agent, copies of the
acquisition agreement and related agreements and instruments, and all opinions,
certificates, lien search results and other documents reasonably requested by
Agent including those specified in the last sentence of Section 5.9; and

45

--------------------------------------------------------------------------------



(xi) at the time of such Permitted Acquisition and after giving effect thereto,
no Default or Event of Default has occurred and is continuing.
 
Notwithstanding the foregoing, the Accounts and Inventory of the Target shall
not be included in Eligible Accounts and Eligible Inventory without the prior
written consent of Agent.
 
6.2. Investments; Loans and Advances. Except as otherwise expressly permitted by
this Section 6, no Credit Party shall make or permit to exist any investment in,
or make, accrue or permit to exist loans or advances of money to, any Person,
through the direct or indirect lending of money, holding of securities or
otherwise (each of the foregoing an “Investment”), except that: 
 
(a) Borrowers may hold investments comprised of notes payable, or stock or other
securities issued by Account Debtors to any Borrower pursuant to negotiated
agreements with respect to settlement of such Account Debtor’s Accounts in the
ordinary course of business consistent with past priorities;
 
(b) each Credit Party may maintain its existing investments in its Subsidiaries
as of the Closing Date;
 
(c) so long as no Default or Event of Default has occurred and is continuing,
Borrowers may make investments, subject to Control Letters in favor of Agent for
the benefit of Lenders or otherwise subject to a perfected security interest in
favor of Agent for the benefit of Lenders, in (i) marketable direct obligations
issued or unconditionally guaranteed by the United States of America or any
agency thereof maturing within one year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one year from the date of creation
thereof and currently having the highest rating obtainable from either Standard
& Poor’s Ratings Group or Moody’s Investors Service, Inc., (iii) certificates of
deposit maturing no more than one year from the date of creation thereof issued
by commercial banks incorporated under the laws of the United States of America,
each having combined capital, surplus and undivided profits of not less than
$300,000,000 and having a senior unsecured rating of “A” or better by a
nationally recognized rating agency (an “A Rated Bank”), (iv) time deposits
maturing no more than thirty (30) days from the date of creation thereof with A
Rated Banks and (v) mutual funds that invest solely in one or more of the
investments described in clauses (i) through (iv) above;
 
(d) Borrowers may make investments representing stock or obligations issued to
the Parent or any of its Subsidiaries in settlement of claims against any other
Person by reason of a composition or readjustment of debt or a reorganization of
any debtor of the Parent or such Subsidiary;

46

--------------------------------------------------------------------------------



(e) Investments representing the Indebtedness of any Person owing as a result of
the sale by Finlay or any of its Subsidiaries in the ordinary course of business
of products or services (on customary trade terms);
 
(f) Investments in the Stock of any Subsidiary existing on the Closing Date or
any new Subsidiary created with the prior written consent of the Requisite
Lenders, but not any additional Investments therein other than additional
Investments approved in writing by the Requisite Lenders and increases in
Investments solely by reason of increases in the retained earnings of such
Subsidiary; provided, that notwithstanding anything to the contrary contained in
the foregoing, Carlyle may make capital contributions to Park Promenade, and
Finlay may make capital contributions to Congress, from time to time as
Borrowers shall determine are appropriate and desirable in the operation of the
business conducted by the Carlyle Credit Parties or the Finlay Credit Parties,
as applicable, including for the purposes of providing for the repayment of any
intercompany loans and advances owing from Park Promenade to Carlyle or Congress
to Finlay or to provide Park Promenade or Congress with access to and the
benefit of any Tranche A Revolving Loans and Tranche B Revolving Loans made to
Carlyle or Finlay, as applicable, on the basis of Inventory owned by Park
Promenade or Congress, as applicable.
 
(g) the Guaranties;
 
(h) Investments outstanding on the date hereof and described on Disclosure
Schedule (6.2), but not any additional Investments therein (other than
additional investments required to be made and described on Disclosure Schedule
(6.2) (including, without limitation, additional investments in connection with
the Congress Acquisition));
 
(i) Investments represented by the Blocked Accounts and the other bank accounts,
if any, permitted hereunder;
 
(j) Investments by any Borrower with respect to its officers, directors or
employees not to exceed $500,000 in the aggregate outstanding at any time, plus
(i) advances to employees for travel and entertainment in the ordinary course of
business, (ii) advances to employees for relocation expenses not to exceed
$1,000,000 in the aggregate at any one time outstanding, and (iii) advances to
employees in respect of bonuses actually earned by such employees so long as
such bonuses were actually earned by such employees and that at the time of each
such advance or advances no Default or Event of Default was continuing and (iv)
the “split-dollar” life insurance benefits/arrangement provided for under the
Carlyle Executive Employment Agreements; provided, in each case, that such
Investments do not violate the Sarbanes-Oxley Act of 2002; 
 
(k) payments required pursuant to the Tax Allocation Agreement; 
 
(l) advances to consignment vendors in the ordinary course of business
consistent with past practices (net of interim sales of such vendor’s consigned
inventory) not to exceed $25,000,000 outstanding at any one time, provided, that
(i) the amount of such advances made to any one Person and its Affiliates does
not exceed (x) $10,000,000 (net of interim sales of such vendor’s consigned
inventory) at any time outstanding and (y) the amount outstanding at any time
will not exceed 50% of the book value at such time of such Person’s (or
Affiliate’s) “memo” or “consigned” inventory as shown on the Borrower’s books or
computer records, (ii) within thirty (30) days following the end of each month,
at Agent’s request, the Borrowers shall deliver to the Agent a detailed schedule
showing all outstanding advances under this Section 6.2(l) in form and content
satisfactory to the Agent and (iii) the Borrowers shall put in place a system
reasonably satisfactory to the Agent to set appropriate credit limits, track its
credit experience and obtain financial information from Persons to whom advances
are made under this Section 6.2(l).

47

--------------------------------------------------------------------------------



(m) Investments constituting Initial License Expense or advance payments of rent
or security deposits made under any real estate lease for any Independent Retail
Store not exceeding $1,500,000 in the aggregate in any Fiscal Year of the
Parent.
 
(n) Investments as a result of any transaction pursuant to Section 6.13 hereof;
 
(o) Investments of the Borrowers as a result of any Hedge Agreement which is not
speculative in nature, which is designed to hedge against fluctuations in the
price of gold and which is in the ordinary course of business in keeping with
the Borrowers’ past practices;
 
(p) Investments of the Borrowers as a result of any other Hedge Agreement which
is not prohibited under the terms of this Agreement;
 
(q) guarantees by any Finlay Credit Party of any obligations of any other Finlay
Credit Party and guarantees by any Carlyle Credit Party of any obligations of
any other Carlyle Credit Party, so long as, in either such case, the obligations
of the other Finlay Credit Party or Carlyle Credit Party, as applicable, are
otherwise permitted hereunder;
 
(r) guarantees by Finlay and/or Parent of any of the rental obligations of any
Credit Party under any real estate lease for any Independent Retail Store, so
long as such rental obligations are permitted under Section 6.18 below.
 
(s) guaranties by the Carlyle Credit Parties of the Senior Notes to the extent
required under the Senior Note Indenture; and
 
(t) Permitted Acquisitions.
 
6.3. Indebtedness. 
 
(a) No Credit Party shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication):
 
(i) Indebtedness secured by purchase money security interests and Capital Leases
permitted in Section 6.7(c),

48

--------------------------------------------------------------------------------



(ii) the Loans and the other Obligations,
 
(iii) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law,
 
(iv) existing Indebtedness described in Disclosure Schedule (6.3) and
refinancings thereof or amendments or modifications thereto that do not have the
effect of increasing the principal amount thereof or changing the amortization
thereof (other than to extend the same) and that are otherwise on terms and
conditions no less favorable to any Credit Party, Agent or any Lender, as
reasonably determined by Agent, than the terms of the Indebtedness being
refinanced, amended or modified,
 
(v) Indebtedness specifically permitted under Section 6.1,
 
(vi) hedging obligations under swaps, caps and collar arrangements arranged by
GE Capital or provided by any Lender or an Affiliate of a Lender entered into
for the sole purpose of hedging against fluctuations in the price of gold and
which is in the normal course of business and consistent with industry
practices,
 
(vii) hedging obligations under swaps, caps and collar arrangements arranged by
GE Capital or provided by any Lender or an Affiliate of a Lender entered into
for the sole purpose of hedging against fluctuations in interest rates,
 
(viii) Indebtedness consisting of intercompany loans and advances made by any
Credit Party to any other Credit Party (other than Parent); provided, that: (A)
each Credit Party shall have executed and delivered to each other Credit Party,
on the Closing Date, a demand note (collectively, the “Intercompany Notes”) to
evidence any such intercompany Indebtedness owing at any time by such Credit
Party to such other Credit Parties which Intercompany Notes shall be in form and
substance reasonably satisfactory to Agent and shall be pledged and delivered to
Agent pursuant to the applicable Pledge Agreement or Security Agreement as
additional collateral security for the Obligations; (B) each Credit Party shall
record all intercompany transactions on its books and records in a manner
reasonably satisfactory to Agent; (C) the obligations of each Credit Party under
any such Intercompany Notes shall be subordinated to the Obligations of such
Credit Party hereunder in a manner reasonably satisfactory to Agent; (D) at the
time any such intercompany loan or advance is made by any Credit Party to any
other Credit Party and after giving effect thereto, each such Credit Party shall
be Solvent; and (E) no Default or Event of Default would occur and be continuing
after giving effect to any such proposed intercompany loan,
 
(ix) Indebtedness of Finlay evidenced by the Senior Notes,
 
(x) Indebtedness of Finlay and Parent arising under the Tax Allocation
Agreement,

49

--------------------------------------------------------------------------------



(xi) Indebtedness of Finlay or any Subsidiary thereof to lessors or licensors of
store locations with respect to Inventory purchased from such lessors or
licensors not to exceed $2,000,000 in the aggregate outstanding at any time,
 
(xii) Indebtedness of Finlay or any Subsidiary thereof to lessors or licensors
of store locations with respect to fixtures or equipment located at a store
location not to exceed $2,000,000 in the aggregate outstanding at any time,
 
(xiii) Indebtedness of Finlay or any Subsidiary thereof for judgments,
attachments, seizures or levies not to exceed $1,000,000 in the aggregate
outstanding at any time,
 
(xiv) subject to Section 6.13 hereof, (A) indebtedness of the Parent under the
Shareholders Agreement and Reiner Employment Agreement (or under any option
agreement executed pursuant to the Long Term Incentive Plan) and (B)
Indebtedness of Carlyle under the Carlyle Executive Employment Agreements,
 
(xv) current trade Indebtedness owing to Rolex Watch U.S.A., Inc. secured by
liens created under the Rolex Security Agreement and subject to the Rolex
Intercreditor Agreement or under the Congress Rolex Security Agreements and
subject to the Congress Rolex Intercreditor Agreements,
 
(xvi) Indebtedness, if any, of the Carlyle Credit Parties under the Receivables
Purchase Agreements,
 
(xvii) Indebtedness, if any, of the Carlyle Credit Parties under the Credit Card
Services Agreement,
 
(xviii) the obligation of Finlay to make the Contingent Payment (as defined in
the Congress SPA),
 
(xix) Indebtedness, if any, of Congress under the Congress Credit Card Services
Agreement.
 
(b) No Credit Party shall, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness prior to its scheduled maturity, other
than (i) the Obligations; (ii) Indebtedness secured by a Permitted Encumbrance
if the asset securing such Indebtedness has been sold or otherwise disposed of
in accordance with Sections 6.8(b) or (c); (iii) Indebtedness permitted by
Section 6.3(a)(iv) upon any refinancing thereof in accordance with Section
6.3(a)(iv); (iv) Finlay may, from time to time, repurchase, acquire or redeem
Senior Notes; provided that such Senior Notes are repurchased at prices deemed
favorable by Finlay’s board of directors; provided, further, that the amount of
such Senior Notes repurchased under this clause (iv) shall not exceed
$25,000,000 in the aggregate; provided, further, that the average daily
Borrowing Availability of all Borrowers for the 90-day period preceding the
consummation of such repurchase shall have exceeded $130,000,000 and after
giving effect to such repurchase, the average daily Borrowing Availability of
all Borrowers for the 90-day period following the consummation of such
repurchase shall be projected to exceed $130,000,000 (based on projections
delivered by Borrowers to Agent and reasonably acceptable to Agent); provided,
further, that no Senior Notes may be repurchased under this clause (iv) prior to
the date on which Borrowers shall deliver to Agent the annual audited financial
statements for the Fiscal Year ending on or about January 31, 2009; (v) any of
Borrowers may, from time to time, repay and/or prepay any intercompany
Indebtedness outstanding and permitted under Section 6.3(a)(viii), including
payments of principal and/or interest, as they may elect in their discretion;
(vi) other Indebtedness not in excess of $4,000,000 and (vii) as otherwise
permitted in Section 6.13.

50

--------------------------------------------------------------------------------



6.4. Employee Loans and Affiliate Transactions. 
 
(a) Except as otherwise expressly permitted in this Section 6 with respect to
Affiliates (including, without limitation transactions contemplated pursuant to
the Tax Allocation Agreement, the Shareholders Agreement, the Registration
Rights Agreement, the Stock Purchase Agreement, the Carlyle Executive Employment
Agreements, the Trade Name License Agreements the Services Agreement, the
Parent’s Restated Certificate of Incorporation, the Indemnification Agreements,
the eFinlay Agreements, the Finlay Employment Agreements, the Carlyle Credit
Party Management, Services and Allocation Agreements or any Carlyle Intercompany
Services and Allocation Agreements, in each case as in effect on the Closing
Date or as amended in accordance with its terms and the limitations set forth in
Section 6.16, and any Carlyle/Finlay Lease that may exist from time to time), no
Credit Party shall enter into or be a party to any transaction with any other
Credit Party or any Affiliate thereof except in the ordinary course of and
pursuant to the reasonable requirements of such Credit Party’s business and upon
fair and reasonable terms that are no less favorable to such Credit Party than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate of such Credit Party. In addition, if any such transaction or series
of related transactions involves payments in excess of $4,000,000 in the
aggregate, the terms of these transactions must be disclosed in advance to
Agent. All such transactions existing as of the date hereof are described in
Disclosure Schedule (6.4(a)).
 
(b) Notwithstanding anything to the contrary contained in this Agreement,
 
(i) at all times from and after the Closing Date, the Subsidiaries of Carlyle
may continue to incur and make payments to Carlyle in respect of management and
other services provided by Carlyle to its Subsidiaries (and Carlyle may continue
to provide such services) and the Subsidiaries of Carlyle may continue to incur
obligations and make payments to Carlyle in respect of any interest, tax,
expense or similar allocation arrangements among Carlyle and its Subsidiaries
pursuant to the unwritten management, services and allocation agreement and
practices existing among Carlyle and its Subsidiaries as of the Closing Date
consistent with the past practices of Carlyle and its Subsidiaries and/or
pursuant to any written agreement(s) entered into by Carlyle and its
Subsidiaries after the Closing Date to document and evidence any such unwritten
management, services and allocation agreements and practices existing among
Carlyle and its Subsidiaries as of the Closing Date (such agreements and
practices, whether unwritten as of the Closing Date or subsequently reduced to
written agreements, collectively, the “Carlyle Credit Party Management, Services
and Allocation Agreements”), provided that, no material term of any such Carlyle
Credit Party Management, Services and Allocation Agreements may be changed,
amended or modified except in accordance with Section 6.16 below,

51

--------------------------------------------------------------------------------



(ii) at any time after the Closing Date, Carlyle and/or its Subsidiaries may
enter into such written management and other services agreements with Finlay or
Finlay Merchandising and/or such interest tax, expense or similar allocation
agreements with Finlay as Finlay and Carlyle shall determine in their discretion
are appropriate in the conduct of their respective and collective business so
long as (x) such agreements are on terms reasonably acceptable to the Agent and
(y) the terms of any such management or other services agreements and/or
allocation agreements are reasonable and, if applicable, are substantially
similar to the terms of any similar agreements existing between or among Finlay,
Finlay Merchandising and/ or eFinlay, including without limitation (if
applicable) the Services Agreement, the eFinlay FFJC Services Agreement and/or
the eFinlay FMBI Services Agreement (any such management or other services
agreements and/or allocation agreements, collectively, the “Carlyle Intercompany
Services and Allocation Agreements”); provided that, no material term of any
such Carlyle Intercompany Services and Allocation Agreements may be changed,
amended or modified after the execution thereof except in accordance with
Section 6.16 below,
 
(iii) at any time after the Closing Date, Carlyle and/or its Subsidiaries may
enter into a lease with Finlay pursuant to which Finlay leases any space in its
Connecticut distribution center to Carlyle and/or any of its Subsidiaries on
terms that are reasonable and substantially similar to the terms of the eFinlay
Lease Agreement (any such lease, the “Carlyle/Finlay Lease”); provided that, no
material term of any such Carlyle/Finlay Lease may be changed, amended or
modified after the execution thereof except in accordance with Section 6.16
below.
 
6.5. Capital Structure and Business. If all or part of a Credit Party’s Stock is
pledged to Agent, that Credit Party shall not issue additional Stock unless such
additional Stock is concurrently pledged to Agent. No Credit Party shall amend
its charter or bylaws in a manner that would adversely affect Agent or Lenders
or such Credit Party’s duty or ability to repay the Obligations. No Credit Party
shall engage in any business other than the businesses currently engaged in by
it or businesses reasonably related thereto.
 
6.6. Guaranteed Indebtedness. No Credit Party shall create, incur, assume or
permit to exist any Guaranteed Indebtedness except (a) by endorsement of
instruments or items of payment for deposit to the general account of any Credit
Party, and (b) for Guaranteed Indebtedness incurred for the benefit of any other
Credit Party if the primary obligation is expressly permitted by this Agreement
other than Indebtedness, if any, of a Target existing at the time such Target is
acquired, Indebtedness of Parent not guaranteed by any of its Subsidiaries as of
the Closing Date. 

52

--------------------------------------------------------------------------------



6.7. Liens. No Credit Party shall create, incur, assume or permit to exist any
Lien on or with respect to its Accounts or any of its other properties or assets
(whether now owned or hereafter acquired) except for: 
 
(a) Permitted Encumbrances;
 
(b) Liens in existence on the date hereof and summarized on Disclosure Schedule
(6.7) securing the Indebtedness described on Disclosure Schedule (6.3) and
permitted refinancings, extensions and renewals thereof, including extensions or
renewals of any such Liens; provided that the principal amount of the
Indebtedness so secured is not increased and the Lien does not attach to any
other property;
 
(c) Liens created after the date hereof by conditional sale or other title
retention agreements (including Capital Leases) or in connection with purchase
money Indebtedness with respect to Equipment and Fixtures acquired by any Credit
Party in the ordinary course of business or any refinancing thereof, involving
the incurrence of an aggregate amount of purchase money Indebtedness and Capital
Lease Obligations of not more than $6,000,000 outstanding at any one time for
all such Liens (provided that such Liens attach only to the assets subject to
such purchase money debt and such Indebtedness is incurred within sixty (60)
days following such purchase and does not exceed 100% of the purchase price of
the subject assets);
 
(d) Liens on Consignment Inventory in favor of any Person who retains title to
such Consignment Inventory;
 
(e) Liens granted to lessors or licensors of store locations with respect to
Fixtures and Equipment at store locations leased or licensed from such lessors
or licensors not to exceed $2,000,000 in the aggregate at any time;
 
(f) Liens in favor of the credit insurance provider on certain account
receivables pursuant to the Factor Guaranties;
 
(g) Liens on funds deposited in the Credit Card Services Account in connection
with the Credit Card Services Agreement;
 
(h) Liens in favor of the Receivables Purchaser upon Purchased Accounts granted
pursuant to the Receivables Purchase Agreements;
 
(i) Liens in favor of Rolex Watch U.S.A., Inc. granted pursuant to the Rolex
Security Agreement or the Congress Rolex Security Agreements;
 
(j) Liens on funds deposited in the Congress Credit Card Services Account in
connection with the Congress Rolex Security Agreements;

53

--------------------------------------------------------------------------------



(k) Liens existing on property or assets acquired pursuant to a Permitted
Acquisition; provided, that, any such Indebtedness that is secured by such Liens
is otherwise permitted under Section 6.3 hereof, and such Liens are not incurred
in connection with or contemplation of, such acquisition and do not attach to
any other asset of such Borrower, Guarantor or Subsidiary thereof; and
 
(l) and other Liens securing Indebtedness not exceeding $1,000,000 in the
aggregate at any time outstanding, so long as such Liens do not attach to any
Accounts or Inventory.
 
In addition, no Credit Party shall become a party to any agreement, note,
indenture or instrument, or take any other action, that would prohibit the
creation of a Lien on any of its properties or other assets in favor of Agent,
on behalf of itself and Lenders, as additional collateral for the Obligations,
except operating leases, Capital Leases or Licenses which prohibit Liens upon
the assets that are subject thereto.
 
6.8. Sale of Stock and Assets. No Credit Party shall sell, transfer, convey,
assign or otherwise dispose of any of its properties or other assets, including
the Stock of any of its Subsidiaries (whether in a public or a private offering
or otherwise) or any of its Accounts, other than:
 
(a) the sale of Inventory in the ordinary course of business;
 
(b) sales in the ordinary course of business of assets and properties of Finlay
and its Subsidiaries no longer necessary for the proper conduct of their
respective businesses having a value, together with the value of all other such
property of Finlay and its Subsidiaries so sold in the same Fiscal Year of the
Parent, of not greater than $1,000,000 in the aggregate;
 
(c) sales by Finlay and its Subsidiaries of worn out, obsolete or out-moded
personal property of Finlay or such Subsidiary having a value, together with the
value of all other such property of Finlay and its Subsidiaries so sold in the
same Fiscal Year of the Parent, of not greater than $1,000,000 plus sales of
obsolete jewelry, watches or other merchandise which Finlay believes cannot be
advantageously sold in the ordinary course of business;
 
(d) sales of Inventory, Equipment and Fixtures in connection with (i) the
termination of License Agreements (or similar agreements or arrangements
regarding the operation of jewelry departments or stores by the Borrowers) or
(ii) the closing of any Independent Retail Store: as to any one or more
locations, or Independent Retail Stores to the extent such Inventory, Equipment
and Fixtures were used or retained at such locations or Independent Retail
Stores in the ordinary course of business;
 
(e) the abandonment of any assets and properties of Finlay or any of its
Subsidiaries which are no longer useful in its business and cannot be sold;
 
(f) the winding down and dissolution of Sonab Holdings and Sonab International;

54

--------------------------------------------------------------------------------



(g) assignments under, and in accordance with, the Factor Guaranties;
 
(h) the sale, transfer and assignment by any Carlyle Credit Party to Finlay
Merchandising of any Trademarks of such Carlyle Credit Party; provided that (i)
any such transfer shall be duly registered with the United States Patent and
Trademark Office and (ii) Borrowers shall cause the Trademark, Patent and
Copyright Security Agreement executed by Finlay Merchandising to be amended to
include such transferred Trademarks; provided, further, that upon such transfer
permitted under this clause (j), Finlay Merchandising and any one or more of the
Carlyle Credit Parties may enter into an appropriate Carlyle License Agreement;
 
(i) the sale of the Purchased Accounts under the Receivables Purchase Program;
 
(j) the sale or issuance by any Credit Party of Stock to any other Credit Party,
provided, that the such Stock shall be pledged by the holder thereof pursuant to
the terms of the Pledge Agreement;
 
(k) the transfer of assets (other than Stock) by any Credit Party to any other
Credit Party;
 
(l) the sublease of real or personal property by any Credit Party on
commercially reasonably terms to the extent that such Person determines that
such property is no longer necessary in the conduct of the business of the
Credit Parties;
 
(m) the sale, transfer or other disposition of patents, trademarks, copyrights
and know-how by any Credit Party which is no longer used and is not material to
the conduct of its business,
 
(n) the granting of licenses of intellectual property of the Credit Parties to
third parties in the ordinary course of business; and
 
(o) sales or other dispositions approved by Requisite Lenders.
 
6.9. ERISA. No Credit Party shall, or shall cause or permit any ERISA Affiliate
to, cause or permit to occur (i) an event that could result in the imposition of
a Lien under Section 412 of the IRC or Section 302 or 4068 of ERISA or (ii) an
ERISA Event to the extent such ERISA Event would reasonably be expected to
result in taxes, penalties and other liabilities in an aggregate amount in
excess of $250,000 in the aggregate.
 
6.10. Financial Covenants. Borrowers shall not breach or fail to comply with any
of the Financial Covenants.
 
6.11. Hazardous Materials. No Credit Party shall cause or permit a Release of
any Hazardous Material on, at, in, under, above, to, from or about any of the
Real Estate where such Release would violate in any respect, or form the basis
for any Environmental Liabilities under, any Environmental Laws or Environmental
Permits other than such violations or Environmental Liabilities that could not
reasonably be expected to have a Material Adverse Effect.

55

--------------------------------------------------------------------------------



6.12. Sale-Leasebacks. No Credit Party shall engage in any sale-leaseback,
synthetic lease or similar transaction involving any of its assets.
 
6.13. Restricted Payments. No Credit Party shall make any Restricted Payment,
except:
 
(a) intercompany loans and advances between Borrowers to the extent permitted by
Section 6.3,
 
(b) dividends and distributions by Subsidiaries of any Borrower paid to such
Borrower,
 
(c) employee loans permitted under Section 6.2(j),
 
(d) payments of principal and interest of Intercompany Notes issued in
accordance with Section 6.3,
 
(e) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (A) Finlay may declare or pay dividends to
the Parent on an annual basis to pay expenses of the Parent incurred in the
ordinary course of business of the Parent not to exceed in the aggregate in any
Fiscal Year of the Parent 0.25% of Finlay’s net sales as indicated in Finlay’s
audited annual financial statements for the immediately preceding Fiscal Year
and (B) Finlay and/or the Parent may purchase, repurchase, redeem, retire or
acquire Stock from former employees, officers and directors pursuant to the Long
Term Incentive Plan, Employment Agreements, the Shareholders Agreement or other
written agreements permitted hereby and may make payments in respect of
promissory notes or other Indebtedness or evidence thereof issued or incurred in
connection with any such purchase, repurchase, redemption, retirement or
acquisition, and Finlay may pay dividends to the Parent in an amount sufficient
to make such purchases, repurchases, redemptions, retirements and acquisitions
so long as the amount of such purchases, repurchases, redemptions, retirements
and acquisitions (including, without limitation, amounts paid in respect of
promissory notes or other Indebtedness or evidence thereof issued or incurred in
connection with any such purchase, repurchase, redemption, retirement or
acquisition) does not exceed in the aggregate in any Fiscal Year the sum of
$1,000,000 plus the amount of cash received by the Parent from employees,
officers and directors in respect of purchases of Stock during such Fiscal Year;
provided, however, that the portion, if any, of such sum which is not applied to
such purchases, repurchases, redemptions, retirements or acquisitions (or to the
payment of dividends by Finlay to the Parent therefor) in any Fiscal Year may be
applied to purchases, repurchases, redemptions, retirements or acquisitions of
Stock from former employees of Finlay whose employment was terminated in such
Fiscal Year (and for the payment of dividends by Finlay to Parent therefor) so
long as such application (and payment) is made during the first three months of
the immediately succeeding Fiscal Year, and any such portion so paid during such
first three months as permitted by this proviso shall not be included in
calculating the sum for such succeeding Fiscal Year,
 
(f) Finlay may pay dividends to the Parent for the payment of cash dividends by
the Parent of up to $5,000,000 plus 25% of net income (without giving effect to
extraordinary gains or losses or gains or losses resulting from the repurchase,
acquisition or redemption of Senior Notes), of Finlay and its subsidiaries after
the fiscal year ending on or about January 31, 2008; provided, that the average
daily Borrowing Availability of all Borrowers for the 90-day period preceding
the payment of any such dividend shall have exceeded $130,000,000 and after
giving effect to such dividend, the average daily Borrowing Availability of all
Borrowers for the 90-day period following the payment of such dividend shall be
projected to exceed $130,000,000 (based on projections delivered by Borrowers to
Agent and reasonably acceptable to Agent); provided, further, that no such
dividend may be paid under this clause (f) prior to the date on which Borrowers
shall deliver to Agent the annual audited financial statements for the Fiscal
Year ending on or about January 31, 2009; provided, further that Parent shall
give Agent quarterly notice, in arrears, of cash dividends made by it pursuant
to this clause (f), specifying the amount of aggregate cash dividends and the
source from which Finlay obtained the funds to be used to effectuate such cash
dividends.

56

--------------------------------------------------------------------------------



(g) so long as no Default or Event of Default is continuing, on any tax payment
date, Finlay may make payments to the Parent of amounts required to be paid on
such tax payment date under sections 4(c) and 5 of the Tax Allocation Agreement;
provided, however, that (x) no payment on any tax payment date made by Finlay to
the Parent shall exceed the amount payable by the Parent to any taxing authority
on such tax payment date, and (y) in any taxable year (or portion thereof), the
aggregate amount payable by Finlay to the Parent under this Section 6.13(g) in
respect of federal, state and local income taxes shall not exceed the lesser of
(i) the federal, state and local income tax liability that would have been
payable by Finlay for such taxable year (or portion thereof) determined as if
Finlay and its Subsidiaries had filed separate federal, state and local income
tax returns for such taxable year (or portion thereof) and for all previous
taxable years beginning after October 31, 1992, computed in accordance with
actual elections, conventions and other determinations with respect to Finlay
reflected in the consolidated or combined returns of the Parent and including
any carryforwards of tax attributes from all prior taxable years (as limited
under the Code) and (ii) the consolidated or combined federal, state and local
income tax liability of the consolidated or combined group that includes Finlay
and the Parent. For purposes of subsection (y) above the provisions relating to
state and local income taxes shall only apply if and to the extent Finlay and
the Parent file consolidated or combined income tax returns in such
jurisdictions, and
 
(h) the Parent may redeem, repurchase, retire or otherwise acquire any Stock of
the Parent in exchange for, or out of net proceeds of the prior or concurrent
sale (other than to a Subsidiary of the Parent) of, other Stock (other than
Disqualified Stock) of the Parent.
 
6.14. Change of Corporate Name, State of Incorporation or Location; Change of
Fiscal Year. No Credit Party shall (a) change its name as it appears in official
filings in the state of its incorporation or other organization (b) change its
chief executive office, principal place of business, corporate offices or
warehouses or locations at which Collateral is held or stored, or the location
of its records concerning the Collateral, (c) change the type of entity that it
is, (d) change its organization identification number, if any, issued by its
state of incorporation or other organization, or (e) change its state of
incorporation or organization or incorporate or organize in any additional
jurisdictions, in each case without at least thirty (30) days prior written
notice to Agent and after Agent’s written acknowledgment that any reasonable
action requested by Agent in connection therewith, including to continue the
perfection of any Liens in favor of Agent, on behalf of Lenders, in any
Collateral, has been completed or taken, and provided that any such new location
shall be in the continental United States. No Credit Party shall change its
Fiscal Year.

57

--------------------------------------------------------------------------------



6.15. No Impairment of Intercompany Transfers. No Credit Party shall directly or
indirectly enter into or become bound by any agreement, instrument, indenture or
other obligation (other than this Agreement and the other Loan Documents) that
could directly or indirectly restrict, prohibit or require the consent of any
Person with respect to the payment of dividends or distributions or the making
or repayment of intercompany loans by a Subsidiary of any Borrower to any
Borrower or between Borrowers.
 
6.16. Changes Relating to Material Contracts. 
 
(a) No Credit Party shall directly or indirectly, amend, modify, supplement,
waive compliance with, seek a waiver under, or assent to noncompliance with, any
term, provision or condition of the Senior Note Indenture or any Senior Note or
the Tax Allocation Agreement, provided, that Finlay and Parent may terminate the
Tax Allocation Agreement at any time in the exercise of their discretion.
 
(b) No Credit Party shall directly or indirectly, amend, modify, supplement,
waive compliance with, seek a waiver under, or assent to noncompliance with, any
material term, provision or condition of (i) the Shareholders Agreement, (ii)
the Registration Rights Agreement, (iii) the Indemnification Agreements or (iv)
the Congress SPA, in each case, in a manner adverse to Agent or any Lender.
 
(c) No Credit Party shall directly or indirectly, amend, modify, supplement,
waive compliance with, seek a waiver under, or assent to noncompliance with, any
material term, provision or condition of any other agreement, instrument or
document to which the Parent or any of its Subsidiaries is a party (including,
without limitation, the Long Term Incentive Plan) in a manner that will have a
Material Adverse Effect.
 
6.17. Compromise of Accounts. No Credit Party shall compromise or adjust any of
the Accounts (or extend the time for payment thereon or grant any discounts,
allowances or credits thereon other than, so long as there exists no Default or
Event of Default, discounts, adjustments, allowances and credits granted with
respect to Accounts in the ordinary course of business provided that, nothing
contained in the foregoing shall be deemed to prohibit the sale of any Accounts
of any Carlyle Credit Party under the Receivables Purchase Agreements or any
transaction contemplated by the Credit Card Services Agreement.
 
6.18. Rental Obligations. No Credit Party shall incur, create, assume or permit
to exist, in respect of leases of real or personal property (a) obligations in
any amount in respect of percentage rentals, except under the License Agreements
or real estate leases for any Independent Retail Store, or (b) rental
obligations or other commitments thereunder (other than Capital Lease
Obligations) to make any direct or indirect payment, whether as rent or
otherwise, for fixed or minimum rentals (including minimum payments (and
excluding all other payments) under the License Agreements) in excess of
$15,000,000 for Parent and its Subsidiaries for any fiscal Year.

58

--------------------------------------------------------------------------------



6.19. Parent. Parent shall not engage in any business other than ownership of
Stock of Finlay, and those activities incidental to its status as a publicly
traded corporation, and shall not own, acquire or lease any property, other than
such Stock. 
 
6.20. No Negative Pledges. No Credit Party shall enter into or become subject
to, directly or indirectly, including, without limitation, as a non-party
Subsidiary of a party to any agreement, any agreement other than agreements
entered into on or before the Closing Date (including, without limitation, the
Restated Certificate of Incorporation of the Parent) (a) prohibiting or
restricting, in any manner (including, without limitation, by way of covenant,
representation or event of default), (i) the incurrence, creation or assumption
of any Indebtedness, or any Lien upon any property of any Credit Party, except
restrictions in a Capital Lease or other purchase money financing agreement
permitted hereunder relating to the asset financed and except restrictions in
any software or other intellectual property license agreement pertaining to such
licensed software or intellectual property thereunder, (ii) the sale,
disposition or pledge of any asset of any Credit Party, except restrictions in a
Capital Lease or other purchase money financing agreement permitted hereunder
relating to the asset financed and except restrictions in any software or other
intellectual property license agreement pertaining to such licensed software or
intellectual property thereunder, (iii) any investments of any Credit Party,
(iv) any Capital Expenditures by any Credit Party, (v) any acquisition, merger
or consolidation involving any Credit Party, (vi) any change in control of any
Credit Party, or (vii) any amendment or supplement to or waiver under this
Agreement or any other Loan Document or other document relating to the
Obligations, or (b) which provides that any default by any Credit Party which is
not a party to such agreement of any obligation not arising under such agreement
is a default under such agreement.
 

 
7.
TERM

 
7.1. Termination. The financing arrangements contemplated hereby shall be in
effect until the Commitment Termination Date, and the Loans and all other
Obligations shall be automatically due and payable in full on such date.
 
7.2. Survival of Obligations Upon Termination of Financing Arrangements. Except
as otherwise expressly provided for in the Loan Documents, no termination or
cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Credit Parties or the rights of Agent and Lenders
relating to any unpaid portion of the Loans or any other Obligations, due or not
due, liquidated, contingent or unliquidated, or any transaction or event
occurring prior to such termination, or any transaction or event, the
performance of which is required after the Commitment Termination Date. Except
as otherwise expressly provided herein or in any other Loan Document, all
undertakings, agreements, covenants, warranties and representations of or
binding upon the Credit Parties, and all rights of Agent and each Lender, all as
contained in the Loan Documents, shall not terminate or expire, but rather shall
survive any such termination or cancellation and shall continue in full force
and effect until the Termination Date; provided, that the provisions of Section
11, the payment obligations under Sections 1.15 and 1.16, and the indemnities
contained in the Loan Documents shall survive the Termination Date.

59

--------------------------------------------------------------------------------




 
8.
EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 
8.1. Events of Default. The occurrence of any one or more of the following
events (regardless of the reason therefor) shall constitute an “Event of
Default” hereunder:
 
(a) Any Borrower (i) fails to make any payment (A) of principal of the Loans or
(B) in the due and punctual reimbursement of any Letter of Credit Obligation, or
(ii) fails to make any payment of interest in respect of the Loans or Fees or
fails to pay or reimburse Agent or Lenders for any expense reimbursable
hereunder or under any other Loan Document, in each case, within three (3) days
following Agent’s demand for such payment of interest of Fees or reimbursement
or payment of expenses.
 
(b) Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Sections 1.4, 1.8, 1.14, 5.1, 5.2, 5.4, 5.5, 5.6, 5.8, 5.10, 5.11,
5.12 or 6, or any of the provisions set forth in Annexes C or G, respectively.
 
(c) Any Borrower fails or neglects to perform, keep or observe any of the
provisions of Section 4.1 or any provisions set forth in Annexes E or F,
respectively, and the same shall remain unremedied for three (3) Business Days
or more.
 
(d) Any Credit Party fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision embodied in or covered by any other clause of this Section 8.1)
and the same shall remain unremedied for thirty (30) days or more.
 
(e) A default or breach occurs under any other agreement, document or instrument
to which any Credit Party is a party that is not cured within any applicable
grace period therefor, and such default or breach (i) involves the failure to
make any payment when due in respect of any Indebtedness or Guaranteed
Indebtedness (other than the Obligations) of any Credit Party in excess of
$5,000,000 in the aggregate (including (x) undrawn committed or available
amounts and (y) amounts owing to all creditors under any combined or syndicated
credit arrangements), or (ii) causes, or permits any holder of such Indebtedness
or Guaranteed Indebtedness or a trustee to cause, Indebtedness or Guaranteed
Indebtedness or a portion thereof in excess of $5,000,000 in the aggregate to
become due prior to its stated maturity or prior to its regularly scheduled
dates of payment, or cash collateral in respect thereof to be demanded, in each
case, regardless of whether such default is waived, or such right is exercised,
by such holder or trustee.
 
(f) (i) Any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect, or (ii) any representation or warranty herein or in
any Loan Document or in any written statement, report, financial statement or
certificate (other than a Borrowing Base Certificate) made or delivered to Agent
or any Lender by any Credit Party is untrue or incorrect in any material respect
as of the date when made or deemed made, except to the extent that such
representation or warranty expressly relates to an earlier date and except for
changes therein expressly permitted or expressly contemplated by this Agreement.

60

--------------------------------------------------------------------------------



(g) Assets of any Credit Party with a fair market value of $2,000,000 or more
are attached, seized, levied upon or subjected to a writ or distress warrant, or
come within the possession of any receiver, trustee, custodian or assignee for
the benefit of creditors of any Credit Party and such condition continues for
thirty (30) days or more.
 
(h) A case or proceeding is commenced against any Credit Party seeking a decree
or order in respect of such Credit Party (i) under the Bankruptcy Code, or any
other applicable federal, state or foreign bankruptcy or other similar law, (ii)
appointing a custodian, receiver, liquidator, assignee, trustee or sequestrator
(or similar official) for such Credit Party or for any substantial part of any
such Credit Party’s assets, or (iii) ordering the winding-up or liquidation of
the affairs of such Credit Party, and such case or proceeding shall remain
undismissed or unstayed for thirty (30) days or more or a decree or order
granting the relief sought in such case or proceeding is granted by a court of
competent jurisdiction.
 
(i) Any Credit Party (i) files a petition seeking relief under the Bankruptcy
Code, or any other applicable federal, state or foreign bankruptcy or other
similar law, (ii) consents to or fails to contest in a timely and appropriate
manner the institution of proceedings thereunder or the filing of any such
petition or the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for such
Credit Party or for any substantial part of any such Credit Party’s assets,
(iii) makes an assignment for the benefit of creditors, (iv) takes any action in
furtherance of any of the foregoing; or (v) admits in writing its inability to,
or is generally unable to, pay its debts as such debts generally become due.
 
(j) A final judgment or judgments for the payment of money in excess of
$5,000,000 in the aggregate at any time are outstanding against one or more of
the Credit Parties, and the same are not, within thirty (30) days after the
entry thereof, discharged or execution thereof stayed or bonded pending appeal,
or such judgments are not discharged prior to the expiration of any such stay.
 
(k) Any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Credit Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any Lien
created under any Loan Document ceases to be a valid and perfected first
priority Lien (except as otherwise permitted herein or therein) in any of the
Collateral purported to be covered thereby.
 
(l) Any Change of Control occurs.
 
(m) There shall occur the loss, theft, substantial damage to, condemnation of,
exercise of right of eminent domain with respect to or destruction of, any
Collateral not fully covered by insurance (except for deductibles), which by
itself or with other such losses, thefts, damage, condemnation or destruction
of, or exercise of right of eminent domain with respect to, Collateral, shall
constitute a Material Adverse Effect.

61

--------------------------------------------------------------------------------



(n) (A)(i) any Unapproved License Agreement or License Agreement shall be
cancelled, terminated (other than termination at the end of the originally
scheduled or renewed or extended term of an Unapproved License Agreement or
License Agreement) or no longer in full force or effect (excluding any License
Agreement which continues to be an arrangement approved in writing by the Agent,
whether or not such approval has been rescinded) or the licensor or licensors
under such Unapproved License Agreement or License Agreement shall be debtors
under any Chapter of the Bankruptcy Code (any of the foregoing events, a
“License Termination Event”), (ii) as of the date three (3) months following
such License Termination Event, the excess of (x) the amount of the gross
revenues of Finlay arising from such Unapproved License Agreement or License
Agreement plus the gross revenues arising from Unapproved License Agreements and
License Agreements as to which previous License Termination Events shall have
occurred during the period beginning on the Closing Date and ending on the date
of determination (gross revenues being calculated by the Agent, in the case of
any Unapproved License Agreement or License Agreement which had been in effect
for at least twelve (12) calendar months as of the end of such period, for such
period of twelve calendar months, and, in the case of any Unapproved License
Agreement or License Agreement which had been in effect for less than twelve
(12) calendar months as of the end of such period, on a seasonally adjusted
twelve (12) month pro forma basis based upon results for the number of full
calendar months during which such Unapproved License Agreement or License
Agreement was in effect, over (y) the amount of gross revenues of Finlay arising
from any Unapproved License Agreements and License Agreements entered into
within the period beginning on the Closing Date and ending on such date of
determination, and remaining in full force and effect as of such date of
determination (gross revenues being calculated by the Agent, in the case of any
Unapproved License Agreements or License Agreements which have been in effect
for at least twelve months, on a seasonally adjusted twelve month pro forma
basis based upon results for the number of full calendar months during which
such Unapproved License Agreement or License Agreement which has been in effect
for less than twelve (12) months, based upon Finlay’s internally generated
projection of gross revenues for such Unapproved License Agreement or License
Agreement for the twelve (12) month period following the first date of operation
under such Unapproved License Agreement or License Agreement as delivered to the
Agent under Section 5.12(b) hereof) shall equal or exceed 10% of the gross
revenues of Finlay for the period of twelve (12) consecutive full calendar
months (treating the month ending on the last Saturday of January as a full
calendar month) ending on or nearest preceding such date of determination and
(iii) such License Termination Event shall represent a Material Adverse Effect
or (B) there shall occur a License Termination Event with respect to an
Unapproved License Agreement or License Agreement that accounted for, in any
fiscal period of twelve consecutive full calendar months (treating the month
ending on the last Saturday of January as a full calendar month), more than 20%
of the gross revenues of Finlay;

62

--------------------------------------------------------------------------------



(o) Any default or breach by any Borrower occurs and is continuing under the
Receivables Purchase Agreement and such default or breach shall continue for
more than the period of grace, if any, therein specified or the Receivables
Purchase Agreement shall be terminated for any reason.
 
8.2. Remedies. 
 
(a) If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders shall), without notice, suspend the
Tranche A Revolving Loan and Tranche B Revolving Loan facility with respect to
additional Advances and/or the incurrence of additional Letter of Credit
Obligations, whereupon any additional Advances and additional Letter of Credit
Obligations shall be made or incurred in Agent’s sole discretion (or in the sole
discretion of the Requisite Lenders, if such suspension occurred at their
direction) so long as such Default or Event of Default is continuing. If any
Event of Default has occurred and is continuing, Agent may (and at the written
request of Requisite Lenders shall), without notice except as otherwise
expressly provided herein, increase the rate of interest applicable to the Loans
and the Letter of Credit Fees to the Default Rate.
 
(b) If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders shall), without notice: (i)
terminate the Tranche A Revolving Loan and Tranche B Revolving Loan facility
with respect to further Advances or the incurrence of further Letter of Credit
Obligations; (ii) reduce the Tranche A Revolving Loan Commitment and Tranche B
Revolving Loan Commitment from time to time; (iii) declare all or any portion of
the Obligations, including all or any portion of any Loan to be forthwith due
and payable, and require that the Letter of Credit Obligations be cash
collateralized in the manner set forth in Annex B, all without presentment,
demand, protest or further notice of any kind, all of which are expressly waived
by Borrowers and each other Credit Party; or (iv) exercise any rights and
remedies provided to Agent under the Loan Documents or at law or equity,
including all remedies provided under the Code; provided, that upon the
occurrence of an Event of Default specified in Sections 8.1(j) or 8.1(k), the
Commitments shall be immediately terminated and all of the Obligations,
including the aggregate Tranche A Revolving Loan and Tranche B Revolving Loan,
shall become immediately due and payable without declaration, notice or demand
by any Person.
 
8.3. Waivers by Credit Parties. Except as otherwise provided for in this
Agreement or by applicable law, each Credit Party waives (including for purposes
of Section 12): (a) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Agent on which any
Credit Party may in any way be liable, and hereby ratifies and confirms whatever
Agent may do in this regard, (b) all rights to notice and a hearing prior to
Agent’s taking possession or control of, or to Agent’s replevy, attachment or
levy upon, the Collateral or any bond or security that might be required by any
court prior to allowing Agent to exercise any of its remedies, and (c) the
benefit of all valuation, appraisal, marshaling and exemption laws.

63

--------------------------------------------------------------------------------



9.   ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
 
9.1. Assignment and Participations. 
 
(a) Subject to the terms of this Section 9.1, any Lender may make an assignment
to a Qualified Assignee of, or sell participations in, at any time or times, the
Loan Documents, Loans, Letter of Credit Obligations and any Commitment or any
portion thereof or interest therein, including any Lender’s rights, title,
interests, remedies, powers or duties thereunder. Any assignment by a Lender
shall: (i) require the consent of Agent (which consent shall not be unreasonably
withheld or delayed with respect to a Qualified Assignee) and the execution of
an assignment agreement (an “Assignment Agreement”) substantially in the form
attached hereto as Exhibit 9.1(a) and otherwise in form and substance reasonably
satisfactory to, and acknowledged by, Agent; (ii) be conditioned on such
assignee Lender representing to the assigning Lender and Agent that it is
purchasing the applicable Loans to be assigned to it for its own account, for
investment purposes and not with a view to the distribution thereof; (iii) after
giving effect to any such partial assignment, the assignee Lender shall have
Commitments in an amount at least equal to $5,000,000 and the assigning Lender
shall have retained Commitments in an amount at least equal to $5,000,000; (iv)
include a payment to Agent of an assignment fee of $3,500; provided, that such
fee shall be waived in the case of an assignment to an Affiliate of the
assigning Lender; and (v) so long as no Event of Default has occurred and is
continuing, require the consent of Borrower Representative, which shall not be
unreasonably withheld or delayed; provided that no such consent shall be
required for an assignment to a Qualified Assignee of the type described in
clause (a) of the definition of “Qualified Assignee”; and provided further, that
an assignment will not be effective unless it is recorded by Agent in the Loan
Account. In the case of an assignment by a Lender under this Section 9.1, the
assignee shall have, to the extent of such assignment, the same rights, benefits
and obligations as all other Lenders hereunder. The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitments or
assigned portion thereof from and after the date of such assignment. Each
Borrower hereby acknowledges and agrees that any assignment shall give rise to a
direct obligation of Borrowers to the assignee and that the assignee shall be
considered to be a “Lender”. In all instances, each Lender’s liability to make
Loans hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the applicable Commitment. In the event Agent or any
Lender assigns or otherwise transfers all or any part of the Obligations, Agent
or any such Lender shall so notify Borrowers and Borrowers shall, upon the
request of Agent or such Lender, execute new Notes in exchange for the Notes, if
any, being assigned. Notwithstanding the foregoing provisions of this Section
9.1(a), any Lender may at any time pledge the Obligations held by it and such
Lender’s rights under this Agreement and the other Loan Documents to a Federal
Reserve Bank, and any Lender that is an investment fund may assign the
Obligations held by it and such Lender’s rights under this Agreement and the
other Loan Documents to another investment fund managed by the same investment
advisor; provided, that no such pledge to a Federal Reserve Bank shall release
such Lender from such Lender’s obligations hereunder or under any other Loan
Document.

64

--------------------------------------------------------------------------------



(b) Any participation by a Lender of all or any part of its Commitments shall be
made with the understanding that all amounts payable by Borrowers hereunder
shall be determined as if that Lender had not sold such participation, and that
the holder of any such participation shall not be entitled to require such
Lender to take or omit to take any action hereunder except actions directly
affecting (i) any reduction in the principal amount of, or interest rate or Fees
payable with respect to, any Loan in which such holder participates, (ii) any
extension of the scheduled amortization of the principal amount of any Loan in
which such holder participates or the final maturity date thereof, and (iii) any
release of all or substantially all of the Collateral (other than in accordance
with the terms of this Agreement, the Collateral Documents or the other Loan
Documents). Solely for purposes of Sections 1.13, 1.15, 1.16 and 9.8, each
Borrower acknowledges and agrees that a participation shall give rise to a
direct obligation of Borrowers to the participant and the participant shall be
considered to be a “Lender”. Except as set forth in the preceding sentence no
Borrower or Credit Party shall have any obligation or duty to any participant.
Neither Agent nor any Lender (other than the Lender selling a participation)
shall have any duty to any participant and may continue to deal solely with the
Lender selling a participation as if no such sale had occurred.
 
(c) Except as expressly provided in this Section 9.1, no Lender shall, as
between Borrowers and that Lender, or Agent and that Lender, be relieved of any
of its obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Loans,
the Notes or other Obligations owed to such Lender.
 
(d) Each Credit Party executing this Agreement shall assist any Lender permitted
to sell assignments or participations under this Section 9.1 as reasonably
required to enable the assigning or selling Lender to effect any such assignment
or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be reasonably
requested and, if requested by Agent, the preparation of informational materials
for, and the participation of management in meetings with, potential assignees
or participants. Each Credit Party executing this Agreement shall certify the
correctness, completeness and accuracy in all material respects of all
descriptions of the Credit Parties and their respective affairs contained in any
selling materials provided by them and all other information provided by them
and included in such materials, except that any Projections delivered by
Borrowers shall only be certified by Borrowers as having been prepared by
Borrowers in compliance with the representations contained in Section 3.4(b).
 
(e) Any Lender may furnish any information concerning Credit Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8.
 
(f) So long as no Event of Default has occurred and is continuing, no Lender
shall assign or sell participations in any portion of its Loans or Commitments
to a potential Lender or participant, if, as of the date of the proposed
assignment or sale, the assignee Lender or participant would be subject to
capital adequacy or similar requirements under Section 1.16(a), increased costs
under Section 1.16(b), an inability to fund LIBOR Loans under Section 1.16(c),
or withholding taxes in accordance with Section 1.15(a).

65

--------------------------------------------------------------------------------



(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”), may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing by the Granting Lender to Agent and Borrowers, the
option to provide to Borrowers all or any part of any Loans that such Granting
Lender would otherwise be obligated to make to Borrowers pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan; and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if such Loan were made by such Granting Lender. No
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). Any
SPC may (i) with notice to, but without the prior written consent of, Borrowers
and Agent and without paying any processing fee therefor assign all or a portion
of its interests in any Loans to the Granting Lender or to any financial
institutions (consented to by Borrowers and Agent) providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This Section 9.1(g) may not be amended without the prior written consent of
each Granting Lender, all or any of whose Loans are being funded by an SPC at
the time of such amendment. For the avoidance of doubt, the Granting Lender
shall for all purposes, including without limitation, the approval of any
amendment or waiver of any provision of any Loan Document or the obligation to
pay any amount otherwise payable by the Granting Lender under the Loan
Documents, continue to be the Lender of record hereunder.
 
9.2. Appointment of Agent. GE Capital is hereby appointed to act on behalf of
all Lenders as Agent under this Agreement and the other Loan Documents. The
provisions of this Section 9.2 are solely for the benefit of Agent and Lenders
and no Credit Party nor any other Person shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement and the other Loan Documents, Agent shall act solely
as an agent of Lenders and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for any
Credit Party or any other Person. Agent shall have no duties or responsibilities
except for those expressly set forth in this Agreement and the other Loan
Documents. The duties of Agent shall be mechanical and administrative in nature
and Agent shall not have, or be deemed to have, by reason of this Agreement, any
other Loan Document or otherwise a fiduciary relationship in respect of any
Lender. Except as expressly set forth in this Agreement and the other Loan
Documents, Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to any Credit Party or any of
their respective Subsidiaries or any Account Debtor that is communicated to or
obtained by GE Capital or any of its Affiliates in any capacity. Neither Agent
nor any of its Affiliates nor any of their respective officers, directors,
employees, agents or representatives shall be liable to any Lender for any
action taken or omitted to be taken by it hereunder or under any other Loan
Document, or in connection herewith or therewith, except for damages caused by
its or their own gross negligence or willful misconduct.

66

--------------------------------------------------------------------------------



If Agent shall request instructions from Requisite Lenders or all affected
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, then Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from Requisite Lenders or all affected Lenders,
as the case may be, and Agent shall not incur liability to any Person by reason
of so refraining. Agent shall be fully justified in failing or refusing to take
any action hereunder or under any other Loan Document (a) if such action would,
in the opinion of Agent, be contrary to law or the terms of this Agreement or
any other Loan Document, (b) if such action would, in the opinion of Agent,
expose Agent to Environmental Liabilities or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any other Loan Document in accordance with the instructions
of Requisite Lenders or all affected Lenders, as applicable.
 
9.3. Agent’s Reliance, Etc. Neither Agent nor any of its Affiliates nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for damages caused by
its or their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, Agent: (a) may treat the payee of any Note as the
holder thereof until Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form reasonably satisfactory to Agent; (b)
may consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Credit Party or to
inspect the Collateral (including the books and records) of any Credit Party;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; and (f) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy, telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties.
 
9.4. GE Capital and Affiliates. With respect to its Commitments hereunder,
GE Capital shall have the same rights and powers under this Agreement and the
other Loan Documents as any other Lender and may exercise the same as though it
were not Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include GE Capital in its individual capacity. GE Capital
and its Affiliates may lend money to, invest in, and generally engage in any
kind of business with, any Credit Party, any of their Affiliates and any Person
who may do business with or own securities of any Credit Party or any such
Affiliate, all as if GE Capital were not Agent and without any duty to account
therefor to Lenders. GE Capital and its Affiliates may accept fees and other
consideration from any Credit Party for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.

67

--------------------------------------------------------------------------------



9.5. Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender and based on the Financial
Statements referred to in Section 3.4(a) and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.
 
9.6. Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Credit Parties and without limiting the obligations of Credit
Parties hereunder), ratably according to their respective Pro Rata Shares, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by Agent in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct. Without limiting the foregoing, each Lender agrees to
reimburse Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and each other Loan Document, to the extent that Agent is not
reimbursed for such expenses by Credit Parties.
 
9.7. Successor Agent. Agent may resign at any time by giving not less than
thirty (30) days’ prior written notice thereof to Lenders and Borrower
Representative. Upon any such resignation, the Requisite Lenders shall have the
right to appoint a successor Agent. If no successor Agent shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within thirty (30) days after the resigning Agent’s giving notice of
resignation, then the resigning Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be a Lender, if a Lender is willing to accept such
appointment, or otherwise shall be a commercial bank or financial institution or
a subsidiary of a commercial bank or financial institution if such commercial
bank or financial institution is organized under the laws of the United States
of America or of any State thereof and has a combined capital and surplus of at
least $300,000,000. If no successor Agent has been appointed pursuant to the
foregoing, within thirty (30) days after the date such notice of resignation was
given by the resigning Agent, such resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of Agent hereunder
until such time, if any, as the Requisite Lenders appoint a successor Agent as
provided above. Any successor Agent appointed by the Requisite Lenders hereunder
shall be subject to the approval of Borrower Representative, such approval not
to be unreasonably withheld or delayed; provided that such approval shall not be
required if an Event of Default has occurred and is continuing. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Agent. Upon the earlier of the acceptance
of any appointment as Agent hereunder by a successor Agent or the effective date
of the resigning Agent’s resignation, the resigning Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents, except that any indemnity rights or other rights in favor of such
resigning Agent shall continue. After any resigning Agent’s resignation
hereunder, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was acting as Agent under
this Agreement and the other Loan Documents.

68

--------------------------------------------------------------------------------



9.8. Setoff and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default and
subject to Section 9.9(f), each Lender is hereby authorized at any time or from
time to time, without prior notice to any Credit Party or to any Person other
than Agent, any such notice being hereby expressly waived, to offset and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of any Borrower or Guarantor (regardless of whether such
balances are then due to such Borrower or Guarantor) and any other properties or
assets at any time held or owing by that Lender or that holder to or for the
credit or for the account of any Borrower or Guarantor against and on account of
any of the Obligations that are not paid when due; provided that the Lender
exercising such offset rights shall give notice thereof to the affected Credit
Party promptly after exercising such rights. Any Lender exercising a right of
setoff or otherwise receiving any payment on account of the Obligations in
excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender’s
or holder’s Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares (other than
offset rights exercised by any Lender with respect to Sections 1.13, 1.15 or
1.16). Each Lender’s obligation under this Section 9.8 shall be in addition to
and not in limitation of its obligations to purchase a participation in an
amount equal to its Pro Rata Share of the Swing Line Loans under Section 1.1.
Each Credit Party that is a Borrower or Guarantor agrees, to the fullest extent
permitted by law, that (a) any Lender may exercise its right to offset with
respect to amounts in excess of its Pro Rata Share of the Obligations and may
sell participations in such amounts so offset to other Lenders and holders and
(b) any Lender so purchasing a participation in the Loans made or other
Obligations held by other Lenders or holders may exercise all rights of offset,
bankers’ lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender or holder were a direct holder of the Loans and the
other Obligations in the amount of such participation. Notwithstanding the
foregoing, if all or any portion of the offset amount or payment otherwise
received is thereafter recovered from the Lender that has exercised the right of
offset, the purchase of participations by that Lender shall be rescinded and the
purchase price restored without interest.

69

--------------------------------------------------------------------------------



9.9. Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.
 
(a) Advances; Payments.
 
(i) Tranche A Revolving Lenders shall refund or participate in the Swing Line
Loan in accordance with clauses (iii) and (iv) of Section 1.1(b). If the Swing
Line Lender declines to make a Swing Line Loan or if Swing Line Availability is
zero, Agent shall notify Tranche A Revolving Lenders, promptly after receipt of
a Notice of Tranche A Revolving Credit Advance and in any event prior to 1:00
p.m. (New York time) on the date such Notice of Tranche A Revolving Credit
Advance is received, by telecopy, telephone or other similar form of
transmission. Each Tranche A Revolving Lender shall make the amount of such
Lender’s Pro Rata Share of such Tranche A Revolving Credit Advance available to
Agent in same day funds by wire transfer to Agent’s account as set forth in
Annex H not later than 3:00 p.m. (New York time) on the requested funding date,
in the case of an Index Rate Loan, and not later than 11:00 a.m. (New York time)
on the requested funding date, in the case of a LIBOR Loan. After receipt of
such wire transfers (or, in the Agent’s sole discretion, before receipt of such
wire transfers), subject to the terms hereof, Agent shall make the requested
Tranche A Revolving Credit Advance to the Borrower designated by Borrower
Representative in the Notice of Tranche A Revolving Credit Advance. All payments
by each Tranche A Revolving Lender shall be made without setoff, counterclaim or
deduction of any kind.
 
(ii) Not less than once during each calendar week or more frequently at Agent’s
election, (each, a “Settlement Date”), Agent shall advise each Lender by
telephone, or telecopy of the amount of such Lender’s Pro Rata Share of
principal, interest and Fees paid for the benefit of Lenders with respect to
each applicable Loan. Provided that each Lender has funded all payments or
Advances required to be made by it and has purchased all participations required
to be purchased by it under this Agreement and the other Loan Documents as of
such Settlement Date, Agent shall pay to each Lender such Lender’s Pro Rata
Share of principal, interest and Fees paid by Borrowers since the previous
Settlement Date for the benefit of such Lender on the Loans held by it. To the
extent that any Lender (a “Non-Funding Lender”) has failed to fund all such
payments and Advances or failed to fund the purchase of all such participations,
Agent shall be entitled to set off the funding short-fall against that
Non-Funding Lender’s Pro Rata Share of all payments received from Borrowers.
Such payments shall be made by wire transfer to such Lender’s account (as
specified by such Lender in Annex H or the applicable Assignment Agreement) not
later than 2:00 p.m. (New York time) on such Settlement Date.
 
(b) Availability of Lender’s Pro Rata Share. Agent may assume that each Tranche
A Revolving Lender and Tranche B Revolving Lender, as applicable, will make its
Pro Rata Share of each Tranche A Revolving Credit Advance and Tranche B
Revolving Credit Advance, as applicable, available to Agent on each funding
date. If such Pro Rata Share is not, in fact, paid to Agent by such Lender when
due, Agent will be entitled to recover such amount on demand from such Lender
without setoff, counterclaim or deduction of any kind. If any Lender fails to
pay the amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall
promptly notify Borrower Representative and Borrowers shall immediately repay
such amount to Agent. Nothing in this Section 9.9(b) or elsewhere in this
Agreement or the other Loan Documents shall be deemed to require Agent to
advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
Borrowers may have against any Lender as a result of any default by such Lender
hereunder. To the extent that Agent advances funds to any Borrower on behalf of
any Lender and is not reimbursed therefor on the same Business Day as such
Advance is made, Agent shall be entitled to retain for its account all interest
accrued on such Advance until reimbursed by the applicable Lender.

70

--------------------------------------------------------------------------------



(c) Return of Payments.
 
(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrowers and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.
 
(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, Agent will not
be required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.
 
(d) Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Tranche A Revolving Credit Advance or Tranche B Revolving Credit Advance or any
payment required by it hereunder or to purchase any participation in any Swing
Line Loan to be made or purchased by it on the date specified therefor shall not
relieve any other Lender (each such other Lender, an “Other Lender”) of its
obligations to make such Advance or purchase such participation on such date,
but neither any Other Lender nor Agent shall be responsible for the failure of
any Non-Funding Lender to make an Advance, purchase a participation or make any
other payment required hereunder. Notwithstanding anything set forth herein to
the contrary, a Non-Funding Lender shall not have any voting or consent rights
under or with respect to any Loan Document or constitute a “Lender”, a “Tranche
A Revolving Lender” or a "Tranche B Revolving Lender", as applicable (or be
included in the calculation of “Requisite Lenders” hereunder), for any voting or
consent rights under or with respect to any Loan Document. At Borrower
Representative’s request, Agent or a Person reasonably acceptable to Agent shall
have the right with Agent’s consent and in Agent’s sole discretion (but shall
have no obligation) to purchase from any Non-Funding Lender, and each
Non-Funding Lender agrees that it shall, at Agent’s request, sell and assign to
Agent or such Person, all of the Commitments of that Non-Funding Lender for an
amount equal to the principal balance of all Loans held by such Non-Funding
Lender and all accrued interest and fees with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment Agreement.

71

--------------------------------------------------------------------------------



(e) Dissemination of Information. Agent shall use reasonable efforts to provide
Lenders with any notice of Default or Event of Default received by Agent from,
or delivered by Agent to, any Credit Party, with notice of any Event of Default
of which Agent has actually become aware and with notice of any action taken by
Agent following any Event of Default; provided, that Agent shall not be liable
to any Lender for any failure to do so, except to the extent that such failure
is attributable to Agent’s gross negligence or willful misconduct. Lenders
acknowledge that Borrowers are required to provide Financial Statements and
Collateral Reports to Lenders in accordance with Annexes E and F hereto and
agree that Agent shall have no duty to provide the same to Lenders.
 
(f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent and Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of Agent or Requisite Lenders.
 

 
10.
SUCCESSORS AND ASSIGNS

 
10.1. Successors and Assigns. This Agreement and the other Loan Documents shall
be binding on and shall inure to the benefit of each Credit Party, Agent,
Lenders and their respective successors and assigns (including, in the case of
any Credit Party, a debtor-in-possession on behalf of such Credit Party), except
as otherwise provided herein or therein. No Credit Party may assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
hereunder or under any of the other Loan Documents without the prior express
written consent of Agent and Lenders. Any such purported assignment, transfer,
hypothecation or other conveyance by any Credit Party without the prior express
written consent of Agent and Lenders shall be void. The terms and provisions of
this Agreement are for the purpose of defining the relative rights and
obligations of each Credit Party, Agent and Lenders with respect to the
transactions contemplated hereby and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Loan Documents.
 

 
11.
MISCELLANEOUS

 
11.1. Complete Agreement; Modification of Agreement. The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 11.2. Any letter of interest, commitment letter, fee letter or
confidentiality agreement, if any, between any Credit Party and Agent or any
Lender or any of their respective Affiliates, predating this Agreement and
relating to a financing of substantially similar form, purpose or effect shall
be superseded by this Agreement. Notwithstanding the foregoing, the GE Capital
Fee Letter and any market flex provisions contained in the final commitment
letter between Agent and Borrower shall survive the execution and delivery of
this Agreement and shall continue to be binding obligations of the parties.

72

--------------------------------------------------------------------------------



11.2. Amendments and Waivers. 
 
(a) Except for actions expressly permitted to be taken by Agent, no amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, or any consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent and Borrowers, and by Requisite Lenders or all affected
Lenders, as applicable. Except as set forth in clauses (b) and (c) below, all
such amendments, modifications, terminations or waivers requiring the consent of
any Lenders shall require the written consent of Requisite Lenders.
 
(b) No amendment, modification, termination or waiver of or consent with respect
to any provision of this Agreement that waives compliance with the conditions
precedent set forth in Section 2.2 to the making of any Loan or the incurrence
of any Letter of Credit Obligations shall be effective unless the same shall be
in writing and signed by Agent, Requisite Lenders and Borrowers. Notwithstanding
anything contained in this Agreement to the contrary, no waiver or consent with
respect to any Default or any Event of Default shall be effective for purposes
of the conditions precedent to the making of Loans or the incurrence of Letter
of Credit Obligations set forth in Section 2.2 unless the same shall be in
writing and signed by Agent, Requisite Lenders and Borrowers.
 
(c) No amendment, modification, termination or waiver shall, unless in writing
and signed by Agent and each Lender directly affected thereby: (i) increase the
principal amount of any Lender’s Commitment or the aggregate amount of the
Commitments of all Lenders hereunder (which action shall be deemed to directly
affect all Lenders); (ii) reduce the principal of, rate of interest on or Fees
payable with respect to any Loan or Letter of Credit Obligations of any affected
Lender; (iii) extend any scheduled payment date (other than payment dates of
mandatory prepayments under Section 1.3(b)(ii) or (iii)) or final maturity date
of the principal amount of any Loan of any affected Lender; (iv) waive, forgive,
defer, extend or postpone any payment of interest or Fees as to any affected
Lender; (v) except as otherwise permitted herein or in the other Loan Documents,
release any Guaranty or, release, or permit any Credit Party to sell or
otherwise dispose of, all or substantially all of the Collateral (which action
shall be deemed to directly affect all Lenders); (vi) change the percentage of
the Commitments or of the aggregate unpaid principal amount of the Loans that
shall be required for Lenders or any of them to take any action hereunder; (vii)
amend or waive this Section 11.2 or the definitions of the terms “Requisite
Lenders” or insofar as such definitions affect the substance of this Section
11.2; (viii) increase the percentage advance rates set forth in the definition
of the Tranche A Borrowing Base, Tranche B Borrowing Base or Inventory Advance
Rate (which action shall be deemed to directly affect all Lenders); (ix)
decrease the amount of the minimum Borrowing Availability covenant in Annex G;
(x) adjust any of the criteria for exclusion from Eligible Accounts and Eligible
Inventory set forth in Sections 1.6 and 1.7 or establish new criteria if such
adjustments or new criteria have the effect of making more credit available; or
(xi) amend the order of application of payments and proceeds of Collateral after
acceleration or maturity of the Obligations set forth in Section 1.11(a).
Furthermore, no amendment, modification, termination or waiver affecting the
rights or duties of Agent or L/C Issuer, under this Agreement or any other Loan
Document, shall be effective unless in writing and signed by Agent or L/C
Issuer, as the case may be, in addition to Lenders required hereinabove to take
such action. No amendment, modification or waiver of this Agreement or any Loan
Document altering the ratable treatment of Obligations arising under Secured
Rate Contracts resulting in such Obligations being junior in right of payment to
principal on the Loans or resulting in Obligations owing to any Secured Swap
Provider becoming unsecured (other than release of Liens in accordance with the
terms hereof), in each case in a manner adverse to any Secured Swap Provider,
shall be effective without the written consent of GE Capital. Each amendment,
modification, termination or waiver shall be effective only in the specific
instance and for the specific purpose for which it was given. No amendment,
modification, termination or waiver shall be required for Agent to take
additional Collateral pursuant to any Loan Document. No amendment, modification,
termination or waiver of any provision of any Note shall be effective without
the written concurrence of the holder of that Note. No notice to or demand on
any Credit Party in any case shall entitle such Credit Party or any other Credit
Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each holder
of the Notes at the time outstanding and each future holder of the Notes.

73

--------------------------------------------------------------------------------



(d) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all affected Lenders,
the consent of Requisite Lenders is obtained, but the consent of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained being referred to as a “Non-Consenting Lender”), then, so long as Agent
is not a Non-Consenting Lender, at Borrower Representative’s request, Agent or a
Person reasonably acceptable to Agent shall have the right with Agent’s consent
and in Agent’s sole discretion (but shall have no obligation) to purchase from
such Non-Consenting Lenders, and such Non-Consenting Lenders agree that they
shall, upon Agent’s request, sell and assign to Agent or such Person, all of the
Commitments of such Non-Consenting Lenders for an amount equal to the principal
balance of all Loans held by the Non-Consenting Lenders and all accrued interest
and Fees with respect thereto through the date of sale, such purchase and sale
to be consummated pursuant to an executed Assignment Agreement.
 
(e) Upon payment in full in cash and performance of all of the Obligations
(other than indemnification Obligations), termination of the Commitments and a
release of all claims against Agent and Lenders, and so long as no suits,
actions, proceedings or claims are pending or threatened against any Indemnified
Person asserting any damages, losses or liabilities that are Indemnified
Liabilities, Agent shall deliver to Borrowers termination statements, mortgage
releases and other documents necessary or appropriate to evidence the
termination of the Liens securing payment of the Obligations.

74

--------------------------------------------------------------------------------



11.3. Fees and Expenses. Borrowers shall reimburse (i) Agent for all fees, costs
and expenses (including the reasonable fees and expenses of all of its counsel,
advisors, consultants and auditors) and (ii) Agent (and, with respect to clauses
(c) and (d) below, all Lenders) for all fees, costs and expenses, including the
reasonable fees, costs and expenses of counsel or other advisors (including
environmental and management consultants and appraisers), incurred in connection
with the negotiation, preparation and filing and/or recordation of the Loan
Documents and incurred in connection with:
 
(a) any amendment, modification or waiver of, consent with respect to, or
termination of, any of the Loan Documents or Related Transactions Documents or
advice in connection with the syndication and administration of the Loans made
pursuant hereto or its rights hereunder or thereunder;
 
(b) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, any Credit Party or any other Person and
whether as a party, witness or otherwise) in any way relating to the Collateral,
any of the Loan Documents or any other agreement to be executed or delivered in
connection herewith or therewith, including any litigation, contest, dispute,
suit, case, proceeding or action, and any appeal or review thereof, in
connection with a case commenced by or against any or all of the Credit Parties
or any other Person that may be obligated to Agent by virtue of the Loan
Documents; including any such litigation, contest, dispute, suit, proceeding or
action arising in connection with any work-out or restructuring of the Loans
during the pendency of one or more Events of Default; provided, that no Person
shall be entitled to reimbursement under this clause (c) in respect of any
litigation, contest, dispute, suit, proceeding or action to the extent any of
the foregoing results from such Person’s gross negligence or willful misconduct;
 
(c) any attempt to enforce any remedies of Agent against any or all of the
Credit Parties or any other Person that may be obligated to Agent or any Lender
by virtue of any of the Loan Documents, including any such attempt to enforce
any such remedies in the course of any work-out or restructuring of the Loans
during the pendency of one or more Events of Default; provided, that in the case
of reimbursement of counsel for Lenders other than Agent, such reimbursement
shall be limited to one counsel for all such Lenders;
 
(d) any workout or restructuring of the Loans during the pendency of one or more
Events of Default, provided, that in the case of reimbursement of counsel for
Lenders other than Agent, such reimbursement shall be limited to one counsel for
all such Lenders; and
 
(e) efforts to (i) monitor the Loans or any of the other Obligations, (ii)
evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral;
 
including, as to each of clauses (a) through (e) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrowers to Agent. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
fees, costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram or
telecopy charges; secretarial overtime charges; and expenses for travel, lodging
and food paid or incurred in connection with the performance of such legal or
other advisory services.

75

--------------------------------------------------------------------------------



11.4. No Waiver. Agent’s or any Lender’s failure, at any time or times, to
require strict performance by the Credit Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable required Lenders, and directed to Borrowers specifying
such suspension or waiver.
 
11.5. Remedies. Agent’s and Lenders’ rights and remedies under this Agreement
shall be cumulative and nonexclusive of any other rights and remedies that Agent
or any Lender may have under any other agreement, including the other Loan
Documents, by operation of law or otherwise. Recourse to the Collateral shall
not be required.
 
11.6. Severability. Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such a manner as to be effective
and valid under applicable law, but if any provision of this Agreement or any
other Loan Document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement or such other Loan Document.
 
11.7. Conflict of Terms. Except as otherwise provided in this Agreement or any
of the other Loan Documents by specific reference to the applicable provisions
of this Agreement, if any provision contained in this Agreement conflicts with
any provision in any of the other Loan Documents, the provision contained in
this Agreement shall govern and control.
 
11.8. Confidentiality. Agent and each Lender agree to use commercially
reasonable efforts (equivalent to the efforts Agent or such Lender applies to
maintaining the confidentiality of its own confidential information) to maintain
as confidential all confidential information provided to them by the Credit
Parties and designated as confidential for a period of two (2) years following
receipt thereof, except that Agent and any Lender may disclose such information
(a) to Persons employed or engaged by Agent or such Lender; (b) to any bona fide
assignee or participant or potential assignee or participant that has agreed to
comply with the covenant contained in this Section 11.8 (and any such bona fide
assignee or participant or potential assignee or participant may disclose such
information to Persons employed or engaged by them as described in clause (a)
above); (c) as required or requested by any Governmental Authority or reasonably
believed by Agent or such Lender to be compelled by any court decree, subpoena
or legal or administrative order or process; (d) as, on the advice of Agent’s or
such Lender’s counsel, is required by law; (e) in connection with the exercise
of any right or remedy under the Loan Documents or in connection with any
Litigation to which Agent or such Lender is a party; or (f) that ceases to be
confidential through no fault of Agent or any Lender.

76

--------------------------------------------------------------------------------



11.9. GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW
YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
THAT AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY;
PROVIDED FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT.
EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY
WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN
ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR FOUR (4) DAYS
AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

77

--------------------------------------------------------------------------------



11.10. Notices. 
 
(a) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to (A) the party to be notified and sent to the address or facsimile number
indicated in Annex I, or (B) otherwise to the party to be notified at its
address specified on the signature page of any applicable Assignment Agreement,
(ii) posted to Intralinks® (to the extent such system is available and set up by
or at the direction of the Agent prior to posting) in an appropriate location by
uploading such notice, demand, request, direction or other communication to
www.intralinks.com, faxing it to 866-545-6600 with an appropriate bar-coded fax
coversheet or using such other means of posting to Intralinks® as may be
available and reasonably acceptable to the Agent prior to such posting, (iii)
posted to any other E-System set up by or at the direction of Agent in an
appropriate location or (iv) addressed to such other address as shall be
notified in writing (A) in the case of Borrower Representative, Agent and Swing
Line Lender, to the other parties hereto and (B) in the case of all other
parties, to Borrower Representative and Agent. Transmission by electronic mail
(including E-Fax, even if transmitted to the fax numbers set forth in clause (i)
above) shall not be sufficient or effective to transmit any such notice under
this clause (a) unless such transmission is an available means to post to any
E-System.
 
(b) Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received (i)
if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service, (iii)
if delivered by registered or certified mail, return receipt requested four (4)
days following the date when sent, (iv) if delivered by facsimile (other than to
post to an E-System pursuant to clause (a)(ii) or (a)(iii) above), upon sender’s
receipt of confirmation of proper transmission, and (v) if delivered by posting
to any E-System, on the later of the date of such posting in an appropriate
location and the date access to such posting is given to the recipient thereof
in accordance with the standard procedures applicable to such E-System. Failure
or delay in delivering copies of any notice, demand, request, consent, approval,
declaration or other communication to any Person (other than Borrower
Representative or Agent) designated in Annex I to receive copies shall in no way
adversely affect the effectiveness of such notice, demand, request, consent,
approval, declaration or other communication. The giving of any notice required
hereunder may be waived in writing by the party entitled to receive such notice.
 
11.11. Section Titles. The Section titles and Table of Contents contained in
this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.
 
11.12. Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.

78

--------------------------------------------------------------------------------



11.13. WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY CREDIT PARTY ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.
 
11.14. Press Releases and Related Matters. Each Credit Party executing this
Agreement agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure using the name of GE Capital or its
affiliates or referring to this Agreement, the other Loan Documents or the
Related Transactions Documents without at least two (2) Business Days’ prior
notice to GE Capital and without the prior written consent of GE Capital unless
(and only to the extent that) such Credit Party or Affiliate is required to do
so under law and then, in any event, such Credit Party or Affiliate will consult
with GE Capital before issuing such press release or other public disclosure;
provided, however that with respect to any public filings required by applicable
securities laws and/or stock exchange rules, each Credit Party agrees that it
shall use its reasonable efforts to provide Agent with an opportunity to comment
thereon prior to the filing thereof. Each Credit Party consents to the
publication by Agent or any Lender of customary advertising material relating to
the financing transactions contemplated by this Agreement using Borrowers’ name,
product photographs, logo or trademark. Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.
 
11.15. Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Credit
Party for liquidation or reorganization, should any Credit Party become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Credit Party’s assets, and shall continue to be effective or to be reinstated,
as the case may be, if at any time payment and performance of the Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.
 
11.16. Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 11.9 and 11.13, with its counsel.

79

--------------------------------------------------------------------------------



11.17. No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
 
11.18. USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act
(as hereinafter defined) and Agent (for itself and not on behalf of any Lender)
hereby notifies each Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies each Borrower, which information includes the name and address
of each Borrower and other information that will allow such Lender or Agent, as
applicable, to identify such Borrower in accordance with the Patriot Act.
 
11.19. Amendment and Restatement. This Agreement amends and restates in its
entirety the Existing Credit Agreement and upon the effectiveness of this
Agreement, the terms and provisions of the Existing Credit Agreement shall,
subject to this Section 11.19, be superseded hereby. All references to the
“Credit Agreement” contained in the Loan Documents delivered in connection with
the Existing Credit Agreement or this Agreement shall, and shall be deemed to,
refer to this Agreement. Notwithstanding the amendment and restatement of the
Existing Credit Agreement by this Agreement, the Obligations of the Borrowers
and the other Credit Parties outstanding under the Existing Credit Agreement and
the other Loan Documents as of the Closing Date shall remain outstanding and
shall constitute continuing Obligations and shall continue as such to be secured
by the Collateral. Such Obligations shall in all respects be continuing and this
Agreement shall not be deemed to evidence or result in a novation or repayment
and reborrowing of such Obligations. The Liens securing payment of the
Obligations under the Existing Credit Agreement, as amended and restated in the
form of this Agreement, shall in all respects be continuing, securing the
payment of all Obligations.
 

 
12.
CROSS-GUARANTY

 
12.1. Cross-Guaranty. Each Borrower hereby agrees that such Borrower is jointly
and severally liable for, and hereby absolutely and unconditionally guarantees
to Agent and Lenders and their respective successors and assigns, the full and
prompt payment (whether at stated maturity, by acceleration or otherwise) and
performance of, all Obligations owed or hereafter owing to Agent and Lenders by
each other Borrower. Each Borrower agrees that its guaranty obligation hereunder
is a continuing guaranty of payment and performance and not of collection, that
its obligations under this Section 12 shall not be discharged until payment and
performance, in full, of the Obligations has occurred, and that its obligations
under this Section 12 shall be absolute and unconditional, irrespective of, and
unaffected by,
 
(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

80

--------------------------------------------------------------------------------



(b) the absence of any action to enforce this Agreement (including this Section
12) or any other Loan Document or the waiver or consent by Agent and Lenders
with respect to any of the provisions thereof;
 
(c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Agent and Lenders in respect thereof (including the release of any
such security);
 
(d) the insolvency of any Credit Party; or
 
(e) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.
 
Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.
 
12.2. Waivers by Borrowers. Each Borrower expressly waives all rights it may
have now or in the future under any statute, or at common law, or at law or in
equity, or otherwise, to compel Agent or Lenders to marshal assets or to proceed
in respect of the Obligations guaranteed hereunder against any other Credit
Party, any other party or against any security for the payment and performance
of the Obligations before proceeding against, or as a condition to proceeding
against, such Borrower. It is agreed among each Borrower, Agent and Lenders that
the foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Loan Documents and that, but for the provisions of this
Section 12 and such waivers, Agent and Lenders would decline to enter into this
Agreement.
 
12.3. Benefit of Guaranty. Each Borrower agrees that the provisions of this
Section 12 are for the benefit of Agent and Lenders and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Borrower and Agent or Lenders, the
obligations of such other Borrower under the Loan Documents.
 
12.4. Waiver of Subrogation, Etc. Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, and except as set forth in
Section 12.7, each Borrower hereby expressly and irrevocably waives any and all
rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor for so long as any of the
Obligations shall remain outstanding. Each Borrower acknowledges and agrees that
this waiver is intended to benefit Agent and Lenders and shall not limit or
otherwise affect such Borrower’s liability hereunder or the enforceability of
this Section 12, and that Agent, Lenders and their respective successors and
assigns are intended third party beneficiaries of the waivers and agreements set
forth in this Section 12.4.
 
12.5. Election of Remedies. If Agent or any Lender may, under applicable law,
proceed to realize its benefits under any of the Loan Documents giving Agent or
such Lender a Lien upon any Collateral, whether owned by any Borrower or by any
other Person, either by judicial foreclosure or by non-judicial sale or
enforcement, Agent or any Lender may, at its sole option, determine which of its
remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 12. If, in the exercise of any of its rights and
remedies, Agent or any Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Borrower hereby consents to such action by Agent or
such Lender and waives any claim based upon such action, even if such action by
Agent or such Lender shall result in a full or partial loss of any rights of
subrogation that each Borrower might otherwise have had but for such action by
Agent or such Lender. Any election of remedies that results in the denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. In the event Agent or any Lender shall bid at
any foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, Agent or such Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Agent or such Lender
but shall be credited against the Obligations. The amount of the successful bid
at any such sale, whether Agent, Lender or any other party is the successful
bidder, shall be conclusively deemed to be the fair market value of the
Collateral and the difference between such bid amount and the remaining balance
of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 12, notwithstanding that any present
or future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which Agent or any Lender might otherwise be
entitled but for such bidding at any such sale.

81

--------------------------------------------------------------------------------



12.6. Limitation. Notwithstanding any provision herein contained to the
contrary, each Borrower’s liability under this Section 12 (which liability is in
any event in addition to amounts for which such Borrower is primarily liable
under Section 1) shall be limited to an amount not to exceed as of any date of
determination the greater of:
 
(a) the net amount of all Loans advanced to any other Borrower under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower; and
 
(b) the amount that could be claimed by Agent and Lenders from such Borrower
under this Section 12 without rendering such claim voidable or avoidable under
Section 548 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law after taking into account, among other things, such Borrower’s right
of contribution and indemnification from each other Borrower under Section 12.7.
 
12.7. Contribution with Respect to Guaranty Obligations. 
 
(a) To the extent that any Borrower shall make a payment under this Section 12
of all or any of the Obligations (other than Loans made to that Borrower for
which it is primarily liable) (a “Guarantor Payment”) that, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Borrower, exceeds the amount that such Borrower would otherwise have paid if
each Borrower had paid the aggregate Obligations satisfied by such Guarantor
Payment in the same proportion that such Borrower’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Commitments, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.

82

--------------------------------------------------------------------------------



(b) As of any date of determination, the “Allocable Amount” of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Borrower under this Section 12 without rendering such claim voidable
or avoidable under Section 548 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law.
 
(c) This Section 12.7 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 12.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 12.1. Nothing contained in this Section
12.7 shall limit the liability of any Borrower to pay the Loans made directly or
indirectly to that Borrower and accrued interest, Fees and expenses with respect
thereto for which such Borrower shall be primarily liable.
 
(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.
 
(e) The rights of the indemnifying Borrowers against other Credit Parties under
this Section 12.7 shall be exercisable upon the full and indefeasible payment of
the Obligations and the termination of the Commitments.
 
12.8. Liability Cumulative. The liability of Borrowers under this Section 12 is
in addition to and shall be cumulative with all liabilities of each Borrower to
Agent and Lenders under this Agreement and the other Loan Documents to which
such Borrower is a party or in respect of any Obligations or obligation of the
other Borrowers, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

83

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 
FINLAY FINE JEWELRY CORPORATION,
as Borrower
 
By:
/s/ Bruce E. Zurlnick
Name:
 
Title:
     
CARLYLE & CO. JEWELERS LLC,
as Borrower
   
By:
/s/ Bruce E. Zurlnick
Name:
 
Title:
     
L. CONGRESS, INC.,
as Borrower
   
By:
/s/ Bruce E. Zurlnick
Name:
 
Title:
 

 
[Signature Page to Fourth Amended and Restated Credit Agreement]


--------------------------------------------------------------------------------




GENERAL ELECTRIC CAPITAL
CORPORATION,
as Agent and Lender
 
By:
/s/ Charles Chiodo
Name:
Charles Chiodo
Title:
Duly Authorized Signatory

 
[Signature Page to Fourth Amended and Restated Credit Agreement]


--------------------------------------------------------------------------------



The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.


FINLAY ENTERPRISES, INC.,
as Parent
   
By:
/s/ Bruce E. Zurlnick
Name:
 
Title:
   
FINLAY JEWELRY, INC.,
as a Credit Party
   
By:
/s/ Bruce E. Zurlnick
Name:
 
Title:
     
FINLAY MERCHANDISING & BUYING, INC.,
as a Credit Party
   
By:
/s/ Bruce E. Zurlnick
Name:
 
Title:
     
EFINLAY, INC.,
as a Credit Party
 
By:
/s/ Bruce E. Zurlnick
Name:
 
Title:
         
PARK PROMENADE LLC,
as a Credit Party
   
By:
/s/ Bruce E. Zurlnick
Name:
 
Title:
 

 
[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------


 
Pursuant to Item 601(b)(2) of Regulation S-K, the following is a list of omitted
annexes, exhibits and schedules to the Fourth Amended and Restated Credit
Agreement. Finlay agrees to furnish supplementally to the Securities and
Exchange Commission a copy of any omitted annex, exhibit or schedule upon
request.
 
ANNEXES
Annex C (Section 1.8)
-
Cash Management System
Annex D (Section 2.1(a))
-
Closing Checklist
Annex E (Section 4.1(a))
-
Financial Statements and Projections - Reporting
Annex F (Section 4.1(b))
-
Collateral Reports
Annex H (Section 9.9(a))
-
Lenders’ Wire Transfer Information
Annex I (Section 11.10)
-
Notice Addresses
Annex J (from Annex A)
-
Commitments as of Closing Date
 
EXHIBITS
Exhibit 1.1(a)(i)
 
 
-
 
 
Form of Notice of Tranche A Revolving Credit Advance
Exhibit 1.1(a)(ii)
-
Form of Tranche A Revolving Note
Exhibit 1.1(a)(iii)
-
Form of Notice of Tranche B Revolving Credit Advance
Exhibit 1.1(a)(iv) 
-
Form of Tranche B Revolving Note
Exhibit 1.1(b)(ii)
-
Form of Swing Line Note
Exhibit 1.5(e)
-
Form of Notice of Conversion/Continuation
Exhibit 4.1(b)
-
Form of Borrowing Base Certificate
Exhibit 5.19
 
Form of Consignor Letter
Exhibit 9.1(a)
-
Form of Assignment Agreement
Exhibit A-1
-
Form of Indemnification Agreement
Exhibit B-1
-
Application for Standby Letter of Credit
Exhibit B-2
-
Application for Documentary Letter of Credit
 
SCHEDULES
Schedule 1.1
 
 
-
 
 
Agent’s Representatives
Disclosure Schedule 1.4
-
Sources and Uses; Funds Flow Memorandum
Disclosure Schedule 3.1
-
Type of Entity; State of Organization
Disclosure Schedule 3.2
-
Executive Offices, Collateral Locations, FEIN
Disclosure Schedule 3.4(A)
-
Financial Statements
Disclosure Schedule 3.4(B)
-
Projections
Disclosure Schedule 3.6
-
Real Estate and Leases
Disclosure Schedule 3.7
-
Labor Matters
Disclosure Schedule 3.8
-
Ventures, Subsidiaries and Affiliates; Outstanding Stock
Disclosure Schedule 3.11
-
Tax Matters
Disclosure Schedule 3.12
-
ERISA Plans
Disclosure Schedule 3.13
-
Litigation
Disclosure Schedule 3.14
-
Brokers
Disclosure Schedule 3.15
-
Intellectual Property
Disclosure Schedule 3.17
-
Hazardous Materials
Disclosure Schedule 3.18
-
Insurance


--------------------------------------------------------------------------------




Disclosure Schedule 3.19
-
Deposit and Disbursement Accounts
Disclosure Schedule 3.20
-
Government Contracts
Disclosure Schedule 3.22
-
Consignor Letters
Disclosure Schedule 3.25
-
License Agreements
Disclosure Schedule 3.26
-
Material Contracts
Disclosure Schedule 5.1
-
Trade Names
Disclosure Schedule 6.2
-
Existing Investments
Disclosure Schedule 6.3
-
Indebtedness
Disclosure Schedule 6.4(a)
-
Transactions with Affiliates
Disclosure Schedule 6.7
-
Existing Liens


--------------------------------------------------------------------------------



ANNEX A (RECITALS)
 
TO
 
CREDIT AGREEMENT
 
DEFINITIONS
 
Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:
 
“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).
 
“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper, or Instruments),
(including any such obligations that may be characterized as an account or
contract right under the Code), (b) all of each Credit Party’s rights in, to and
under all purchase orders or receipts for goods or services, (c) all of each
Credit Party’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods), (d)
all rights to payment due to any Credit Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Credit Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Credit Party), (e) all health care insurance receivables and (f) all
collateral security of any kind, given by any Account Debtor or any other Person
with respect to any of the foregoing.
 
“Acquired Business” means, solely with respect to periods prior to the Closing
Date, the assets and business owned by Sellers that are operated as a division
known as the Bailey Banks & Biddle brand.
 
“Acquisition” means the acquisition of all or substantially all of the assets of
the Acquired Business.
 
“Acquisition Agreement” means that certain Asset Purchase Agreement dated
September 27, 2007 by and among Zale Corporation, a Delaware corporation, Zale
Delaware, Inc., a Delaware corporation (“Opco”), TXDC, L.P., a Texas limited
partnership (“Inventory Company,” and, together with Opco, “Sellers”), Finlay
and, for limited purposes, Finlay Enterprises, Inc., a Delaware corporation.

Annex A - 1

--------------------------------------------------------------------------------



“Adjusted Excess Availability” means as of any date of determination, Borrowing
Availability less $30,000,000.
 
“Advance” means any Tranche A Revolving Credit Advance, Tranche B Revolving
Advance or Swing Line Advance, as the context may require.
 
“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 10% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, and (c) each of such
Person’s officers, directors, joint venturers and partners. For the purposes of
this definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude Agent and each Lender.
 
“Agent” means GE Capital in its capacity as Agent for Lenders or its successor
appointed pursuant to Section 9.7.
 
“Aggregate Borrowing Base” means the sum of the Tranche A Borrowing Base
(without reduction for any Tranche B Deficiency Amount) and the Tranche B
Borrowing Base.
 
“Agreement” means the Credit Agreement by and among Borrowers, the other Credit
Parties party thereto, GE Capital, as Agent and Lender and the other Lenders
from time to time party thereto, as the same may be amended, supplemented,
restated or otherwise modified from time to time.
 
“Appendices” has the meaning ascribed to it in the recitals to the Agreement.
 
“Applicable Margins” means collectively the Applicable Tranche A Revolver Index
Margin, the Applicable Tranche A Revolver LIBOR Margin, the Applicable Tranche B
Revolver Index Margin and the Applicable Tranche B Revolver LIBOR Margin.
 
“Applicable Tranche A Revolver LIBOR Margin” means the per annum interest rate
from time to time in effect and payable in addition to the LIBOR Rate applicable
to the Tranche A Revolving Loan, as determined by reference to Section 1.5(a).
 
“Applicable Tranche A Revolver Index Margin” means the per annum interest rate
margin from time to time in effect and payable in addition to the Index Rate
applicable to the Tranche A Revolving Loan, as determined by reference to
Section 1.5(a).
 
“Applicable Tranche B Revolver LIBOR Margin” means the per annum interest rate
from time to time in effect and payable in addition to the LIBOR Rate applicable
to the Tranche B Revolving Loan, as determined by reference to Section 1.5(a).

Annex A - 2

--------------------------------------------------------------------------------



“Applicable Tranche B Revolver Index Margin” means the per annum interest rate
margin from time to time in effect and payable in addition to the Index Rate
applicable to the Tranche B Revolving Loan, as determined by reference to
Section 1.5(a).
 
“Assignment Agreement” has the meaning ascribed to it in Section 9.1(a).
 
“Average Adjusted Excess Availability” means, as of any date of determination,
(a) Adjusted Excess Availability for each day during the calendar quarter most
recently ended, divided by (b) the number of days occurring during such period.
 
“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§101 et seq.
 
“Blocked Accounts” has the meaning ascribed to it in Annex C.
 
“Borrower Representative” means Finlay in its capacity as Borrower
Representative pursuant to the provisions of Section 1.1(d).
 
“Borrowers” and “Borrower” have the respective meanings ascribed thereto in the
preamble to the Agreement.
 
“Borrowing Availability” means as of any date of determination as to all
Borrowers, the lesser of (i) the sum of the Tranche A Maximum Amount and the
Tranche B Maximum Amount and (ii) the Aggregate Borrowing Base (subject to any
Reserves in effect on such date) less the sum of the aggregate Tranche A
Revolving Loan, Tranche B Revolving Loan and Swing Line Loan then outstanding.
 
“Borrowing Base Certificate” means a certificate to be executed and delivered
from time to time by each Borrower in the form attached to the Agreement as
Exhibit 4.1(b).
 
“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York and in
reference to LIBOR Loans shall mean any such day that is also a LIBOR Business
Day.
 
“Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness but excluding any
Initial License Expense) by such Person during any measuring period for any
fixed assets or improvements or for replacements, substitutions or additions
thereto that have a useful life of more than one year and that are required to
be capitalized under GAAP.
 
“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.
 
“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

Annex A - 3

--------------------------------------------------------------------------------



“Carlyle” has the meaning ascribed to it in the preamble to the Agreement.
 
“Carlyle Credit Party” means, collectively, Carlyle and Park Promenade.
 
“Carlyle Credit Party Management, Services and Allocation Agreements” has the
meaning ascribed to it in Section 6.4.
 
“Carlyle Executive Employment Agreements” means (i) the Employment Agreement
dated as of May 19, 2005 among John K. Cohen and Carlyle and (ii) the Employment
Agreement dated as of May 19, 2005 among Russell L. Cohen and Carlyle, each as
originally in effect or as amended in accordance with its terms and the
limitations set forth in Section 6.16 hereof.
 
“Carlyle/Finlay Lease” has the meaning ascribed to it in Section 6.4.
 
“Carlyle Intercompany Services and Allocation Agreements” has the meaning
ascribed to it in Section 6.4.
 
“Carlyle License Agreement” shall mean any Trade Name License Agreement entered
into on or at any time after the Closing Date among Finlay Merchandising and any
one or more of the Carlyle Credit Parties (as any such agreement may be amended,
modified, or supplemented from time to time in accordance with its terms and the
terms hereof) which shall provide for the licensing back to such Carlyle Credit
Parties of any Trademarks previously transferred by the Carlyle Credit Parties
to Finlay Merchandising pursuant to Section 6.8(h) on licensing terms
substantially similar to those provided for in the Finlay License Agreement.
 
“Cash Collateral Account” has the meaning ascribed to it Annex B.
 
“Cash Management Systems” has the meaning ascribed to it in Section 1.8.
 
“Change of Control” means any of the following: (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934,) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934,) of 35% or more of the issued and outstanding shares of capital Stock of
Parent having the right to vote for the election of directors of Parent under
ordinary circumstances; (b) during any period of twelve consecutive calendar
months, individuals who at the beginning of such period constituted the board of
directors of Parent (together with any new directors whose election by the board
of directors of Parent or whose nomination for election by the Stockholders of
Parent was approved by a vote of at least two-thirds of the directors then still
in office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
then in office; (c) Parent ceases to own and control all of the economic and
voting rights associated with all of the outstanding capital Stock of Finlay;
(d) Finlay ceases to own and control all of the economic and voting rights
associated with all of the outstanding capital Stock of any of its Subsidiaries
or (e) a “Change of Control” as such term is defined in the Senior Note
Indenture.

Annex A - 4

--------------------------------------------------------------------------------



“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances upon or
relating to (a) the Collateral, (b) the Obligations, (c) the employees, payroll,
income or gross receipts of any Credit Party, (d) any Credit Party’s ownership
or use of any properties or other assets, or (e) any other aspect of any Credit
Party’s business.
 
“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party.
 
“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.
 
“Closing Date” means November 9, 2007.
 
“Closing Material Adverse Effect” means a material adverse effect upon the
condition (financial or otherwise), business, assets or results of operations of
Borrowers, the Acquired Business and their respective Subsidiaries, taken as a
whole; provided that “Closing Material Adverse Effect” shall not be deemed to
include an event, change, occurrence or effect to the extent it relates to (A)
applicable economic or market conditions generally affecting the industry in
which Borrowers and the Acquired Business operate that do not affect them in a
materially disproportionate manner; (B) the announcement of the Related
Transactions; (C) the execution of, compliance with the terms of, or the taking
of any action required by the Acquisition Agreement, and the other transactions
contemplated by the Acquisition Agreement; (D) any change in accounting
requirements or principles or any change of laws of general applicability or the
interpretation thereof; or (E) any change in prevailing interest rates.
 
“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.
 
“Collateral” means the property covered by the Security Agreement, the Mortgages
and the other Collateral Documents and any other property, real or personal,
tangible or intangible, now existing or hereafter acquired, that may at any time
be or become subject to a security interest or Lien in favor of Agent, on behalf
of itself and Lenders, to secure the Obligations.

Annex A - 5

--------------------------------------------------------------------------------


 
“Collateral Documents” means the Security Agreement, the Pledge Agreement, the
Guaranties, the Mortgages, the Patent Security Agreement, the Trademark Security
Agreement, the Copyright Security Agreement and all similar agreements entered
into guaranteeing payment of, or granting a Lien upon property as security for
payment of, the Obligations.
 
“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex F.
 
“Collection Account” means that certain account of Agent, account number
502-795-13 in the name of Agent at DeutscheBank Trust Company Americas in New
York, New York ABA No. 021 001 033, or such other account as may be specified in
writing by Agent as the “Collection Account.”
 
“Commitment Termination Date” means the earliest of (a) November 9, 2012, (b)
the date which is four (4) months prior to the scheduled maturity of the Senior
Notes unless the Senior Notes shall have been paid in full through a permitted
refinancing on or prior to such date, (c) the date of termination of Lenders’
obligations to make Advances and to incur Letter of Credit Obligations or permit
existing Loans to remain outstanding pursuant to Section 8.2(b), and (d) the
date of indefeasible prepayment in full by Borrowers of the Loans and the
cancellation and return (or stand-by guarantee) of all Letters of Credit or the
cash collateralization of all Letter of Credit Obligations pursuant to Annex B,
and the permanent reduction of all Commitments to zero dollars ($0).
 
“Commitments” means (a) as to any Lender, the aggregate of such Lender’s Tranche
A Revolving Loan Commitment (including without duplication the Swing Line
Lender’s Swing Line Commitment as a subset of its Tranche A Revolving Loan
Commitment) and Tranche B Revolving Commitment as set forth on Annex J to the
Agreement or in the most recent Assignment Agreement executed by such Lender,
and (b) as to all Lenders, the aggregate of all Lenders’ Tranche A Revolving
Loan Commitments (including without duplication the Swing Line Lender’s Swing
Line Commitment as a subset of its Tranche A Revolving Loan Commitment) and
Tranche B Revolving Commitments, which aggregate commitment shall be Five
Hundred Fifty Million Dollars ($550,000,000) on the Closing Date, as to each of
clauses (a) and (b), as such Commitments may be reduced, amortized or adjusted
from time to time in accordance with the Agreement.
 
“Concentration Accounts” has the meaning ascribed to it in Annex C.
 
“Congress” means L. Congress, Inc., a Florida corporation.
 
“Congress Acquisition” means the acquisition of the Congress Shares pursuant to
the Congress SPA.
 
“Congress Credit Card Services Account” means that certain deposit account
established in connection with the Congress Credit Card Services Agreement and
maintained at a bank reasonably acceptable to Agent.

Annex A - 6

--------------------------------------------------------------------------------



“Congress Credit Card Services Agreement” means that certain Shoppers Charge
Accounts Co. Private Label Credit Card Agreement, dated as of May 1, 2006, by an
between Shoppers Charge Account Co., a division of TD Banknorth, N.A., and
Congress (d/b/a Congress Jewelers), as amended.
 
“Congress Rolex Intercreditor” means that certain Intercreditor Agreement dated
November 30, 2006 by and between Rolex Watch U.S.A. and the Agent and relating
to the Congress Rolex Inventory. 
 
“Congress Rolex Inventory” means the Inventory subject to the Congress Rolex
Security Agreements.
 
“Congress Rolex Security Agreements” means, collectively, (i) that certain
Security Agreement, dated as of February 21, 1997, between Congress and Rolex
Watch U.S.A., (ii) that certain Security Agreement, dated as of May 25, 2000,
between Congress and Rolex Watch U.S.A., (iii) that certain Security Agreement,
dated as of August 21, 2001, between Congress and Rolex Watch U.S.A., (iv) that
certain Security Agreement, dated as of October 3, 2003, between Congress and
Rolex Watch U.S.A., and (v) that certain Security Agreement, dated as of
September 1, 2006, between Congress and Rolex Watch U.S.A
 
“Congress Shares” means the shares of common stock of Congress.
 
“Congress SPA” means that certain Stock Purchase Agreement (together with the
schedules thereto), dated as of November 7, 2006, by and among Finlay, Congress
and Scot Congress and Doug Congress, the stockholders of the company.


“Consignment Agreement” shall mean (i) each written consignment agreement
existing as of the Closing Date or entered into after the Closing Date and as to
which Finlay has complied with Section 5.11 hereof, in each case, as in effect
from time to time, and (ii) each consignment arrangement, which is not evidenced
by or memorialized in a writing signed by the consignor and as to which Finlay
has complied with Section 5.11 hereof, in each case, under which Finlay or any
Domestic Subsidiary thereof is the consignee thereunder.
 
“Consignment Inventory” shall mean, at any time, each item of merchandise which
(i) at such time is in the possession of the Borrowers or any Domestic
Subsidiary thereof as consignee pursuant to a Consignment Agreement which, if
not in a writing signed by the consignor, has been approved in writing by the
Agent, (ii) at such time is identified by item number by the Borrowers or any
Domestic Subsidiary thereof to Agent as being “memo” or “consigned” inventory,
(iii) as of such time has not been sold or deemed sold to or by the Borrowers or
any Domestic Subsidiary thereof, (iv) to which ownership, at such time, is
retained by a consignor under such Consignment Agreement or other consignment
arrangement until such item or merchandise is sold or deemed sold by such
consignor to the consignee, and (v) accordingly, at such time, is not an asset
of the Borrowers or any Domestic Subsidiary thereof. Ownership of an item of
merchandise described in the foregoing sentence is deemed to be retained by such
consignor until, in accordance with the applicable Consignment Agreement or
other consignment arrangement, ownership is transferred (or deemed to be
transferred) to a buyer, the Borrowers or any Domestic Subsidiary thereof,
regardless of whether any procedures have been performed to protect the third
party’s title to such item of merchandise. Additionally, “Consignment Inventory”
(a) includes, at any time, any item of merchandise (including the gold content
thereof) which (i) contains gold which is leased or consigned or lent to the
Borrowers or any Domestic Subsidiary thereof, and (ii) complies at such time
with clauses (ii) and (iii) of the first sentence of this definition, and (b)
excludes all cash and non-cash proceeds of any item of merchandise (and any gold
content thereof) which constituted Consignment Inventory.

Annex A - 7

--------------------------------------------------------------------------------



“Consignor Letter” means a letter agreement executed and delivered by a
consignor of “memo” or “consigned” inventory to the Borrowers substantially in
the form of Exhibit 5.19 hereto (it being understood and agreed that a letter
agreement substantially in the form of the corresponding exhibit to the Original
Credit Agreement or the First, Second or Third Amended and Restated Credit
Agreement shall be acceptable).
 
“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Credit Party may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.
 
“Control Letter” means a letter agreement between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Credit Party, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements and other
financial assets held in a securities account in the name of any Credit Party,
(iii) a futures commission merchant or clearing house, as applicable, with
respect to commodity accounts and commodity contracts held by any Credit Party,
whereby, among other things, the issuer, securities intermediary or futures
commission merchant limits any security interest in the applicable financial
assets in a manner reasonably satisfactory to Agent, acknowledges the Lien of
Agent, on behalf of itself and Lenders, on such financial assets, and agrees to
follow the instructions or entitlement orders of Agent without further consent
by the affected Credit Party.
 
“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.
 
“Copyright Security Agreements” means the Copyright Security Agreements made in
favor of Agent, on behalf of itself and Lenders, by each applicable Credit
Party.
 
“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.

Annex A - 8

--------------------------------------------------------------------------------



“Credit Card Services Account” means that certain deposit account maintained
with Bank of America, N.A., account no. 684073343, established in connection
with the Credit Card Services Agreement.
 
“Credit Card Services Agreement” means that certain Merchant Credit Card
Agreement dated as of May 9, 2002 by and among Carlyle, certain Subsidiaries of
Carlyle and Paymentech Merchant Services, Inc. or any similar agreement
reasonably acceptable to the Agent providing for credit card services and
amending or replacing such agreement.
 
“Credit Parties” means Parent, each Borrower, and each of the Guarantors.
 
“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.
 
“Default Rate” has the meaning ascribed to it in Section 1.5(d).
 
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.
 
“Deposit Account Control Agreement” means a letter agreement, in form and
substance reasonably acceptable to the Agent, executed by the applicable Credit
Party, the Agent and the relevant financial institution, necessary to enable the
Agent to obtain “control” (as defined in the Code) with respect to any Deposit
Account described therein.
 
“Designated Officer” means the chief financial officer, president, any vice
president having responsibility for financial affairs, treasurer or controller
of the Parent or the Borrowers as the case may be.
 
“Disbursement Accounts” has the meaning ascribed to it in Annex C.
 
“Disclosure Schedules” means the Schedules prepared by Borrowers and attached to
the Agreement.
 
“Disqualified Stock” means (a) the Stock of any Person that by its terms (or by
the terms of any equity into which it is convertible or for which it is
exchangeable), or upon the occurrence of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is
exchangeable for Indebtedness of such Person or is redeemable at the option of
the holder thereof, in whole or in part, in each case, on or prior to six months
after the Commitment Termination Date or (b) any Stock which pays dividends
(other than in the form of additional shares of such Stock).
 
“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.
 
“Dollars” or “$” means lawful currency of the United States of America.
 
“E-Fax” means any system used to receive or transmit faxes electronically.

Annex A - 9

--------------------------------------------------------------------------------



“E-System” means any electronic system, including Intralinks® and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by Agent, any of its Affiliates, or any of such Person’s
respective officers, directors, employees, attorneys, agents and representatives
or any other Person, providing for access to data protected by passcodes or
other security system.
 
“eFinlay” shall mean eFinlay, Inc., a Delaware corporation and wholly-owned
subsidiary of Finlay.
 
“eFinlay Agreements” shall mean, collectively, the eFinlay Contribution
Agreement, the eFinlay FFJC Services Agreement, the eFinlay FMBI Services
Agreement and the eFinlay Lease Agreement.
 
“eFinlay Contribution Agreement” shall mean that certain Contribution Agreement
dated as of September 29, 2000 between Finlay and eFinlay (as originally in
effect, without any waivers or modifications materially adverse to the Lenders
not consented to by the Requisite Lenders) pursuant to which Finlay transferred
certain assets to eFinlay.
 
“eFinlay FFJC Services Agreement” shall mean that certain Services Agreement
dated as of September 29, 2000 between Finlay and eFinlay (as originally in
effect, without any waivers or modifications materially adverse to the Lenders
not consented to by the Requisite Lenders) pursuant to which Finlay provides
certain managerial advice, direction and services to eFinlay.
 
“eFinlay FMBI Services Agreement” shall mean that certain Services Agreement
dated as of September 29, 2000 between Finlay Merchandising and eFinlay (as
originally in effect, without any waivers or modifications materially adverse to
the Lenders not consented to by the Requisite Lenders) pursuant to which Finlay
provides certain merchandising and buying services to eFinlay.
 
“eFinlay Lease Agreement” shall mean that certain Lease Agreement dated as of
September 29, 2000 between Finlay and eFinlay (as originally in effect, without
any waivers or modifications materially adverse to the Lenders not consented to
by the Requisite Lenders) pursuant to which Finlay leases certain space in its
Connecticut distribution center to eFinlay.
 
“Eligible Accounts” has the meaning ascribed to it in Section 1.6.
 
“Eligible Inventory” has the meaning ascribed to it in Section 1.7.
 
“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation Authorization
Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42
U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et
seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.); and the Safe Drinking Water Act (42
U.S.C. §§ 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.

Annex A - 10

--------------------------------------------------------------------------------



“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, in each case arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.
 
“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.
 
“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.
 
“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.

Annex A - 11

--------------------------------------------------------------------------------



“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) with respect to a Title IV Plan, any event described in Section 4043(c) of
ERISA for which notice to the PBGC has not been waived; (b) the withdrawal of
any Credit Party or ERISA Affiliate from a Title IV Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer, as defined
in Section 4001(a)(2) of ERISA; (c) the complete or partial withdrawal of any
Credit Party or any ERISA Affiliate from any Multiemployer Plan; (d) the filing
of a notice of intent to terminate a Title IV Plan in a distress termination
described in Section 4041(c) of ERISA or the treatment of a plan amendment as a
termination under Section 4041 of ERISA; (e) the institution of proceedings to
terminate a Title IV Plan or Multiemployer Plan by the PBGC; (f) with respect to
a Title IV Plan, the existence of an “accumulated funding deficiency” (as
defined in Section 412 of the IRC or Section 302 of ERISA) whether or not
waived, or the failure to make any required contribution to a Multiemployer
Plan; (g) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to a Title IV Plan; (h) the making of any amendment to any Title IV Plan
which could reasonably be expected to result in the imposition of a lien or the
posting of a bond or other security; (i) with respect to a Title IV Plan an
event described in Section 4062(e) of ERISA; (j) any other event or condition
that would reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or for the imposition of liability under
Section 4069 or 4212(c) of ERISA; (k) the termination of a Multiemployer Plan
under Section 4041A of ERISA or the reorganization or insolvency of a
Multiemployer Plan under Section 4241 or 4245 of ERISA; (l) the loss of a
Qualified Plan’s qualification or tax exempt status; or (m) the termination of a
Plan described in Section 4064 of ERISA.
 
“Event of Default” has the meaning ascribed to it in Section 8.1.
 
“Excluded Taxes” shall mean (A) franchise taxes and taxes upon or determined by
reference to any Lender’s net income, in each case, imposed by the United States
of America or any political subdivision or taxing authority thereof or therein
or by any jurisdiction in which any other branch of any Lender is located, is
resident or in which any Lender is organized or has its principal or registered
office (including, without limitation, branch taxes imposed by the United States
or similar taxes imposed by any subdivision thereof), (B) any United States
withholding taxes payable with respect to payments hereunder or the Notes or
under the Loan Documents under laws (including any statute, treaty or
regulation) in effect on the Closing Date (or, in the case of (i) an assignee,
the date of the Assignment Agreement, (ii) a successor Agent, the date of the
appointment of such Agent, and (iii) a successor L/C Issuer, the date such L/C
Issuer becomes an L/C Issuer) applicable to such Lender, such L/C Issuer or the
Agent, as the case may be, but not excluding any United States withholding tax
payable with respect to interest arising under a Loan Document as a result of
any change in such laws occurring after the Closing Date (or the date of such
Assignment Agreement or the date of such appointment of such Agent or the date
such L/C Issuer becomes an L/C Issuer), (C) any other United States federal
taxes, and (D) all liabilities, penalties and interest with respect to any of
the foregoing.
 
“Existing Credit Agreement” has the meaning ascribed to it in the Recitals.

Annex A - 12

--------------------------------------------------------------------------------



“Factor Guaranties” means collectively the factor guaranties dated as of
December 9, 2002 issued by GE Capital Commercial Services, Inc, to Finlay,
guaranteeing receivables from certain customers of Finlay and any future factor
guaranties in form and substance similar to the existing factor guaranties or
otherwise reasonably acceptable to Agent.
 
“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201
et seq.
 
“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight Federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion, which
determination shall be final, binding and conclusive (absent manifest error).
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
 
“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.
 
“Financial Covenants” means the financial covenants set forth in Annex G.
 
“Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Borrowers delivered
in accordance with Section 3.4 and Annex E.
 
“Finlay” shall have the meaning ascribed to it in the Preamble.
 
“Finlay Credit Parties” means, collectively, Finlay, Finlay Jewelry, Finlay
Merchandising and eFinlay; provided, that “Finlay Credit Parties” shall not
include the division of Finlay known as the Bailey Banks & Biddle brand.
 
“Finlay Employment Agreements” shall mean each written employment agreement
filed as an exhibit to Parent’s Form 10-K in effect at any time, as each may be
amended, modified, supplemented, restated, renewed, replaced or extended from
time to time.
 
“Finlay Jewelry” mean Finlay Jewelry, Inc., a Delaware corporation.
 
“Finlay License Agreement” shall mean the Trade Name License Agreement dated as
of October 28, 1998 among Finlay Merchandising, Finlay and the Parent, as such
may be amended, modified or supplemented from time to time in accordance with
its terms and the terms hereof.
 
“Finlay Merchandising” means Finlay Merchandising and Buying, Inc. a Delaware
corporation and wholly-owned Subsidiary of Finlay.
 
“Fiscal Month” means any of the monthly accounting periods of Borrowers.
 
“Fiscal Quarter” means any of the quarterly accounting periods of Borrowers,
beginning on the day that the Fiscal Year begins and ending three months
following such date, with each subsequent Fiscal Quarter beginning on the day
immediately following the end of the preceding Fiscal Quarter and ending three
months following such date.

Annex A - 13

--------------------------------------------------------------------------------



“Fiscal Year” means any of the annual accounting periods of Borrowers which
begins on the day immediately following the end of the preceding period and ends
on the Saturday closest to January 31 of each year.
 
“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.
 
“Foreign Subsidiary” shall mean a subsidiary of the Parent organized under the
laws of a country other than the United States or any State thereof.
 
“GAAP” means generally accepted accounting principles in the United States of
America consistently applied.
 
“GE Capital” means General Electric Capital Corporation, a Delaware corporation.
 
“GE Capital Fee Letter” means that certain letter, dated as of September 26,
2007 between GE Capital and Finlay with respect to certain Fees to be paid from
time to time by Borrowers to GE Capital.
 
“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Credit Party or any computer bureau or
service company from time to time acting for such Credit Party.
 
“Goods” means all “goods” as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.

Annex A - 14

--------------------------------------------------------------------------------



“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
“Guaranteed Indebtedness” means as to any Person, any obligation of such Person
guaranteeing, providing assurance or otherwise supporting any Indebtedness,
lease, dividend, or other obligation (“primary obligation”) of any other Person
(the “primary obligor”) in any manner, including any obligation or arrangement
of such Person to (a) purchase or repurchase any such primary obligation, (b)
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or (e)
indemnify the owner of such primary obligation against loss in respect thereof.
The amount of any Guaranteed Indebtedness at any time shall be deemed to be an
amount equal to the lesser at such time of (x) the stated or determinable amount
of the primary obligation in respect of which such Guaranteed Indebtedness is
incurred and (y) the maximum amount for which such Person may be liable pursuant
to the terms of the instrument embodying such Guaranteed Indebtedness, or, if
not stated or determinable, the maximum reasonably anticipated liability
(assuming full performance) in respect thereof.
 
“Guaranties” means, collectively, the Parent Guaranty, each Subsidiary Guaranty
and any other guaranty executed by any Guarantor in favor of Agent and Lenders
in respect of the Obligations.
 
“Guarantors” means Parent, each Subsidiary of each Borrower and each other
Person, if any, that executes a guaranty or other similar agreement in favor of
Agent, for itself and the ratable benefit of Lenders, in connection with the
transactions contemplated by the Agreement and the other Loan Documents.
 
“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.
 
“Hedge Agreements” shall mean all obligations of a Person under any foreign
exchange contract, currency swap agreement, interest rate swap, cap or collar
agreement or other similar agreement or arrangement designed to alter the risks
of that Person arising from fluctuations in currency values or interest rates,
in each case whether contingent or matured.

Annex A - 15

--------------------------------------------------------------------------------



“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred 6 months or more, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are unsecured and not overdue by more than 6 months unless being contested in
good faith, (b) all reimbursement and other obligations with respect to letters
of credit, bankers’ acceptances and surety bonds, whether or not matured, (c)
all obligations evidenced by notes, bonds, debentures or similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations and the present value (discounted at the Index
Rate as in effect on the Closing Date) of future rental payments under all
synthetic leases, (f) all obligations of such Person under commodity purchase or
option agreements or other commodity price hedging arrangements, in each case
whether contingent or matured, (g) Hedge Agreements, (h) all Indebtedness
referred to above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in property or other assets (including accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness, and (i) the Obligations.
 
“Indemnification Agreements” means, collectively, each of the indemnification
agreements among the Parent and Finlay, and each of their (and their
Subsidiaries’) respective directors and executive officers, substantially in the
form of Exhibit A-1 attached hereto, as each may be amended, modified or
supplemented from time to time in accordance with its terms and the terms
hereof.
 
“Indemnified Liabilities” has the meaning ascribed to it in Section 1.13.
 
“Indemnified Person” has the meaning ascribed to in Section 1.13.
 
“Independent Retail Store” shall mean a retail store location operated by any of
the Specialty Stores Credit Parties as an independent retail establishment (and
not as a department in an establishment owned or operated by another person)
selling fine jewelry and fine giftware and related products or services in a
location consisting of a standalone store or a store located in a shopping mall
or similar location.
 
“Index Rate” means, for any day, a floating rate equal to the higher of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the “prime
rate” (or, if The Wall Street Journal ceases quoting a prime rate, the highest
per annum rate of interest published by the Federal Reserve Board in Federal
Reserve statistical release H.15 (519) entitled “Selected Interest Rates” as the
Bank prime loan rate or its equivalent), and (ii) the Federal Funds Rate plus 50
basis points per annum. Each change in any interest rate provided for in the
Agreement based upon the Index Rate shall take effect at the time of such change
in the Index Rate.
 
“Index Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Index Rate.

Annex A - 16

--------------------------------------------------------------------------------



“Initial License Expense” shall mean any franchise or other fee or other expense
paid in cash by Finlay or a Foreign Subsidiary as consideration for the initial
granting of a license under a License Agreement.
 
“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.
 
“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.
 
“Intercompany Notes” has the meaning ascribed to it in Section 6.3.
 
“Interest Payment Date” means (a) as to any Index Rate Loan, the first Business
Day of each month to occur while such Loan is outstanding, and (b) as to any
LIBOR Loan, the last day of the applicable LIBOR Period; provided, that in the
case of any LIBOR Period greater than three months in duration, interest shall
be payable at three-month intervals and on the last day of such LIBOR Period;
and provided further that, in addition to the foregoing, each of (x) the date
upon which all of the Commitments have been terminated and the Loans have been
paid in full and (y) the Commitment Termination Date shall be deemed to be an
“Interest Payment Date” with respect to any interest that has then accrued under
the Agreement.
 
“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software. Without limiting the foregoing, “Inventory” shall include
such inventory as is on consignment to third party consignees, leased to
customers of the Borrowers, or otherwise temporarily out of the custody or
possession of the Borrowers, excluding any Consignment Inventory.
 
“Inventory Advance Rate” means 82.5%, except that it shall have the meaning set
forth in the table below during the periods listed:


Period Covered: 
 
Inventory
Advance Rate:
 
Closing Date through December 15, 2007
   
87.5
%
December 16, 2007 through April 30, 2008
   
85.0
%
May 1, 2008 through December 15, 2008
   
90.0
%
May 1, 2009 through December 15, 2009
   
87.5
%
May 1, 2010 through December 15, 2010
   
85.0
%


Annex A - 17

--------------------------------------------------------------------------------



; provided, that if any License Agreement is not renewed, or notice is received
by Agent or a Credit Party that a License Agreement will not be renewed, the
then prevailing Inventory Advance Rate with respect to that portion of the
Eligible Inventory located at the locations affected by such non-renewal shall
be reduced by ten (10) percentage points.
 
“Investment” has the meaning ascribed to it in Section 6.2 hereof.
 
“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Credit Party, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party, including the rights of any Credit Party to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account; (iii)
all securities accounts of any Credit Party; (iv) all commodity contracts of any
Credit Party; and (v) all commodity accounts held by any Credit Party.
 
“IRC” means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.
 
“IRS” means the Internal Revenue Service.
 
“L/C Issuer” means issuers of Letters of Credit to Borrowers as contemplated by
the Agreement.
 
“L/C Sublimit” has the meaning ascribed to it in Annex B.
 
“Lenders” means (a) GE Capital, the other Lenders named on the signature pages
of the Agreement, and, if any such Lender shall decide to assign all or any
portion of the Obligations in accordance with the terms of the Agreement, such
term shall include any assignee of such Lender, and (b) solely for the purpose
of obtaining the benefit of the Liens granted to the Agent for the benefit of
the Lenders under the Collateral Documents, a Person to whom any Obligations in
respect of a Secured Rate Contract are owed. For the avoidance of doubt, any
Person to whom any Obligations in respect of a Secured Rate Contract are owed
and which does not hold any Loans or Commitments shall not be entitled to any
other rights as a “Lender” under this Agreement or any other Loan Document.
 
“Letter of Credit Fee” has the meaning ascribed to it in Annex B.
 
“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent, Lenders at the request of Borrower Representative, whether direct or
indirect, contingent or otherwise, due or not due, in connection with the
issuance of Letters of Credit by the L/C Issuer or the purchase of a
participation as set forth in Annex B with respect to any Letter of Credit. The
amount of such Letter of Credit Obligations shall equal the maximum amount that
may be payable at such time or at any time thereafter by Agent or Lenders
thereupon or pursuant thereto.

Annex A - 18

--------------------------------------------------------------------------------



“Letters of Credit” means documentary or standby letters of credit issued for
the account of any Borrower by any L/C Issuer, and bankers’ acceptances issued
by any Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.
 
“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.
 
“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.
 
“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.
 
“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower Representative pursuant to the
Agreement and ending one, two, three or six months thereafter, as selected by
Borrower Representative’s irrevocable notice to Agent as set forth in Section
1.5(e); provided, that the foregoing provision relating to LIBOR Periods is
subject to the following:
 
(a)if any LIBOR Period would otherwise end on a day that is not a LIBOR Business
Day, such LIBOR Period shall be extended to the next succeeding LIBOR Business
Day unless the result of such extension would be to carry such LIBOR Period into
another calendar month in which event such LIBOR Period shall end on the
immediately preceding LIBOR Business Day;
 
(b)any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;
 
(c) any LIBOR Period that begins on the last LIBOR Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such LIBOR Period) shall end on the last LIBOR
Business Day of a calendar month;
 
(d)Borrower Representative shall select LIBOR Periods so as not to require a
payment or prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and
 
(e)Borrower Representative shall select LIBOR Periods so that there shall be no
more than seven (7) separate LIBOR Loans in existence at any one time.
 
“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to:
 
(a) the offered rate for deposits in United States Dollars for the applicable
 LIBOR Period that appears on Reuters Screen LIBOR01 Page as of 11:00 a.m.
(London  time), on the second full LIBOR Business Day next preceding the first
day of such  LIBOR Period (unless such date is not a Business Day, in which
event the next  succeeding Business Day will be used); divided by

Annex A - 19

--------------------------------------------------------------------------------



(b) a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day that is two (2) LIBOR Business Days prior to the beginning of such LIBOR
Period (including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board that are required to be maintained by
a member bank of the Federal Reserve System.
 
If such interest rates shall cease to be available from Telerate News Service
(or its successor satisfactory to Agent), the LIBOR Rate shall be determined
from such financial reporting service or other information as shall be mutually
acceptable to Agent and Borrower Representative.
 
“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.
 
“License Agreement” shall mean an agreement (or an arrangement not in writing
which has been described by Borrowers in writing to Agent and approved by Agent
in writing) between a Borrower or eFinlay and another Person (which is not an
Affiliate of the Borrowers), whether entered into prior to or after the Closing
Date, granting to such Borrower the right to operate a fine jewelry department
in an establishment owned or operated by such Person or, in the case of eFinlay,
granting eFinlay the right to sell fine jewelry through a website owned or
operated by such Person, in each case in the form as in effect on the Closing
Date or as amended, modified, extended or supplemented in accordance with the
terms thereof and hereof. If a License Agreement which is an approved
arrangement as of the Closing Date is memorialized in a writing signed by the
licensor after the Closing Date, it shall be deemed entered into and effective
as of the Closing Date. The failure of Borrowers to obtain the written approval
of the Agent for an Unapproved License Agreement, shall result in such
arrangement not constituting a License Agreement hereunder (including, without
limitation, for the purpose of the definition of Eligible Accounts) but shall
not be an Event of Default hereunder.
 
The Agent reserves the right, in its reasonable judgment, to withdraw at any
time its approval with respect to any License Agreement which is not evidenced
by a written agreement and immediately upon such withdrawal of its approval of
such arrangement, such arrangement shall cease to constitute a License Agreement
for purposes of the Agreement.
 
“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).

Annex A - 20

--------------------------------------------------------------------------------



“Litigation” has the meaning ascribed to it in Section 3.13.
 
“Loan Account” has the meaning ascribed to it in Section 1.12.
 
“Loan Documents” means the Agreement, the Notes, the Collateral Documents, the
Master Standby Agreement, the Master Documentary Agreement, and all other
agreements, instruments, documents and certificates identified in the Closing
Checklist executed and delivered to, or in favor of, Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Credit
Party, or any employee of any Credit Party, and delivered to Agent or any Lender
in connection with the Agreement or the transactions contemplated thereby. Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
 
“Loans” means the Tranche A Revolving Loan, the Tranche B Revolving Loan and the
Swing Line Loan.
 
“Long Term Incentive Plan” means the Long Term Incentive Plan of the Parent, as
amended, modified, supplemented, restated, renewed or replaced from time to time
in accordance with its terms and the terms hereof, which shall include the 1997
Long Term Incentive Plan of the Parent.
 
“Lock Boxes” has the meaning ascribed to it in Annex C.
 
“Margin Stock” has the meaning ascribed to in Section 3.10.
 
“Master Documentary Agreement” means the Master Agreement for Documentary
Letters of Credit dated as of the Closing Date among Borrowers, as Applicant(s),
and GE Capital.
 
“Master Standby Agreement” means the Master Agreement for Standby Letters of
Credit dated as of the Closing Date among Borrowers, as Applicant(s), and GE
Capital as issuer.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial or other condition of the Credit Parties
considered as a whole, (b) the Parent’s, the Borrowers’ and their Subsidiaries’
collective ability to pay any of the Loans or any of the other Obligations in
accordance with the terms of the Agreement, (c) the Agent’s Liens, on behalf of
itself and Lenders, on the Collateral or the priority of such Liens or (d)
Agent’s or any Lender’s rights and remedies under the Agreement and the other
Loan Documents.
 
“Mortgaged Properties” has the meaning assigned to it in Annex D.

Annex A - 21

--------------------------------------------------------------------------------



“Mortgages” means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real estate
security documents delivered by any Credit Party to Agent on behalf of itself
and Lenders with respect to the Mortgaged Properties, all in form and substance
reasonably satisfactory to Agent.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Sections 3(37)
or 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.
 
“Net Amount of Finlay Receivables” means the excess of (A) amounts payable to a
Finlay Credit Party, whether or not due under the License Agreements (and
attributable to an underlying sale of inventory to a customer of the host
store), including, without limitation, at any time during any calendar month (or
other relevant calculation period under a License Agreement), amounts which,
based on gross sales in accordance with the terms of the License Agreements, the
Finlay Credit Parties have calculated will become due and payable to the Finlay
Credit Parties under the License Agreements as of the end of such calendar month
(or other relevant calculation period under a License Agreement), in each case,
over (B) (a) all amounts payable by a Finlay Credit Party (by set-off or
otherwise), whether or not due under the License Agreements, including, without
limitation, at any time during any calendar month (or other relevant calculation
period under a License Agreement), all amounts which, based on the terms of such
License Agreement or otherwise, the Finlay Credit Parties have calculated will
become due and payable (by set-off or otherwise) by the Finlay Credit Parties
(including, without limitation, by means of offset or deduction from amounts
payable to the Finlay Credit Parties under the License Agreements) as of the end
of such calendar month (or other relevant calculation period under a License
Agreement), such amounts payable by the Finlay Credit Parties to include,
without limitation, the percentage of sales, net sales or other amount which is
withheld from the Finlay Credit Parties by the other party thereto as a license
fee, rental fee or otherwise, all amounts denominated as “Other Costs” or any
similar term under any License Agreement, including, without limitation,
discounts payable in respect of credit card sales, interest, carrying or service
charges collected by the other party to any License Agreements, and charges
payable by or charged to the Finlay Credit Parties in respect of advertising or
promotion, (b) the amount of all sales in respect of which goods have been
returned and (c) all other amounts or adjustments which, based on the License
Agreements or otherwise, was or as of the end of any calendar month (or other
relevant calculation period) will be deducted from amounts payable to the Finlay
Credit Parties or will be payable by the Finlay Credit Parties under the License
Agreements.
 
“Net Liquidation Percentage” means the applicable percentage of the book value
of Eligible Inventory for the Finlay Credit Parties and the Specialty Stores
Credit Parties that is estimated to be recoverable in an orderly liquidation of
such inventory net of all associated costs and expenses of such liquidation, as
determined from time to time by a qualified appraisal company selected by Agent;
provided, that, Agent may, in its reasonable discretion, average the monthly Net
Liquidation Percentage to take account of monthly fluctuations in the Net
Liquidation Percentage within seasonal periods.

Annex A - 22

--------------------------------------------------------------------------------



“Non-Funding Lender” has the meaning ascribed to it in Section 9.9(a)(ii).
 
“Notes” means, collectively, the Tranche A Revolving Notes, the Tranche B
Revolving Notes and the Swing Line Notes.
 
“Notice of Conversion/Continuation” has the meaning ascribed to it in Section
1.5(e).
 
“Notice of Tranche A Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(a).
 
“Notice of Tranche B Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(a).
 
“Obligations” means all loans, advances, debts, liabilities and obligations for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to Agent, any Lender
or any Secured Swap Provider, and all covenants and duties regarding such
amounts, of any kind or nature, present or future, whether or not evidenced by
any note, agreement, letter of credit agreement or other instrument, arising
under the Agreement, any of the other Loan Documents or any Secured Rate
Contract. This term includes all principal, interest (including all interest
that accrues after the commencement of any case or proceeding by or against any
Credit Party in bankruptcy, whether or not allowed in such case or proceeding),
Fees, hedging obligations under swaps, caps and collar arrangements provided by
any Lender in accordance with the terms of the Agreement, expenses, reasonable
attorneys’ fees and any other sum chargeable to any Credit Party under the
Agreement, any of the other Loan Documents or any Secured Rate Contract.
 
“Other Taxes” shall mean any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies by any state, county,
city or other political subdivision within the United States or by any
applicable foreign jurisdiction, and all liabilities with respect thereto, which
arise in respect of this Agreement, any Note, or any other Loan Document.
 
“Parent” has the meaning ascribed thereto in the recitals to the Agreement.
 
“Parent Guaranty” means the guaranty of even date herewith executed by Parent in
favor of Agent and Lenders.
 
“Park Promenade” means Park Promenade LLC, a Florida limited liability company.
 
“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.
 
“Patent Security Agreements” means the Patent Security Agreements made in favor
of Agent, on behalf of itself and Lenders, by each applicable Credit Party.

Annex A - 23

--------------------------------------------------------------------------------



“Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
of any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State, or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.
 
“Patriot Act” has the meaning ascribed to it in Section 11.18.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereof
under ERISA.
 
“Pension Plan” means a Plan described in Section 3(2) of ERISA.


“Permitted Acquisition” has the meaning ascribed to it in Section 6.1.
 
“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.2(b); (b) pledges or deposits
of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers’, mechanics’
or similar liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate; (e) carriers’,
warehousemen’s, suppliers’ or other similar possessory liens arising in the
ordinary course of business and securing liabilities in an outstanding aggregate
amount not in excess of $ $500,000 at any time; (f) deposits securing, or in
lieu of, surety, appeal or customs bonds in proceedings to which any Credit
Party is a party; (g) any attachment or judgment lien not constituting an Event
of Default under Section 8.1(j); (h) zoning restrictions, easements, licenses,
or other restrictions on the use of any Real Estate or other minor
irregularities in title (including leasehold title) thereto, so long as the same
do not materially impair the use, value, or marketability of such Real Estate;
(i) presently existing or hereafter created Liens in favor of Agent, on behalf
of Lenders; (j) Liens expressly permitted under clauses (b) and (c) of Section
6.7 of the Agreement; (k) Liens in favor of any Credit Party or any Subsidiary
thereof, provided that if such Liens are on any Collateral that such Liens are
collaterally assigned to Agent, on behalf of Lenders; (l) Liens solely on any
cash earnest money deposits made by any Credit Party or any of their
Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder in connection with a Permitted Acquisition; (m) purported
Liens evidenced by the filing of precautionary UCC financing statements relating
solely to operating leases of personal property entered into in the ordinary
course of business; (n) Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods; (o) licenses of patents, copyrights, trademarks
and other intellectual property rights granted by any Credit Party or any of its
Subsidiaries in the ordinary course of business and not interfering in any
material respect with the ordinary course of business of any Credit Party or
such Subsidiary; and (p) liens arising under statutes or other legal provisions
related to unclaimed property or escheats.

Annex A - 24

--------------------------------------------------------------------------------



“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).
 
“Plan” means, at any time, an “employee benefit plan”, as defined in Section
3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains, contributes
to or has an obligation to contribute to or has maintained, contributed to or
had an obligation to contribute to at any time within the past 7 years on behalf
of participants who are or were employed by any Credit Party or ERISA Affiliate.
 
“Pledge Agreement” means, the Pledge Agreement of even date herewith executed by
each of the Credit Parties in favor of Agent, on behalf of itself and Lenders,
pledging all Stock of their respective Subsidiaries and all Intercompany Notes
owing to or held by any of them and any pledge agreements entered into after the
Closing Date by any Credit Party (as required by the Agreement or any other Loan
Document).
 
“Proceeds” means “proceeds,” as such term is defined in the Code, including (a)
any and all proceeds of any insurance, indemnity, warranty or guaranty payable
to any Credit Party from time to time with respect to any of the Collateral, (b)
any and all payments (in any form whatsoever) made or due and payable to any
Credit Party from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any Person acting under color of governmental
authority), (c) any claim of any Credit Party against third parties (i) for
past, present or future infringement of any Patent or Patent License, or (ii)
for past, present or future infringement or dilution of any Copyright, Copyright
License, Trademark or Trademark License, or for injury to the goodwill
associated with any Trademark or Trademark License, (d) any recoveries by any
Credit Party against third parties with respect to any litigation or dispute
concerning any of the Collateral including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral, (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
Stock, and (f) any and all other amounts, rights to payment or other property
acquired upon the sale, lease, license, exchange or other disposition of
Collateral and all rights arising out of Collateral.
 
“Projections” means Borrowers’ forecasted consolidated and consolidating: (a)
balance sheets; (b) profit and loss statements; (c) cash flow statements; and
(d) capitalization statements, all prepared on a Subsidiary by Subsidiary or
division-by-division basis, if applicable, and otherwise consistent with the
historical Financial Statements of the Borrowers, together with appropriate
supporting details and a statement of underlying assumptions.

Annex A - 25

--------------------------------------------------------------------------------



“Pro Rata Share” means with respect to all matters relating to any Lender, (a)
with respect to the Tranche A Revolving Loan, the percentage obtained by
dividing (i) the Tranche A Revolving Loan Commitment of that Lender by (ii) the
aggregate Tranche A Revolving Loan Commitments of all Lenders, (b) with respect
to the Tranche B Revolving Loan, the percentage obtained by dividing (i) the
Tranche B Revolving Commitment of that Lender by (ii) the aggregate Tranche B
Revolving Commitments of all Lenders, (c) with respect to all Loans, the
percentage obtained by dividing (i) the aggregate Commitments of that Lender by
(ii) the aggregate Commitments of all Lenders, and (d) with respect to all Loans
on and after the Commitment Termination Date, the percentage obtained by
dividing (i) the aggregate outstanding principal balance of the Loans held by
that Lender, by (ii) the outstanding principal balance of the Loans held by all
Lenders.
 
“Purchased Accounts” shall mean all accounts receivable of the Carlyle Credit
Parties that are purchased by the Receivables Purchaser pursuant to the
Receivables Purchase Agreement.
 
“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.
 
“Qualified Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody’s at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrowers
without the imposition of any withholding or similar taxes; provided that no
Person proposed to become a Lender after the Closing Date and determined by
Agent to be acting in the capacity of a vulture fund or distressed debt
purchaser shall be a Qualified Assignee, and no Person or Affiliate of such
Person proposed to become a Lender after the Closing Date and that holds Stock
issued by any Credit Party shall be a Qualified Assignee.
 
“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.
 
“Real Estate” has the meaning ascribed to it in Section 3.6.
 
“Receivables Intercreditor Agreement” means (i) that certain Intercreditor
Agreement and Assignment of Proceeds dated as of May 19, 2005 by and among the
Agent, the Receivables Purchaser and Carlyle, as from time to time amended,
supplemented or replaced or (ii) any replacement Intercreditor Agreement by and
among Agent, Carlyle and any replacement Receivables Purchaser as provided for
in clause (ii) of the definition of “Receivables Purchaser” below.

Annex A - 26

--------------------------------------------------------------------------------



“Receivables Purchaser” means (i) Shoppers Charge Accounts Co., a division of TD
Banknorth, N.A., as a purchaser of the accounts receivable pursuant to the
Receivables Purchase Agreements or (ii) any replacement receivables purchaser
provided such replacement receivables purchaser has entered into an
intercreditor agreement with the Agent in form and substance substantially
identical to the Receivables Intercreditor Agreement in effect on the Closing
Date.
 
“Receivables Purchase Agreements” means (i) that certain Credit Card Program and
Security Agreement dated September 28, 1998 between Carlyle and the Receivables
Purchaser, that certain Operating Agreement, undated, between Carlyle and the
Receivables Purchaser, and all related documents and agreements executed or
delivered in connection with the Receivables Purchase Program, as amended,
supplemented or restated from time to time with the written consent of Agent or
(ii) any other receivables purchase agreement between any Specialty Stores
Credit Party and a receivables purchaser that qualifies as a “Receivables
Purchaser” under clause (ii) of the definition of “Receivables Purchaser” above
in form and substance similar and not less advantageous to such Specialty Stores
Credit Party and its Subsidiaries than any Receivables Purchase Agreement in
effect on the Closing Date and all related documents and agreements executed and
delivered in connection therewith.
 
“Receivables Purchase Program” means the credit card account purchase program of
any Specialty Stores Credit Party and a Receivables Purchaser established
pursuant to a Receivables Purchase Agreement.
 
“Refunded Swing Line Loan” has the meaning ascribed to it in Section
1.1(b)(iii).
 
“Registration Rights Agreement” means the registration rights agreement, dated
as of May 26, 1993, among the Parent, certain existing holders of the common
Stock of the Parent and the Lee Group, as such may be amended, modified,
supplemented, restated, renewed or replaced from time to time in accordance with
its terms and the terms hereof.
 
“Related Transactions” means the initial borrowings under the Tranche A
Revolving Loan and Tranche B Revolving Loan on the Closing Date, the
Acquisition, the payment of all fees, costs and expenses associated with all of
the foregoing and the execution and delivery of all of the Related Transactions
Documents.
 
“Related Transactions Documents” means the Loan Documents, the Acquisition
Agreement, and all other agreements or instruments executed in connection with
the Related Transactions.
 
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

Annex A - 27

--------------------------------------------------------------------------------



“Requisite Lenders” means Lenders having (a) more than 50% of the Commitments of
all Lenders, or (b) if the Commitments have been terminated, more than 50% of
the aggregate outstanding amount of all Loans, and in any event, shall include
at least two (2) non-affiliated Lenders.
 
“Reserves” means (a) reserves established by Agent from time to time against
Eligible Inventory pursuant to Section 5.9, (b) reserves established pursuant to
Section 5.4(c), and (c) such other reserves against Eligible Accounts, Eligible
Inventory, Tranche A Borrowing Base, Tranche B Borrowing Base or Borrowing
Availability that Agent may, in its reasonable credit judgment, establish from
time to time upon prior notice to Borrowers. Without limiting the generality of
the foregoing, Reserves established to ensure the payment of accrued interest
expenses or Indebtedness shall be deemed to be a reasonable exercise of Agent’s
credit judgment.
 
“Restated Notes” has the meaning ascribed to such term in Section 11.19.
 
“Restricted Payment” means, with respect to any Credit Party (a) the declaration
or payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of Stock;
(b) any payment on account of the purchase, redemption, defeasance, sinking fund
or other retirement of such Credit Party’s Stock or any other payment or
distribution made in respect thereof, either directly or indirectly; (c) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire Stock
of such Credit Party now or hereafter outstanding; (d) any payment of a claim
for the rescission of the purchase or sale of, or for material damages arising
from the purchase or sale of, any shares of such Credit Party’s Stock or of a
claim for reimbursement, indemnification or contribution arising out of or
related to any such claim for damages or rescission; (e) any payment, loan,
contribution, or other transfer of funds or other property to any Stockholder of
such Credit Party other than payment of compensation in the ordinary course of
business to Stockholders who are employees of such Person or provide services to
such Person; and (f) any payment of management fees (or other fees of a similar
nature) by such Credit Party to any Stockholder of such Credit Party or its
Affiliates.
 
“Retiree Welfare Plan” means, at any time, a welfare plan (within the meaning of
Section 3(1) of ERISA) that provides for continuing coverage or benefits for any
participant or any beneficiary of a participant after such participant’s
termination of employment, other than continuation coverage provided pursuant to
Section 4980B of the IRC or other similar state law and at the sole expense of
the participant or the beneficiary of the participant.
 
“Rolex Intercreditor Agreement” means that certain Intercreditor Agreement dated
as of May 19, 2005 by and between Rolex Watch U.S.A. and the Agent. 
 
“Rolex Security Agreement” shall mean that certain Security Agreement dated as
of May 19, 2005 by and between Rolex Watch U.S.A. and Carlyle

Annex A - 28

--------------------------------------------------------------------------------



“Security Agreement” means the Security Agreement of even date herewith entered
into by and among Agent, on behalf of itself and Lenders, and each Credit Party
that is a signatory thereto.
 
“Secured Rate Contract” means any Rate Contract between Borrower and the
counterparty thereto which has been provided or arranged by GE Capital or an
Affiliate of GE Capital.
 
“Secured Swap Provider” means a Person with whom Borrower has entered into a
Secured Rate Contract provided or arranged by GE Capital or an Affiliate of GE
Capital, and any assignee thereof.
 
“Sellers” has the meaning ascribed to it in the definition of Acquisition
Agreement herein.
 
“Senior Note Indenture” means the Indenture dated as of June 3, 2004 between
Finlay and HSBC Bank USA, as trustee under which the Senior Notes were issued.
 
“Senior Notes” means Finlay’s 8.375% Senior Notes due 2012 in the original
principal amount of $200,000,000 and any notes that may be subsequently issued
in exchange therefore that are substantially identical in all material respects
(other than with respect to any transfer restrictions).
 
“Services Agreement” means the Services Agreement dated as of October 28, 1998
between Finlay Merchandising and Finlay, as such may be amended, modified or
supplemented from time to time in accordance with its terms and the terms
hereof.
 
“Shareholders Agreement” means the stockholders’ agreement dated as of March 6,
1995 among the Parent and certain existing holders of the common stock of the
Parent, as such may be amended, modified or supplemented from time to time in
accordance with its terms and the terms hereof. 
 
“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.
 
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

Annex A - 29

--------------------------------------------------------------------------------



“Sonab Entities” means, collectively, Sonab Holdings and Sonab International.
 
“Sonab Holdings” means Sonab Holdings, Inc., a Delaware corporation.
 
“Sonab International” means Sonab International, Inc., a Delaware corporation.
 
“Specialty Stores Credit Party” shall mean each of the Carlyle Credit Parties,
Congress, the division of Finlay known as the Bailey Banks & Biddle brand and
any other Credit Party (other than the Finlay Credit Parties and the Parent).
 
“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).
 
“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.
 
“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner. Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.
 
“Subsidiary Guaranty” means the Subsidiary Guaranty of even date herewith
executed by each Subsidiary of each Borrower in favor of Agent, on behalf of
itself and Lenders.
 
“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.
 
“Swing Line Advance” has the meaning ascribed to it in Section 1.1(b)(i).
 
“Swing Line Availability” has the meaning ascribed to it in Section 1.1(b)(i).

Annex A - 30

--------------------------------------------------------------------------------



“Swing Line Commitment” means, as to the Swing Line Lender, the commitment of
the Swing Line Lender to make Swing Line Advances as set forth on Annex J to the
Agreement, which commitment constitutes a subfacility of the Tranche A Revolving
Loan Commitment of the Swing Line Lender.
 
“Swing Line Lender” means GE Capital.
 
“Swing Line Loan” means, as the context may require, at any time, the aggregate
amount of Swing Line Advances outstanding to any Borrower or to all Borrowers.
 
“Swing Line Note” has the meaning ascribed to it in Section 1.1(b)(ii).
 
“Tax Allocation Agreement” means the tax allocation agreement dated as of
November 1, 1992 between the Parent and Finlay, as such may be amended, modified
or supplemented from time to time in accordance with its terms and the terms
hereof.
 
“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding Excluded Taxes.
 
“Termination Date” means the date on which (a) the Loans have been indefeasibly
repaid in full, (b) all other Obligations under the Agreement and the other Loan
Documents have been completely discharged (other than contingent obligations not
then due and payable) (c) all Letter of Credit Obligations have been cash
collateralized, canceled or backed by standby letters of credit in accordance
with Annex B, and (d) none of Borrowers shall have any further right to borrow
any monies under the Agreement.
 
“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
subject to Title IV of ERISA or Section 412 of the IRC, and that any Credit
Party or ERISA Affiliate maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.
 
“Trade Name License Agreements” means the Carlyle License Agreement and the
Finlay License Agreement.
 
“Trademark Security Agreements” means the Trademark Security Agreements made in
favor of Agent, on behalf of Lenders, by each applicable Credit Party.
 
“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.
 
“Trademarks” means all of the following now owned or hereafter existing or
adopted or acquired by any Credit Party: (a) all trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.

Annex A - 31

--------------------------------------------------------------------------------



“Tranche A Borrowing Base” means, as of any date of determination by Agent, from
time to time, an amount equal to the sum at such time of:
 
a. 85% of the book value of the Finlay Credit Parties’ Eligible Accounts; and
 
b. the Inventory Advance Rate multiplied by the applicable Net Liquidation
Percentage of the book value of the Finlay Credit Parties’ and the Specialty
Stores Credit Parties’ Eligible Inventory valued at the lower of cost
(determined on a first-in, first-out basis) or market;
 
less a Reserve in the amount of the Tranche B Deficiency Amount and any other
Reserves established by Agent at such time.
 
“Tranche A Maximum Amount” means, as of any date of determination, an amount
equal to the Tranche A Revolving Loan Commitment of all Lenders as of that date.
 
“Tranche A Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(a)(i).
 
“Tranche A Revolving Lenders” means, as of any date of determination, Lenders
having a Tranche A Revolving Loan Commitment.
 
“Tranche A Revolving Loan” means, at any time, the sum of (i) the aggregate
amount of Tranche A Revolving Credit Advances outstanding to Borrowers plus (ii)
the aggregate Letter of Credit Obligations incurred on behalf of Borrowers.
Unless the context otherwise requires, references to the outstanding principal
balance of the Tranche A Revolving Loan shall include the outstanding balance of
Letter of Credit Obligations.
 
“Tranche A Revolving Loan Commitment” means (a) as to any Lender, the aggregate
commitment of such Lender to make Tranche A Revolving Credit Advances or incur
Letter of Credit Obligations as set forth on Annex J to the Agreement or in the
most recent Assignment Agreement executed by such Lender and (b) as to all
Lenders, the aggregate commitment of all Lenders to make Tranche A Revolving
Credit Advances or incur Letter of Credit Obligations, which aggregate
commitment shall be Five Hundred Twelve Million Five Hundred Thousand Dollars
($512,500,000) on the Closing Date, as such amount may be adjusted, if at all,
from time to time in accordance with the Agreement.
 
“Tranche A Revolving Note” has the meaning ascribed to it in Section 1.1(a)(ii).
 
“Tranche B Borrowing Base” means, as of any date of determination by Agent, from
time to time, an amount equal to 7.5% multiplied by the applicable Net
Liquidation Percentage of the book value of the Finlay Credit Parties’ and the
Specialty Stores Credit Parties’ Eligible Inventory valued at the lower of cost
(determined on a first-in, first-out basis) or market, less any Reserves
established by Agent at such time.

Annex A - 32

--------------------------------------------------------------------------------



“Tranche B Deficiency Amount” means, at any time, the excess of (a) the
aggregate amount of the Tranche B Revolving Loan then outstanding over (b) the
Tranche B Borrowing Base at such time.
 
“Tranche B Maximum Amount” means, as of any date of determination, an amount
equal to the Tranche B Revolving Loan Commitment of all Lenders as of that date.
 
“Tranche B Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(a)(iii).
 
“Tranche B Revolving Lenders” means, as of any date of determination, Lenders
having a Tranche B Revolving Loan Commitment.
 
“Tranche B Revolving Loan” means, at any time, the aggregate amount of Tranche B
Revolving Credit Advances outstanding to Borrowers.
 
“Tranche B Revolving Loan Commitment” means (a) as to any Lender, the aggregate
commitment of such Lender to make Tranche B Revolving Credit Advances as set
forth on Annex J to the Agreement or in the most recent Assignment Agreement
executed by such Lender and (b) as to all Lenders, the aggregate commitment of
all Lenders to make Tranche B Revolving Credit Advances, which aggregate
commitment shall be Thirty Seven Million Five Hundred Thousand Dollars
($37,500,000) on the Closing Date, as such amount may be adjusted, if at all,
from time to time in accordance with the Agreement.
 
“Tranche B Revolving Note” has the meaning ascribed to it in Section 1.1(a)(iv).
 
“Unapproved License Agreement” means an unwritten arrangement (not yet approved
in writing by the Agent or as to which the approval of the Agent has been
withdrawn) between Finlay or a Foreign Subsidiary and another Person, granting
to Finlay or a Foreign Subsidiary the right to operate a fine jewelry department
in an establishment owned or operated by such Person.
 
“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of five (5) years following a transaction which
might reasonably be expected to be covered by Section 4069 of ERISA, the
liabilities (whether or not accrued) that could have been avoided by any Credit
Party or any ERISA Affiliate as a result of such transaction.
 
Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G. All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in Article
or Division 9 shall control. Unless otherwise specified, references in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement. The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule.

Annex A - 33

--------------------------------------------------------------------------------



Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance.

Annex A - 34

--------------------------------------------------------------------------------



ANNEX B (SECTION 1.2)
 
TO
 
CREDIT AGREEMENT
 
LETTERS OF CREDIT
 
a. Issuance. Subject to the terms and conditions of the Agreement, Agent and
Tranche A Revolving Lenders agree to incur, from time to time prior to the
Commitment Termination Date, upon the request of Borrower Representative on
behalf of the applicable Borrower and for such Borrower’s account, Letter of
Credit Obligations by causing Letters of Credit to be issued by GE Capital or a
Subsidiary thereof or a bank or other legally authorized Person selected by or
acceptable to Agent in its sole discretion (each, an “L/C Issuer”) for such
Borrower’s account and guaranteed by Agent; provided, that if the L/C Issuer is
a Tranche A Revolving Lender, then such Letters of Credit shall not be
guaranteed by Agent but rather each Tranche A Revolving Lender shall, subject to
the terms and conditions hereinafter set forth, purchase (or be deemed to have
purchased) risk participations in all such Letters of Credit issued with the
written consent of Agent, as more fully described in paragraph (b)(ii) below.
The aggregate amount of all such Letter of Credit Obligations shall not at any
time exceed the least of (i) Seventy Five Million Dollars ($75,000,000) (the
“L/C Sublimit”), (ii)  the Tranche A Maximum Amount less the aggregate
outstanding principal balance of the Tranche A Revolving Credit Advances and the
Swing Line Loan, and (iii)  the Tranche A Borrowing Base less the aggregate
outstanding principal balance of the Tranche A Revolving Credit Advances and the
Swing Line Loan. No such Letter of Credit shall have an expiry date that is more
than one year following the date of issuance thereof, unless otherwise
determined by the Agent, in its discretion (including with respect to customary
evergreen provisions), and neither Agent nor Tranche A Revolving Lenders shall
be under any obligation to incur Letter of Credit Obligations in respect of, or
purchase risk participations in, any Letter of Credit having an expiry date that
is later than the Commitment Termination Date.
 
b. (i) Advances Automatic; Participations. In the event that Agent or any
Tranche A Revolving Lender shall make any payment on or pursuant to any Letter
of Credit Obligation, such payment shall then be deemed automatically to
constitute a Tranche A Revolving Credit Advance to the applicable Borrower under
Section 1.1(a) of the Agreement regardless of whether a Default or Event of
Default has occurred and is continuing and notwithstanding any Borrower’s
failure to satisfy the conditions precedent set forth in Section 2, and each
Tranche A Revolving Lender shall be obligated to pay its Pro Rata Share thereof
in accordance with the Agreement. The failure of any Tranche A Revolving Lender
to make available to Agent for Agent’s own account its Pro Rata Share of any
such Tranche A Revolving Credit Advance or payment by Agent under or in respect
of a Letter of Credit shall not relieve any other Tranche A Revolving Lender of
its obligation hereunder to make available to Agent its Pro Rata Share thereof,
but no Tranche A Revolving Lender shall be responsible for the failure of any
other Tranche A Revolving Lender to make available such other Tranche A
Revolving Lender’s Pro Rata Share of any such payment.

Annex B - 1

--------------------------------------------------------------------------------



(ii) If it shall be illegal or unlawful for any Borrower to incur Tranche A
Revolving Credit Advances as contemplated by paragraph (b)(i) above because of
an Event of Default described in Sections 8.1(h) or (i) or otherwise or if it
shall be illegal or unlawful for any Tranche A Revolving Lender to be deemed to
have assumed a ratable share of the reimbursement obligations owed to an L/C
Issuer, or if the L/C Issuer is a Tranche A Revolving Lender, then (A)
immediately and without further action whatsoever, each Tranche A Revolving
Lender shall be deemed to have irrevocably and unconditionally purchased from
Agent (or such L/C Issuer, as the case may be) an undivided interest and
participation equal to such Tranche A Revolving Lender’s Pro Rata Share (based
on the Tranche A Revolving Loan Commitments) of the Letter of Credit Obligations
in respect of all Letters of Credit then outstanding and (B) thereafter,
immediately upon issuance of any Letter of Credit, each Tranche A Revolving
Lender shall be deemed to have irrevocably and unconditionally purchased from
Agent (or such L/C Issuer, as the case may be) an undivided interest and
participation in such Tranche A Revolving Lender’s Pro Rata Share (based on the
Tranche A Revolving Loan Commitments) of the Letter of Credit Obligations with
respect to such Letter of Credit on the date of such issuance. Each Tranche A
Revolving Lender shall fund its participation in all payments or disbursements
made under the Letters of Credit in the same manner as provided in the Agreement
with respect to Tranche A Revolving Credit Advances.
 
c. Cash Collateral.
 
(i) If Borrowers are required to provide cash collateral for any Letter of
Credit Obligations pursuant to the Agreement, including Section 8.2 of the
Agreement, prior to the Commitment Termination Date, each Borrower will pay to
Agent for the ratable benefit of itself and Tranche A Revolving Lenders cash or
cash equivalents acceptable to Agent (“Cash Equivalents”) in an amount equal to
105% of the maximum amount then available to be drawn under each applicable
Letter of Credit outstanding for the benefit of such Borrower. Such funds or
Cash Equivalents shall be held by Agent in a cash collateral account (the “Cash
Collateral Account”) maintained at a bank or financial institution acceptable to
Agent. The Cash Collateral Account shall be in the name of the applicable
Borrower and shall be pledged to, and subject to the control of, Agent, for the
benefit of Agent and Lenders, in a manner reasonably satisfactory to Agent. Each
Borrower hereby pledges and grants to Agent, on behalf of itself and Lenders, a
security interest in all such funds and Cash Equivalents held in the Cash
Collateral Account from time to time and all proceeds thereof, as security for
the payment of all amounts due in respect of the Letter of Credit Obligations
and other Obligations, whether or not then due. The Agreement, including this
Annex B, shall constitute a security agreement under applicable law.
 
(ii) If any Letter of Credit Obligations, whether or not then due and payable,
shall for any reason be outstanding on the Commitment Termination Date,
Borrowers shall either (A) provide cash collateral therefor in the manner
described above, or (B) cause all such Letters of Credit and guaranties thereof,
if any, to be canceled and returned, or (C) deliver a stand-by letter (or
letters) of credit in guaranty of such Letter of Credit Obligations, which
stand-by letter (or letters) of credit shall be of like tenor and duration (plus
thirty (30) additional days) as, and in an amount equal to 105% of the aggregate
maximum amount then available to be drawn under, the Letters of Credit to which
such outstanding Letter of Credit Obligations relate and shall be issued by a
Person, and shall be subject to such terms and conditions, as are be
satisfactory to Agent in its sole discretion.

Annex B - 2

--------------------------------------------------------------------------------



(iii) From time to time after funds are deposited in the Cash Collateral Account
by any Borrower, whether before or after the Commitment Termination Date, Agent
may apply such funds or Cash Equivalents then held in the Cash Collateral
Account to the payment of any amounts, and in such order as Agent may elect, as
shall be or shall become due and payable by such Borrower to Agent and Lenders
with respect to such Letter of Credit Obligations of such Borrower and, upon the
satisfaction in full of all Letter of Credit Obligations of such Borrower, to
any other Obligations of any Borrower then due and payable.
 
(iv) No Borrower nor any Person claiming on behalf of or through any Borrower
shall have any right to withdraw any of the funds or Cash Equivalents held in
the Cash Collateral Account, except that upon the termination of all Letter of
Credit Obligations and the payment of all amounts payable by Borrowers to Agent
and Lenders in respect thereof, any funds remaining in the Cash Collateral
Account shall be applied to other Obligations then due and owing and upon
payment in full of such Obligations, any remaining amount shall be paid to
Borrowers or as otherwise required by law. Interest earned on deposits in the
Cash Collateral Account shall be held as additional collateral.
 
(v) Fees and Expenses. Borrowers agree to pay to Agent for the benefit of
Tranche A Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder, (i) all costs and expenses incurred by
Agent or any Lender on account of such Letter of Credit Obligations, and (ii)
for each month during which any Letter of Credit Obligation shall remain
outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to (x) in the
case of trade Letters of Credit, the greater of (1) 1.50% per annum and (2)
0.25% less than the Applicable Tranche A Revolver LIBOR Margin per annum at such
time, and (y) in the case of all other Letters of Credit, the Applicable Tranche
A Revolver LIBOR Margin per annum, in each case, multiplied by the maximum
amount available from time to time to be drawn under the applicable Letter of
Credit. Such fee shall be paid to Agent for the benefit of the Tranche A
Revolving Lenders in arrears, on the first day of each month and on the
Commitment Termination Date. In addition, Borrowers shall pay to any L/C Issuer,
on demand, such fees (including all per annum fees), charges and expenses of
such L/C Issuer in respect of the issuance, negotiation, acceptance, amendment,
transfer and payment of such Letter of Credit or otherwise payable pursuant to
the application and related documentation under which such Letter of Credit is
issued.
 
d. Request for Incurrence of Letter of Credit Obligations. Borrower
Representative shall give Agent at least two (2) Business Days’ prior written
notice requesting the incurrence of any Letter of Credit Obligation. The notice
shall be accompanied by the form of the Letter of Credit (which shall be
acceptable to the L/C Issuer) and a completed Application for Standby Letter of
Credit or Application for Documentary Letter of Credit (as applicable) in the
form of Exhibit B-1 or B-2 attached hereto. Notwithstanding anything contained
herein to the contrary, Letter of Credit applications by Borrower Representative
and approvals by Agent and the L/C Issuer may be made and transmitted pursuant
to electronic codes and security measures mutually agreed upon and established
by and among Borrower Representative, Agent and the L/C Issuer.

Annex B - 3

--------------------------------------------------------------------------------



e. Obligation Absolute. The obligation of Borrowers to reimburse Agent and
Tranche A Revolving Lenders for payments made with respect to any Letter of
Credit Obligation shall be absolute, unconditional and irrevocable, without
necessity of presentment, demand, protest or other formalities, and the
obligations of each Tranche A Revolving Lender to make payments to Agent with
respect to Letters of Credit shall be unconditional and irrevocable. Such
obligations of Borrowers and Tranche A Revolving Lenders shall be paid strictly
in accordance with the terms hereof under all circumstances including the
following:
 
(i) any lack of validity or enforceability of any Letter of Credit or the
Agreement or the other Loan Documents or any other agreement;
 
(ii) the existence of any claim, setoff, defense or other right that any
Borrower or any of their respective Affiliates or any Lender may at any time
have against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such transferee may be acting), Agent, any
Lender, or any other Person, whether in connection with the Agreement, the
Letter of Credit, the transactions contemplated herein or therein or any
unrelated transaction (including any underlying transaction between any Borrower
or any of their respective Affiliates and the beneficiary for which the Letter
of Credit was procured);
 
(iii) any draft, demand, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
 
(iv) payment by Agent (except as otherwise expressly provided in paragraph
(f)(ii)(C) below) or any L/C Issuer under any Letter of Credit or guaranty
thereof against presentation of a demand, draft or certificate or other document
that does not comply with the terms of such Letter of Credit or such guaranty;
 
(v) any other circumstance or event whatsoever, that is similar to any of the
foregoing; or
 
(vi) the fact that a Default or an Event of Default has occurred and is
continuing.
 
f. Indemnification; Nature of Lenders’ Duties.
 
(i) In addition to amounts payable as elsewhere provided in the Agreement,
Borrowers hereby agree to pay and to protect, indemnify, and save harmless Agent
and each Lender from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees and allocated costs of internal counsel) that Agent or any Lender may incur
or be subject to as a consequence, direct or indirect, of (A) the issuance of
any Letter of Credit or guaranty thereof, or (B) the failure of Agent or any
Lender seeking indemnification or of any L/C Issuer to honor a demand for
payment under any Letter of Credit or guaranty thereof as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of Agent
or such Lender (as finally determined by a court of competent jurisdiction).

Annex B - 4

--------------------------------------------------------------------------------



(ii) As between Agent and any Lender and Borrowers, Borrowers assume all risks
of the acts and omissions of, or misuse of any Letter of Credit by
beneficiaries, of any Letter of Credit. In furtherance and not in limitation of
the foregoing, to the fullest extent permitted by law, neither Agent nor any
Lender shall be responsible for: (A) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document issued by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (C) failure of
the beneficiary of any Letter of Credit to comply fully with conditions required
in order to demand payment under such Letter of Credit; provided, that in the
case of any payment by Agent under any Letter of Credit or guaranty thereof,
Agent shall be liable to the extent such payment was made solely as a result of
its gross negligence or willful misconduct (as finally determined by a court of
competent jurisdiction) in determining that the demand for payment under such
Letter of Credit or guaranty thereof complies on its face with any applicable
requirements for a demand for payment under such Letter of Credit or guaranty
thereof; (D) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they may be in cipher; (E) errors in interpretation of technical terms;
(F) any loss or delay in the transmission or otherwise of any document required
in order to make a payment under any Letter of Credit or guaranty thereof or of
the proceeds thereof; (G) the credit of the proceeds of any drawing under any
Letter of Credit or guaranty thereof; and (H) any consequences arising from
causes beyond the control of Agent or any Lender. None of the above shall
affect, impair, or prevent the vesting of any of Agent’s or any Lender’s rights
or powers hereunder or under the Agreement.
 
(iii) Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants or indemnities made by Borrowers in favor of any L/C Issuer
in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between or among Borrowers and such L/C
Issuer, including an Application and Agreement For Documentary Letter of Credit,
a Master Documentary Agreement and a Master Standby Agreement entered into with
Agent.
 
g. Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any document issued in
connection with such Letter of Credit, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

Annex B - 5

--------------------------------------------------------------------------------



ANNEX G (SECTION 6.10)
 
TO
 
CREDIT AGREEMENT
 
FINANCIAL COVENANTS
 
Borrowers shall not breach or fail to comply with any of the following financial
covenants, each of which shall be calculated in accordance with GAAP
consistently applied:
 
a. Minimum Borrowing Availability. Borrowers shall maintain Borrowing
Availability of not less that $30,000,000 at all times.

Annex G - 1

--------------------------------------------------------------------------------


 